Exhibit 10.1

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of September 9, 2011

among

HYATT HOTELS CORPORATION,

as Borrower,

CERTAIN SUBSIDIARIES OF THE BORROWER FROM TIME TO TIME PARTY HERETO,

as Guarantors,

THE LENDERS PARTIES HERETO,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

BANK OF AMERICA, N.A.,

as Syndication Agent,

WELLS FARGO SECURITIES, LLC,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Book Runners,

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC

and

DEUTSCHE BANK SECURITIES INC.,

as Co-Lead Arrangers,

and

JPMORGAN CHASE BANK, N.A.,

DEUTSCHE BANK SECURITIES, INC.,

and

SUNTRUST BANK,

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1 DEFINITIONS

     2   

1.1

   Definitions.      2   

1.2

   Computation of Time Periods.      29   

1.3

   Accounting Terms.      29   

1.4

   Exchange Rates; Currency Equivalents.      29   

1.5

   Redenomination of Certain Foreign Currencies and Computation of Dollar
Amounts.      30   

SECTION 2 CREDIT FACILITY

     30   

2.1

   Revolving Loans.      30   

2.2

   Competitive Loan Subfacility.      33   

2.3

   Swingline Loan Subfacility.      35   

2.4

   Letter of Credit Subfacility.      37   

2.5

   Additional Loans.      41   

2.6

   Default Rate.      42   

2.7

   Extension and Conversion.      42   

2.8

   Prepayments.      43   

2.9

   Termination and Reduction of Commitments      44   

2.10

   Fees.      44   

2.11

   Computation of Interest and Fees.      45   

2.12

   Pro Rata Treatment and Payments.      46   

2.13

   Non-Receipt of Funds by the Administrative Agent.      48   

2.14

   Inability to Determine Interest Rate.      49   

2.15

   Illegality.      50   

2.16

   Requirements of Law.      51   

2.17

   Indemnity.      52   

2.18

   Taxes.      53   

2.19

   Indemnification; Nature of Issuing Lender’s Duties.      55   

2.20

   Replacement of Lenders.      57   

2.21

   Defaulting Lenders.      57   

2.22

   Funds Transfer Disbursements.      61   

2.23

   Foreign Borrower.      62   

SECTION 3 REPRESENTATIONS AND WARRANTIES

     63   

3.1

   Existing Indebtedness.      63   

3.2

   Financial Statements.      64   

3.3

   No Material Adverse Change.      64   

3.4

   Organization; Existence.      64   

3.5

   Authorization; Power; Enforceable Obligations.      64   

3.6

   Consent; Government Authorizations.      65   

3.7

   No Material Litigation.      65   

3.8

   No Default.      65   

3.9

   Taxes.      65   

 

- i -



--------------------------------------------------------------------------------

3.10

   ERISA.      65   

3.11

   Governmental Regulations, Etc.      66   

3.12

   Subsidiaries.      67   

3.13

   Use of Proceeds.      67   

3.14

   Contractual Obligations; Compliance with Laws; No Conflicts.      67   

3.15

   Accuracy and Completeness of Information.      68   

3.16

   Environmental Matters.      68   

3.17

   Solvency.      69   

3.18

   Title to Property; Leases.      69   

3.19

   Insurance.      69   

3.20

   Licenses and Permits.      70   

3.21

   Anti-Terrorism Laws; OFAC.      70   

3.22

   Labor Matters.      70   

SECTION 4 CONDITIONS

     70   

4.1

   Conditions to Closing.      70   

4.2

   Conditions to All Extensions of Credit.      73   

SECTION 5 AFFIRMATIVE COVENANTS

     73   

5.1

   Financial Statements.      74   

5.2

   Certificates; Other Information.      75   

5.3

   Notices.      75   

5.4

   Maintenance of Existence; Compliance with Laws; Contractual Obligations.     
76   

5.5

   Maintenance of Property; Insurance.      77   

5.6

   Inspection of Property; Books and Records; Discussions.      77   

5.7

   Use of Proceeds.      78   

5.8

   Additional Guarantors.      78   

5.9

   Financial Covenants.      78   

5.10

   Electronic Delivery of Certain Information.      78   

5.11

   Public/Private Information.      79   

SECTION 6 NEGATIVE COVENANTS

     79   

6.1

   Liens.      80   

6.2

   Nature of Business.      80   

6.3

   Mergers and Sale of Assets      80   

6.4

   Transactions with Affiliates.      81   

6.5

   Fiscal Year; Organizational Documents.      81   

6.6

   Restricted Payments.      81   

SECTION 7 EVENTS OF DEFAULT

     82   

7.1

   Events of Default.      82   

7.2

   Acceleration; Remedies.      84   

SECTION 8 AGENCY PROVISIONS

     85   

8.1

   Appointment and Authorization.      85   

8.2

   Wells Fargo as Lender.      86   

8.3

   Approvals of Lenders.      86   

 

- ii -



--------------------------------------------------------------------------------

8.4

   Notice of Events of Default.      86   

8.5

   Administrative Agent’s Reliance.      87   

8.6

   Indemnification of Administrative Agent.      88   

8.7

   Lender Credit Decision, Etc.      88   

8.8

   Successor Administrative Agent.      89   

8.9

   Titled Agents.      90   

8.10

   Patriot Act Notice.      90   

SECTION 9 GUARANTY

     91   

9.1

   The Guaranty.      91   

9.2

   Bankruptcy.      91   

9.3

   Nature of Liability.      92   

9.4

   Independent Obligation.      93   

9.5

   Authorization.      93   

9.6

   Reliance.      93   

9.7

   Waiver.      93   

9.8

   Limitation on Enforcement.      94   

9.9

   Confirmation of Payment.      95   

9.10

   Guaranty Matters.      95   

SECTION 10 MISCELLANEOUS

     95   

10.1

   Amendments and Waivers.      95   

10.2

   Notices.      98   

10.3

   No Waiver; Cumulative Remedies.      100   

10.4

   Survival of Representations and Warranties.      100   

10.5

   Payment of Expenses and Taxes.      101   

10.6

   Successors and Assigns.      102   

10.7

   Adjustments; Set-off.      106   

10.8

   Table of Contents and Section Headings.      107   

10.9

   Counterparts.      107   

10.10

   Effectiveness.      107   

10.11

   Severability.      107   

10.12

   Integration.      107   

10.13

   GOVERNING LAW.      108   

10.14

   Consent to Jurisdiction and Service of Process.      108   

10.15

   Confidentiality.      108   

10.16

   Acknowledgments.      109   

10.17

   Waivers of Jury Trial.      110   

10.18

   Judgment Currency.      110   

10.19

   Nonliability of Administrative Agent and Lenders.      110   

10.20

   NO NOVATION.      111   

 

- iii -



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1   Form of Account Designation Letter Schedule 1.1(a)   Mandatory
Cost Formulae Schedule 1.1(b)   Form of Transfer Authorizer Designation Form
Schedule 1.1(c)   Existing Letters of Credit Schedule 2.1(a)   Lenders and
Commitments Schedule 2.1(b)(i)   Form of Notice of Borrowing Schedule 2.1(e)  
Form of Revolving Note Schedule 2.2(b)-1   Form of Competitive Bid Request
Schedule 2.2(b)-2   Form of Notice of Receipt of Competitive Bid Request
Schedule 2.2(c)   Form of Competitive Bid Schedule 2.2(e)   Form of Competitive
Bid Accept/Reject Letter Schedule 2.3(d)   Form of Swingline Note Schedule 2.7  
Form of Notice of Extension/Conversion Schedule 2.18   2.18 Certificate Schedule
3.1   Indebtedness Schedule 3.12   Subsidiaries Schedule 3.19   Insurance
Schedule 3.22   Labor Matters Schedule 4.1(d)   Form of Secretary’s Certificate
Schedule 5.2(a)   Form of Officer’s Compliance Certificate Schedule 5.8   Form
of Joinder Agreement Schedule 6.1   Liens Schedule 10.2   Notices Schedule 10.6
  Form of Assignment and Assumption

 

- iv -



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of September 9, 2011 (the
“Credit Agreement”), is by and among HYATT HOTELS CORPORATION, a Delaware
corporation (the “Borrower”), those Material Domestic Subsidiaries of the
Borrower identified as “Guarantors” on the signature pages hereto and such other
Subsidiaries of the Borrower as may from time to time become a party hereto (the
“Guarantors”), the lenders named herein and such other lenders as may become a
party hereto (collectively, the “Lenders” and individually, a “Lender”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent for the Lenders (in
such capacity, the “Administrative Agent”), BANK OF AMERICA, N.A., as
Syndication Agent for the Lenders (in such capacity, the “Syndication Agent”),
WELLS FARGO SECURITIES, LLC and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as Joint Book Runners, WELLS FARGO SECURITIES, LLC, MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, J.P. MORGAN SECURITIES LLC and DEUTSCHE
BANK SECURITIES INC., as Co-Lead Arrangers, and JPMORGAN CHASE BANK, N.A.,
DEUTSCHE BANK SECURITIES, INC. and SUNTRUST BANK, as Co-Documentation Agents.

W I T N E S S E T H

WHEREAS, certain of the Lenders and other financial institutions have made
available to Borrower a $1,130,000,000 revolving credit facility on the terms
and conditions contained in that certain Credit Agreement dated as of June 29,
2005 by and among the Borrower, the guarantors party thereto, the lenders party
thereto, Wells Fargo Bank, National Association, successor in interest to
Wachovia Bank, National Association, as administrative agent, The Royal Bank of
Scotland, plc, as syndication agent and JPMorgan Chase Bank, N.A., Bank of
America, N.A. and BNP Paribas, as co-documentation agents (as amended, restated,
modified or supplemented through the date hereof, the “Existing Facility”); and

WHEREAS, the Borrower, the Administrative Agent, the Lenders and the other
parties hereto desire to amend and restate the terms of the Existing Facility to
make available to the Borrower a $1,500,000,000 revolving credit facility on the
terms and conditions hereinafter set forth.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree that the Existing Facility is amended and restated as
follows:



--------------------------------------------------------------------------------

SECTION 1

DEFINITIONS

 

  1.1 Definitions.

As used in this Credit Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:

“Account Designation Letter” means the Notice of Account Designation Letter
dated the Closing Date from the Borrower to the Administrative Agent in
substantially the form attached hereto as Schedule 1.1 designating the
Borrower’s account (which account shall be located within the United States or
any state or commonwealth thereof or the District of Columbia).

“Additional Loans” has the meaning set forth in Section 2.5.

“Administrative Agent” has the meaning set forth in the first paragraph hereof,
together with any successors or assigns.

“Administrative Agent’s Office” shall mean, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account (which account shall
be located within the United States or any state or commonwealth thereof or the
District of Columbia) as set forth on Schedule 10.2 with respect to such
currency, or such other address or account (which account shall be located
within the United States or any state or commonwealth thereof or the District of
Columbia) with respect to such currency as the Administrative Agent may from
time to time notify to the Borrower and the Lenders.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

“Aggregate Revolving Committed Amount” means the aggregate Dollar Amount of
Commitments in effect from time to time, being initially ONE BILLION FIVE
HUNDRED MILLION DOLLARS ($1,500,000,000) (as such amount may be increased as
provided in Section 2.5 or reduced as provided in Section 2.9 from time to
time).

“Alternate Base Rate” means, for any day, the rate per annum (rounded upwards,
if necessary, to the nearest whole multiple of 1/100 of 1%) equal to the
greatest of (a) the Federal Funds Rate in effect on such day plus  1/2 of 1%,
(b) the Prime Rate in effect on such day and (c) the LIBOR Rate for one-month
deposits in Dollars as of that day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%. If for any reason the

 

- 2 -



--------------------------------------------------------------------------------

Administrative Agent shall have reasonably determined (which determination shall
be conclusive absent manifest error) that it is unable after due inquiry to
ascertain the Federal Funds Rate for any reason, including the inability or
failure of the Administrative Agent to obtain sufficient quotations in
accordance with the terms hereof, the Alternate Base Rate shall be determined
without regard to clause (a) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds Rate or
the applicable LIBOR Rate shall be effective on the effective date of such
change in the Prime Rate, the Federal Funds Rate or the applicable LIBOR Rate,
respectively.

“Alternate Base Rate Loans” means Loans that bear interest at an interest rate
based on the Alternate Base Rate.

“Anti-Terrorism Laws” has the meaning set forth in Section 3.21.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of an Alternate Base Rate Loan, such
Lender’s Foreign Currency LIBOR Lending Office in the case of a LIBOR Rate Loan
denominated in a Foreign Currency, and such Lender’s U.S. LIBOR Lending Office
in the case of a LIBOR Rate Loan denominated in Dollars.

“Applicable Percentage” means, the rate per annum set forth below opposite the
applicable level then in effect, based upon the Debt Rating as set forth below
(such grid immediately below hereinafter referred to as the “Debt Ratings
Grid”), it being understood that the Applicable Percentage based upon the Debt
Ratings Grid for (a) Revolving Loans that are Alternate Base Rate Loans shall be
the percentage set forth under the column “Alternate Base Rate Margin for
Revolving Loans”, (b) Revolving Loans that are LIBOR Rate Loans shall be the
percentage set forth under the column “LIBOR Rate Margin for Revolving Loans and
Letter of Credit Fee”, (c) the Letter of Credit Fee shall be the percentage set
forth under the column “LIBOR Rate Margin for Revolving Loans and Letter of
Credit Fee” and (d) the Facility Fee shall be the percentage set forth under the
column “Facility Fee”:

Debt Ratings Grid

 

Level

  

Debt Ratings

S&P/Moody’s

   LIBOR Rate
Margin  for
Revolving
Loans and
Letter of Credit
Fee     Alternate
Base Rate
Margin for
Revolving
Loans     Facility
Fee   I    A/A2 or higher      0.675 %      0.000 %      0.125 %  II    A-/A3   
  0.850 %      0.000 %      0.150 %  III    BBB+/Baa1      1.075 %      0.075 % 
    0.175 %  IV    BBB/Baa2      1.175 %      0.175 %      0.200 %  V   
BBB-/Baa3      1.375 %      0.375 %      0.225 %  VI    Less than      1.725 % 
    0.725 %      0.275 % 

 

- 3 -



--------------------------------------------------------------------------------

Level

  

Debt Ratings

S&P/Moody’s

  

LIBOR Rate
Margin for

Revolving

Loans and

Letter of Credit

Fee

  

Alternate

Base Rate

Margin for

Revolving

Loans

  

Facility
Fee

   BBB-/Baa3         

As used in this Credit Agreement, “Debt Rating” means, as of any date of
determination, the rating as determined by either S&P or Moody’s (individually,
a “Debt Rating” and collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided in the event of a
split-rating, (i) in which the rating differential is one level, the higher of
the two Debt Ratings will apply and (ii) in which the rating differential is
more than one level, the average of the two Debt Ratings (or the higher of any
two intermediate Debt Ratings) shall apply.

Notwithstanding the immediately preceeding paragraphs, during any period that
the Borrower’s Leverage Ratio (x) is less than 2.50 to 1.00 but greater than or
equal to 2.00 to 1.00, if the Applicable Percentage would be determined by
reference to Level V or VI of the Debt Ratings Grid, then the Applicable
Percentage shall be determined by reference to Level IV of the Debt Ratings
Grid, (y) is less than 2.00 to 1.00, if the Applicable Percentage would be
determined by reference to Level IV, V or VI of the Debt Ratings Grid, then the
Applicable Percentage shall be determined by reference to Level III of the Debt
Ratings Grid, or (z) is greater than 4.50 to 1.00, the Applicable Percentage for
Revolving Loans that are LIBOR Rate Loans or Alternate Base Rate Loans, and the
Letter of Credit Fee, determined in accordance with this definition shall be
increased by 0.25%. This paragraph shall be subject to Section 2.11(c).

Notwithstanding anything in this definition of “Applicable Percentage” to the
contrary, if, as of any date of determination, the Borrower does not have a Debt
Rating from either S&P or Moody’s then in effect, the Applicable Percentage
shall be determined based on (i) Level VI of the Debt Ratings Grid. The
Applicable Percentage shall be determined based upon the Debt Rating then in
effect and shall remain at such level until the first day of the month
immediately following the date of any publicly announced change in the Debt
Rating. As of the Closing Date, and thereafter until changed as provided above,
the Applicable Percentage is determined based on Level IV of the Debt Ratings
Grid.

“Applicable Time” means, with respect to any borrowings and payments in Foreign
Currencies, the local times in the place of settlement for such Foreign
Currencies as may be determined by the Administrative Agent to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender; provided, however, “Approved Fund” shall not
include any competitor of the Borrower or any Subsidiary in the hospitality or
lodging industry.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6(b)(iii)), and accepted by the Administrative Agent,
substantially in the form of Schedule 10.6 or any other form approved by the
Administrative Agent.

 

- 4 -



--------------------------------------------------------------------------------

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Borrower” has the meaning set forth in the first paragraph hereof, together
with any successors or assigns.

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina, New York, New York or
Chicago, Illinois are authorized or required by law to close; provided, however,
that (a) when used in connection with a rate determination, borrowing or payment
in respect of a LIBOR Rate Loan, the term “Business Day” shall also exclude any
day on which banks in London, England are not open for dealings in deposits of
Dollars or Foreign Currencies, as applicable, in the London interbank market and
(b) for purposes of Extensions of Credit or Letters of Credit denominated in a
Foreign Currency, the term “Business Day” shall also exclude any day on which
banks are not open for foreign exchange dealings between banks in the exchange
of the home country of such Foreign Currency.

“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distribution of
assets of, the issuing Person (excluding hypothetical shares of stock of the
Borrower issued to employees as part of a “phantom stock” compensation plan).

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lenders or the Lenders, as
collateral for LOC Obligations or obligations of Lenders to fund participations
in respect of LOC Obligations, cash or deposit account balances or, if the
Administrative Agent and the Issuing Lenders shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the
Issuing Lenders. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives

 

- 5 -



--------------------------------------------------------------------------------

thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Change of Control” means (a) any Person or two or more Persons acting in
concert (other than (A) any Pritzker Affiliate, (B) Madrone GHC, LLC or its
Affiliates and (C) Affiliates of The Goldman Sachs Group, Inc.) shall have
acquired “beneficial ownership,” directly or indirectly, of, or shall have
acquired by contract or otherwise, Voting Stock of the Borrower (or other
securities convertible into such Voting Stock) representing 35% or more of the
combined voting power of all Voting Stock of the Borrower, or (b) Continuing
Directors shall cease for any reason to constitute a majority of the members of
the board of directors of the Borrower then in office. As used herein,
“beneficial ownership” shall have the meaning provided in Rule 13d-3 of the
Securities and Exchange Commission under the Securities Act of 1934.

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the regulations promulgated thereunder.
References to sections of the Code shall be construed also to refer to any
successor sections.

“Commitment” means the Revolving Commitment, the LOC Commitment and the
Swingline Commitment, individually or collectively, as appropriate.

“Commitment Percentage” means, for each Lender, a fraction (expressed as a
decimal) the numerator of which is the Commitment of such Lender at such time
and the denominator of which is the Aggregate Revolving Committed Amount at such
time. The initial Commitment Percentages are set out on Schedule 2.1(a).

“Commitment Period” means the period from and including the Closing Date to but
not including the earlier of (a) the Maturity Date, or (b) the date on which the
Commitments terminate in accordance with the provisions of this Credit
Agreement.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan pursuant
to the terms of Section 2.2.

“Competitive Bid Rate” means, as to any Competitive Bid made by a Lender in
accordance with the provisions of Section 2.2, the fixed rate of interest
offered by the Lender making the Competitive Bid.

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with the provisions of Section 2.2(b).

“Competitive Loan” means a loan made by a Lender in its discretion pursuant to
the provisions of Section 2.2.

 

- 6 -



--------------------------------------------------------------------------------

“Competitive Loan Lenders” means, at any time, those Lenders which have
Competitive Loans outstanding.

“Consolidated Adjusted Funded Debt” means, as of any date of determination,
without duplication, (a) the aggregate principal amount of all Funded Debt of
the Borrower and its Subsidiaries on a consolidated basis minus (b) the lesser
of (i) $100,000,000 and (ii) the aggregate outstanding principal amount of all
Guaranty Obligations of the Borrower or any of its Subsidiaries of Funded Debt
of all other Persons.

“Consolidated Assets” means, at any time, the amount representing the assets of
the Borrower and the Subsidiaries that would appear on a consolidated balance
sheet of the Borrower and its Subsidiaries at such time prepared in accordance
with GAAP.

“Consolidated EBITDA” means, for any period, (a) Consolidated Net Income for
such period (excluding from the determination of Consolidated Net Income any
income or losses attributable to unconsolidated joint ventures of the Borrower
and its Subsidiaries) plus cash distributions received by the Borrower and its
Subsidiaries from unconsolidated joint ventures after required debt service
related thereto and excluding any proceeds from financings, refinancings or
sales related thereto plus (b) the sum of the following to the extent deducted
in calculating Consolidated Net Income: (i) Consolidated Interest Expense for
such period, (ii) the provision for Federal, state, local, foreign income, value
added and similar taxes payable by the Borrower and its Subsidiaries for such
period, (iii) depreciation and amortization expense for such period, and
(iv) other non-recurring non-cash charges for such period (including (A) losses
on discontinued operations and (B) non-cash charges due to foreign currency
losses) minus (c) non-cash income and gains due to foreign currency gains to the
extent included in Consolidated Net Income; provided that “Consolidated EBITDA”
for any period shall be adjusted on a pro forma basis (i) to include (or
exclude) amounts attributable to operations acquired (or sold or otherwise
discontinued) during such period as if such acquisition (or disposition) had
occurred on the first day of such period and (ii) to include amounts (annualized
on a simple arithmetic basis) attributable to projects which commenced
operations during such period and were in operation for at least one full fiscal
quarter during such period.

“Consolidated Interest Expense” means, for any period, all interest expense with
respect to Funded Debt for such period of the Borrower and its Subsidiaries on a
consolidated basis including the interest component under Capital Leases and
capitalized interest.

“Consolidated Net Income” means, for any period, net income (excluding
extraordinary items) after taxes of the Borrower and its Subsidiaries on a
consolidated basis, as determined in accordance with GAAP attributable to the
Borrower.

“Consolidated Net Tangible Assets” means, at any time, the amount representing
the assets of the Borrower and the Subsidiaries that would appear on a
consolidated balance sheet of the Borrower and its Subsidiaries at such time
prepared in accordance with GAAP, less (a) all current liabilities and
non-controlling interests and (b) goodwill and other intangibles.

 

- 7 -



--------------------------------------------------------------------------------

“Continuing Directors” means, during any period of up to 24 consecutive months,
individuals who at the beginning of such 24 month period were directors of the
Borrower (together with any new director whose election by the Borrower’s board
of directors or whose nomination for election by the Borrower’s shareholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Documents” means a collective reference to this Credit Agreement, the
Notes, the LOC Documents, any Joinder Agreement and all other related agreements
and documents issued or delivered hereunder or thereunder or pursuant hereto or
thereto (excluding, however, any Hedging Agreement and the Fee Letter).

“Credit Party” means any of the Borrower or the Guarantors.

“Credit Party Obligations” means, without duplication, (a) all of the
obligations of the Credit Parties to the Lenders (including the Issuing Lender)
and the Administrative Agent, whenever arising, under this Credit Agreement or
any of the other Credit Documents or the Fee Letter (including, but not limited
to, any interest accruing after the occurrence of a filing of a petition of
bankruptcy under the Bankruptcy Code with respect to any Credit Party,
regardless of whether such interest is an allowed claim under the Bankruptcy
Code) and (b) all liabilities and obligations, whenever arising, owing from any
Credit Party or any of its Subsidiaries to any Hedging Agreement Provider
arising under any Hedging Agreement permitted hereunder.

“Debt Rating” has the meaning set forth in the definition of “Applicable
Percentage.”

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
applicable laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.21(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s reasonable and good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, an Issuing
Lender, the Swingline

 

- 8 -



--------------------------------------------------------------------------------

Lender or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Swingline
Loans) within 2 Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent, an Issuing Lender or the Swingline Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s reasonable and good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within 3 Business Days after written request by the Administrative Agent
or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock in that Lender or any direct or indirect parent company thereof by
a Governmental Authority so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.21(f)) upon delivery of written notice
of such determination to the Borrower, the Issuing Lenders, the Swingline Lender
and each Lender.

“Discretionary Issuing Lender” has the meaning set forth in Section 2.4(j).

“Dollar Amount” shall mean, at any time, (a) with respect to Dollars or an
amount denominated in Dollars, such amount and (b) with respect to an amount of
any Foreign Currency or an amount denominated in such Foreign Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Foreign Currency.

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

“Domestic Issuing Lender” has the meaning set forth in Section 2.4(j).

“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office as set forth in the
Administrative Questionnaire delivered by each Lender to the Administrative
Agent; and thereafter, such other office of such

 

- 9 -



--------------------------------------------------------------------------------

Lender as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office of such Lender at which Alternate Base Rate Loans
of such Lender are to be made.

“Domestic Letters of Credit” means any Letters of Credit issued by a Domestic
Issuing Lender to a beneficiary located in the United States, any state or
commonwealth thereof, any possession or territory thereof or the District of
Columbia.

“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of an assignment of a
Revolving Commitment, each Issuing Lender and the Swingline Lender, and
(iii) unless a Default or Event of Default shall exist, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, (x) “Eligible Assignee” shall not include the
Borrower, any of the Borrower’s Affiliates (other than an Affiliate of The
Goldman Sachs Group, Inc. that is a Lender as of the Closing Date) or
Subsidiaries, any competitor of the Borrower or any Subsidiary in the
hospitality or lodging industry, or any Defaulting Lender and (y) in the case of
clause (iii) above, the Borrower shall be deemed to have approved of such Person
unless it shall object thereto by written notice to the Administrative Agent
within 5 Business Days after having received notice thereof.

“EMU” shall mean Economic and Monetary Union as contemplated in the Treaty on
European Union.

“EMU Legislation” shall mean legislative measures of the European Council
(including without limitation European Council regulations) for the introduction
of, changeover to or operation of a single or unified European currency (whether
known as the Euro or otherwise), being in part the implementation of the third
stage of EMU.

“Environmental Laws” means any and all applicable foreign, federal, state, local
or municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements or any Governmental Authority or other Requirement of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Credit Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means an entity which is under common control with any Credit
Party within the meaning of Section 4001(a)(14) of ERISA, or is a member of a
group which includes

 

- 10 -



--------------------------------------------------------------------------------

any Credit Party and which is treated as a single employer under Sections 414(b)
or (c) of the Code.

“Euro” shall mean the single currency of Participating Member States of the
European Union to the extent adopted by its member nations.

“Euro Unit” shall mean the currency unit of the Euro.

“Eurodollar Reserve Percentage” means for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Federal Reserve Board (or
any successor) for determining the maximum reserve requirement (including
without limitation any basic, supplemental or emergency reserves) in respect of
Eurocurrency liabilities, as defined in Regulation D of such Board as in effect
from time to time, or any similar category of liabilities for a member bank of
the Federal Reserve System in New York City.

“Event of Default” means such term as defined in Section 7.1.

“Excluded Subsidiaries” means a collective reference to (i) the Specified
Entities, (ii) each of Hyatt International, AIC Holding Co., Hyatt International
(Milan) Co., Hyatt International (Osaka) Corporation, Hyatt LACSA Services,
Inc., Hyatt International Holdings Co., RUBA Beachfront Resorts Limited
Parthership, HTS-CHC (Sedona), LLC and any other Material Domestic Subsidiary
whether newly formed, after acquired or otherwise existing, in each case to the
extent and for so long as the Borrower determines in good faith that it is
reasonably likely to suffer adverse tax consequences by reason of each of such
entities’ guaranty of the Credit Party Obligations hereunder and (iii) any other
Subsidiary (other than any Wholly-Owned Subsidiary) of the Borrower that is
prohibited by operation of law, contract or its organizational documents from
guaranteeing the Credit Party Obligations.

“Existing Facility” has the meaning given that term in the first “WHEREAS”
clause of this Agreement.

“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Facility and set forth on Schedule 1.1(c).

“Extension of Credit” means, as to any Lender, without duplication, the making
of a Loan by such Lender or the issuance of, or participation in, a Letter of
Credit by such Lender or the issuance of, or participation in, a Swingline Loan
by such Lender.

“Facility Fee” has the meaning set forth in Section 2.10(a).

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System of the United States arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such

 

- 11 -



--------------------------------------------------------------------------------

day, provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day and (b) if no such rate is so published on such next preceding
Business Day, the Federal Funds Rate for such day shall be the average rate
quoted to the Administrative Agent on such day on such transactions as
reasonably determined by the Administrative Agent.

“Fee Letter” means that certain letter agreement, dated as of July 28, 2011,
among Wells Fargo, Wells Fargo Securities, LLC and the Borrower, as amended,
modified, supplemented or replaced from time to time.

“Fees” means all fees payable pursuant to Section 2.10.

“Foreign Currency” means (a) Euros, (b) Japanese Yen and (c) Pounds Sterling.

“Foreign Currency Equivalent” shall mean, with respect to any amount denominated
in Dollars, the equivalent amount thereof in the applicable Foreign Currency as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Foreign Currency with Dollars.

“Foreign Currency LIBOR Lending Office” shall mean, initially, the offices of
each applicable lender designated as such Lender’s Foreign Currency LIBOR
Lending Office as set forth in the Administrative Questionnaire delivered by
each Lender to the Administrative Agent; and thereafter, such other office of
such Lender as such Lender may from time to time specify to the Administrative
Agent and the Borrower as the office of such Lender at which the LIBOR Rate
Loans of such Lender denominated in Foreign Currencies are to be made.

“Foreign Currency Loan” shall mean any Loan denominated in a Foreign Currency.

“Foreign Currency Sublimit” means TWO HUNDRED FIFTY MILLION DOLLARS
($250,000,000).

“Foreign Lender” has the meaning set forth in Section 2.18(b).

“Foreign Letters of Credit” means any Letter of Credit that is not a Domestic
Letter of Credit.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an Issuing Lender, such Defaulting Lender’s Commitment Percentage of
the outstanding LOC Obligations other than LOC Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Commitment Percentage
of outstanding Swingline Loans other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

 

- 12 -



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
Property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations of such Person issued or assumed as the
deferred purchase price of Property or services purchased by such Person (other
than accounts payable and other trade debt incurred in the ordinary course of
business and not overdue by more than 60 days or subject to a bona fide dispute)
which would appear as liabilities on a balance sheet of such Person, (e) all
Guaranty Obligations of such Person with respect to Indebtedness of another
Person, (f) the principal portion of all obligations of such Person under
Capital Leases, (g) the maximum amount of all standby letters of credit issued
or bankers’ acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(h) all preferred Capital Stock issued by such Person and which by the terms
thereof could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, redemption or other acceleration prior to the
date that is six months after the Maturity Date, (i) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product and
(j) the Indebtedness of any partnership or unincorporated joint venture in which
such Person is a general partner or a joint venturer, but only to the extent to
which there is recourse to such Person for payment of such Indebtedness. For
purposes of the calculation of Funded Debt of the Borrower and its Subsidiaries
on a consolidated basis, “Funded Debt” shall not include Funded Debt owing among
the Borrower and its Subsidiaries to the extent such Funded Debt amounts to zero
on a consolidated basis as a result of the consolidation of the financial
statements of the Borrower and its Subsidiaries.

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3 hereof.

“Government Acts” has the meaning set forth in Section 2.19(a).

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of government.

“Guarantors” means (a) any of the Subsidiaries identified as a “Guarantor” on
the signature pages hereto and (b) any Person which executes a Joinder
Agreement, together with their successors and permitted assigns. In no event
shall any Excluded Subsidiary be a “Guarantor” hereunder.

“Guaranty” means the guaranty of the Guarantors set forth in Section 9.

 

- 13 -



--------------------------------------------------------------------------------

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
by its terms intended to guarantee any Indebtedness of any other Person in any
manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase Property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss (excluding ordinary course
indemnification obligations) in respect thereof.

“Hedging Agreement Provider” means any Person that enters into a Hedging
Agreement with a Credit Party or any of its Subsidiaries that is permitted
hereunder to the extent such Person is a (a) Lender, (b) an Affiliate of a
Lender or (c) any other Person that was a Lender (or an Affiliate of a Lender)
at the time it entered into the Hedging Agreement but has ceased to be a Lender
(or whose Affiliate has ceased to be a Lender) under the Credit Agreement.

“Hedging Agreements” means, with respect to any Person, any agreement entered
into to protect such Person against fluctuations in interest rates, or currency
or raw materials values, including, without limitation, any interest rate swap,
cap or collar agreement or similar arrangement between such Person and one or
more counterparties, any foreign currency exchange agreement, currency
protection agreements, commodity purchase or option agreements or other interest
or exchange rate or commodity price hedging agreements.

“Hyatt International” means Hyatt International Corporation, a Delaware
corporation and an indirect wholly-owned subsidiary of the Borrower.

“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
Property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations of such Person issued or assumed as the
deferred purchase price of Property or services purchased by such Person (other
than accounts payable and other trade debt incurred in the ordinary course of
business and not overdue by more than 60 days or subject to a bonafide dispute)
which would appear as liabilities on a balance sheet of such Person, (e) all
obligations of such Person under take-or-pay or similar arrangements or under
commodities agreements, (f) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on, or payable out of the proceeds of production
from, Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (g) all Guaranty Obligations of such Person
with respect to Indebtedness of another Person, (h) the principal portion of all
obligations of such Person under Capital Leases, (i) all net

 

- 14 -



--------------------------------------------------------------------------------

obligations of such Person under Hedging Agreements, (j) the maximum amount of
all standby letters of credit issued or bankers’ acceptances facilities created
for the account of such Person and, without duplication, all drafts drawn
thereunder (to the extent unreimbursed), (k) all preferred Capital Stock issued
by such Person and which by the terms thereof could be (at the request of the
holders thereof or otherwise) subject to mandatory sinking fund payments,
redemption or other acceleration prior to the date that is six months after the
Maturity Date, (l) the principal balance outstanding under any synthetic lease,
tax retention operating lease, off-balance sheet loan or similar off-balance
sheet financing product, and (m) the Indebtedness of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer, but only to the extent to which there is recourse to such Person
for payment of such Indebtedness.

“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of such term as used in Section 4245
of ERISA.

“Interest Payment Date” means (a) as to any Alternate Base Rate Loan, the last
day of each March, June, September and December and on the Maturity Date, (b) as
to any Swingline Loan, the Swingline Maturity Date, the last day of each March,
June, September and December and on the Maturity Date, (c) as to any LIBOR Rate
Loan or Competitive Loan having an Interest Period of three months or less, the
last day of such Interest Period, and (d) as to any LIBOR Rate Loan or
Competitive Loan having an Interest Period longer than three months, each day
which is three months after the first day of such Interest Period and the last
day of such Interest Period.

“Interest Period” means, (a) as to any LIBOR Rate Loan, a period of one, two,
three or six months’ duration, as the Borrower may elect, commencing in each
case, on the date of the borrowing (including conversions, extensions and
renewals); provided, however, (i) if any Interest Period would end on a day
which is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day (except that in the case of LIBOR Rate Loans where the
next succeeding Business Day falls in the next succeeding calendar month, then
on the next preceding Business Day), (ii) no Interest Period commencing prior to
the Maturity Date shall extend beyond the Maturity Date, and (iii) in the case
of LIBOR Rate Loans, where an Interest Period begins on a day for which there is
no numerically corresponding day in the calendar month in which the Interest
Period is to end, such Interest Period shall end on the last Business Day of
such calendar month and (b) with respect to any Competitive Loan, a period of
not less than seven (7) nor more than 180 days’ duration, as the Borrower may
request and a Lender may agree in accordance with the provisions of Section 2.2;
provided, however, (i) if any Interest Period pertaining to a LIBOR Rate Loan
would otherwise end on a day that is not a Business Day, such Interest Period
shall be extended to the next succeeding Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month in
which event such Interest Period shall end on the immediately preceding Business
Day, (ii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month,
(iii) if the Borrower shall fail to give notice as provided above, the Borrower
shall be deemed to have selected a LIBOR Rate Loan of one month’s duration to
replace the affected LIBOR Rate Loan unless a Default or an Event of Default
then exists and is continuing,

 

- 15 -



--------------------------------------------------------------------------------

in which case the Borrower shall be deemed to have requested an Alternate Base
Rate Loan to replace the affected LIBOR Rate Loan, (iv) any Interest Period in
respect of any Loan that would otherwise extend beyond the Maturity Date shall
end on the Maturity Date, (v) no more than ten (10) LIBOR Rate Loans may be in
effect at any time (excluding any LIBOR Rate Loans that are Competitive Loans)
and (vi) no more than ten (10) LIBOR Rate Loans that are Competitive Loans may
be in effect at any time. For purposes hereof, LIBOR Rate Loans with different
Interest Periods shall be considered as separate LIBOR Rate Loans, even if they
shall begin on the same date and have the same duration, although borrowings,
extensions and conversions may, in accordance with the provisions hereof, be
combined at the end of existing Interest Periods to constitute a new LIBOR Rate
Loan with a single Interest Period.

“Issuing Lender” means (a) with respect to Domestic Letters of Credit, any
Domestic Issuing Lender and (b) with respect to Foreign Letters of Credit, any
Discretionary Issuing Lender.

“Issuing Lender Fees” has the meaning set forth in Section 2.10(c).

“Japanese Yen” or “JPY” shall mean Japanese yen, the lawful currency of Japan.

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Schedule 5.8, executed and delivered by each Person required to become a
Guarantor in accordance with the provisions of Section 5.8.

“Lead Arrangers” means each of Wells Fargo Securities, LLC, J.P. Morgan
Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, and Deutsche
Bank Securities Inc.

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each Person that becomes a “Lender” in connection with an increase
of the Aggregate Revolving Committed Amount pursuant to Section 2.5, and their
respective successors and assigns.

“Letter of Credit Fee” has the meaning set forth in Section 2.10(b).

“Letters of Credit” means any letter of credit issued hereunder by an Issuing
Lender pursuant to the terms hereof, as such Letters of Credit may be amended,
restated, modified, extended, renewed or replaced from time to time.

“Leverage Ratio” means, as of any date of determination, with respect to the
Borrower and its Subsidiaries on a consolidated basis, the ratio of
(a) Consolidated Adjusted Funded Debt as of the last day of the twelve month
period ending on the last day of any fiscal quarter to (b) Consolidated EBITDA
for the last day of the twelve month period ending on the last day of any fiscal
quarter.

“LIBOR” means, for any LIBOR Rate Loan for any Interest Period therefor, either
(a) the rate of interest per annum determined by the Administrative Agent
(rounded upward to the nearest 1/100 of 1%) appearing on, in the case of
Dollars, the Reuters Screen LIBOR01 Page (or

 

- 16 -



--------------------------------------------------------------------------------

any successor page) and, in the case of a Foreign Currency, the British Bankers
Association Interest Settlement Rates for deposits in such Foreign Currency (or,
in each case, (i) such other page or service as may replace such page on such
system or service for the purpose of displaying such rates and (ii) if more than
one rate appears on such screen, the arithmetic mean for all such rates rounded
upward to the nearest 1/100 of 1%) as the London interbank offered rate for
deposits in the applicable currency at approximately 11:00 A.M. (London time),
on the second full Business Day preceding the first day of such Interest Period,
and in an amount approximately equal to the amount of the LIBOR Rate Loan and
for a period approximately equal to such Interest Period or (b) if such rate is
for any reason not available, the rate per annum equal to the rate at which the
Administrative Agent or its designee is offered deposits in such currency at or
about 11:00 A.M. (London time), two Business Days prior to the beginning of such
Interest Period in the interbank eurodollar market where the eurodollar and
foreign currency and exchange operations in respect of its LIBOR Rate Loans are
then being conducted for settlement in immediately available funds, for delivery
on the first day of such Interest Period for the number of days comprised
therein, and in an amount comparable to the amount of the LIBOR Rate Loan to be
outstanding during such Interest Period.

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

LIBOR Rate =    

LIBOR

       1.00 - Eurodollar Reserve Percentage   

“LIBOR Rate Loan” means any Loan bearing interest at a rate determined by
reference to the LIBOR Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any conditional sale or
other title retention agreement, any financing or similar statement or notice
filed under the Uniform Commercial Code as adopted and in effect in the relevant
jurisdiction or other similar recording or notice statute, and any lease in the
nature thereof).

“Loan” or “Loans” means a Revolving Loan, a Swingline Loan and/or Competitive
Loans, as appropriate.

“LOC Commitment” means the commitment of an Issuing Lender to issue Letters of
Credit and with respect to each Lender, the commitment of such Lender to
purchase participation interests in the Letters of Credit up to such Lender’s
LOC Committed Amount as specified in Schedule 2.1(a), as such amount may be
reduced from time to time in accordance with the provisions hereof.

“LOC Commitment Percentage” means, for each Lender, the percentage identified as
its LOC Commitment Percentage on Schedule 2.1(a), as such percentage may be
modified in connection with any assignment made in accordance with the
provisions of Section 10.6(c).

 

- 17 -



--------------------------------------------------------------------------------

“LOC Committed Amount” means, collectively, the aggregate amount of all of the
LOC Commitments of the Lenders to issue and participate in Letters of Credit as
referenced in Section 2.4 and, individually, the amount of each Lender’s LOC
Commitment as specified in Schedule 2.1(a).

“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or (b) any collateral security for such obligations, in each case
relating to such Letter of Credit.

“LOC Obligations” means, at any time, the sum of (a) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (b) without duplication the aggregate
amount of all drawings under Letters of Credit honored by the Issuing Lender but
not theretofore reimbursed.

“Mandatory Borrowing” with respect to (a) Swingline Loans, has the meaning set
forth in Section 2.3(b)(ii) and (b) with respect to Letters of Credit, has the
meaning set forth in Section 2.4(e).

“Mandatory Cost” means the percentage rate per annum calculated by the
Administrative Agent in accordance with Schedule 1.1(a).

“Material” means material in relation to the business, operations, financial
condition or properties of the Borrower and its Subsidiaries taken as a whole.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of the Borrower or the Borrower and its Subsidiaries taken as a whole; (b) an
impairment of the ability of (i) the Borrower to perform its material
obligations under any Credit Document or the Fee Letter, in each case to which
it is a party or (ii) of the Borrower and the Credit Parties taken as a whole to
perform their material obligations under any Credit Document or the Fee Letter,
in each case to which they are a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against (i) the
Borrower of any Credit Document or the Fee Letter, in each case to which it is a
party or (ii) of the Borrower and the Credit Parties taken as a whole of any
Credit Document or the Fee Letter, in each case to which they are a party; other
than any change, effect or circumstance to the extent resulting from (I) changes
in general economic, financial market or geopolitical conditions, (II) any
outbreak or escalation of hostilities or war or any act of terrorism, or
(III) any failure by the Borrower and its Subsidiaries to meet any published
analyst estimates or expectations of their revenue, earnings or other financial
performance or results of operations for any period, in and of itself, or any
failure by Borrower and its Subsidiaries to meet its internal or published
projections, budgets, plans or forecasts of its revenues, earnings or other
financial performance or results of operations, in and of itself (it being
understood that the facts or occurrences giving rise or contributing to such
failure that are not otherwise excluded from the

 

- 18 -



--------------------------------------------------------------------------------

definition of a “Material Adverse Effect” may be taken into account in
determining whether there has been a Material Adverse Effect); provided that, in
the case of the immediately preceding clauses (I) and (II), such changes,
effects or circumstances do not affect the Borrower or its Subsidiaries
disproportionately relative to other companies operating in the same industry.

“Material Domestic Subsidiary” means any Domestic Subsidiary that is also a
Material Subsidiary.

“Material Subsidiary” means, as of any date of determination, any Subsidiary of
the Borrower that accounts for at least two percent (2%) of Consolidated EBITDA
of the Borrower and its Subsidiaries on a consolidated basis for the four fiscal
quarter period ending on the last day of the fiscal year for which financial
statements have been prepared immediately preceding the date as of which any
such determination is made. Notwithstanding the foregoing, Hyatt International
shall be deemed to be a Material Subsidiary at all times.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials, or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Maturity Date” means, as to each Lender, September 9, 2016.

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“National Currency Unit” shall mean a fraction or multiple of one Euro Unit
expressed in units of the former national currency of a Participating Member
State.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Debt” means any Funded Debt of the Borrower or any of its
Subsidiaries if, and so long as, such Funded Debt meets the requirements of
clause (a) or (b) below:

(a) Such Funded Debt is secured solely by Purchase Money Liens and: (i) the
instruments governing such Funded Debt limit the recourse (whether direct or
indirect) of the holders thereof against the Borrower and its Subsidiaries for
the payment of such Indebtedness to the property securing such Indebtedness
(with customary exceptions, including, without limitation, recourse for fraud,
waste, misapplication of insurance or condemnation proceeds, and environmental
liabilities); provided that any partial Guaranty Obligation by, or any other
limited recourse for payment of such Funded Debt

 

- 19 -



--------------------------------------------------------------------------------

against, the Borrower or its Subsidiaries which is not expressly excluded from
the definition of “Guaranty Obligations” shall not prevent the non-guaranteed
and non-recourse portion of such Funded Debt from constituting Non-Recourse
Debt; and (ii) if such Funded Debt is incurred after the date hereof by the
Borrower or a Domestic Subsidiary of the Borrower, either (x) (1) the holders of
such Funded Debt shall have irrevocably agreed that in the event of bankruptcy,
insolvency or other similar proceeding with respect to the obligor of such
Funded Debt, such holders will elect (pursuant to Section 1111(b) of the Federal
Bankruptcy Code or otherwise) to be treated as fully secured by, and as having
no recourse against such obligor or any property of such obligor other than, the
property securing such Funded Debt, and (2) if, notwithstanding any election
pursuant to clause (1) above, such holders shall have or shall obtain recourse
against such obligor or any property of such obligor other than the property
securing such Funded Debt, such recourse shall be subordinated to the payment in
full in cash of the obligations owing to the Administrative Agent and the
Lenders under this Agreement; or (y) the property securing such Funded Debt is
not material to the business, financial condition, operations or properties of
the Borrower and its Subsidiaries, take as a whole, as determined by the
Borrower in its reasonable discretion at the time such Funded Debt is incurred;
or

(b) (i) The sole obligor of such Funded Debt (such obligor a “Specified Entity”)
is a corporation or other entity formed solely for the purpose of owning (or
owning and operating) property which is (or may be) subject to one or more
Purchase Money Liens, (ii) such Specified Entity owns no other material property
and (iii) the sole collateral security provided by the Borrower and its
Subsidiaries with respect to such Funded Debt (if any) consists of property
owned by such Specific Entity and/or the capital stock of (or equivalent
ownership interest in) such Specific Entity (provided that any partial Guaranty
Obligation by, or any other limited recourse for payment of such Funded Debt
against, the Borrower or its Subsidiaries which is not expressly excluded from
the definition of “Guaranty Obligations” shall, to the extent thereof,
constitute a Guaranty Obligation but shall not prevent the non-guaranteed and
non-recourse portion of such Funded Debt from constituting Non-Recourse Debt).

“Note” or “Notes” means the promissory notes of the Borrower in favor of each of
the Lenders that request such notes (a) evidencing the Revolving Loans and
Competitive Loans in substantially the form attached as Schedule 2.1(e) or
(b) evidencing the Swingline Loans in substantially the form attached as
Schedule 2.3(d), with the foregoing individually or collectively, as
appropriate, as such promissory notes may be amended, modified, supplemented,
extended, renewed or replaced from time to time.

“Notice of Borrowing” means a written notice of borrowing in substantially the
form of Schedule 2.1(b)(i), as required by Section 2.1(b)(i).

“Notice of Extension/Conversion” means the written notice of extension or
conversion in substantially the form of Schedule 2.7, as required by
Section 2.7.

 

- 20 -



--------------------------------------------------------------------------------

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” shall mean a certificate substantially in the
form of Schedule 5.2(a) attached hereto.

“Participant” has the meaning set forth in Section 10.6(d).

“Participating Member State” means each country so described in any EMU
Legislation.

“Participation Interest” means the purchase by a Lender of a participation
interest in Swingline Loans as provided in Section 2.3(b)(ii) or in Letters of
Credit as provided in Section 2.4(c).

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Permitted Liens” means:

(a) Liens created by or otherwise existing, under or in connection with this
Credit Agreement or the other Credit Documents in favor of the Lenders;

(b) Purchase Money Liens;

(c) Liens and other purchase money liens securing purchase money indebtedness
arising in connection with Capital Leases;

(d) Liens on real property assets of the Borrower and its Subsidiaries
(including without limitation, the furniture, fixtures and equipment related
thereto) securing Non-Recourse Debt of the Borrower and its Subsidiaries;

(e) Liens for taxes, assessments, charges or other governmental levies not yet
due or as to which the period of grace, if any, related thereto has not expired
or which are being contested in good faith by appropriate proceedings diligently
pursued, provided that adequate reserves with respect thereto are maintained on
the books of the Borrower or its Subsidiaries, as the case may be, in conformity
with GAAP (or, in the case of Subsidiaries with significant operations outside
of the United States of America, generally accepted accounting principles in
effect from time to time in their respective jurisdictions of incorporation);

(f) statutory Liens of landlords and carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than sixty (60) days or
which are being contested in good faith by appropriate proceedings diligently
pursued, provided that (i) the Property subject to such Lien is not yet subject
to foreclosure, sale or loss on account thereof or any proceedings commenced for
the enforcement of such Liens and

 

- 21 -



--------------------------------------------------------------------------------

encumbrances shall have been duly suspended and (ii) adequate reserves with
respect thereto are maintained on the books of the Borrower or its Subsidiaries,
as the case may be, in conformity with GAAP (or, in the case of Subsidiaries
with significant operations outside of the United States of America, generally
accepted accounting principles in effect from time to time in their respective
jurisdictions of incorporation);

(g) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements;

(h) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, government contracts, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(i) Liens in connection with attachments or judgments (including judgment or
appeal bonds) provided that the judgments secured shall, within 30 days after
the entry thereof, have been discharged or execution thereof stayed pending
appeal, or shall have been discharged within 30 days after the expiration of any
such stay;

(j) easements, rights-of-way, restrictions (including zoning restrictions),
minor defects or irregularities in title and other similar charges or
encumbrances not, in any material respect, impairing the use of the encumbered
Property for its intended purposes;

(k) leases, subleases, licenses or sublicenses granted to others not interfering
in any material respect with the business of the Borrower and its Subsidiaries;

(l) any interest of title of a lessor or licensor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases or licenses permitted by this
Agreement;

(m) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(n) inchoate Liens arising under ERISA to secure current service pension
liabilities as they are incurred under the provisions of any Plan;

(o) Liens assumed in connection with an acquisition of all or substantially all
of the assets or Voting Stock of another Person permitted hereunder, so long as
such Liens cover only the assets acquired pursuant to such acquisition and were
not created in contemplation thereof;

(p) [Intentionally Deleted];

(q) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

- 22 -



--------------------------------------------------------------------------------

(r) Liens arising in connection with consignments or similar arrangements for
the sale of goods in the ordinary course of business;

(s) Liens on assets of Persons which become Subsidiaries after the date of this
Agreement; provided, however, that such Liens existed at the time such Persons
became Subsidiaries and were not created in anticipation thereof and such Liens
do not extend to any other property of the Borrower or its Subsidiaries (except
proceeds of such Property and, in the case of Liens on real estate or
equipments, items which become fixtures on such real estate or are accessions to
such equipment);

(t) Liens on the assets of Subsidiaries (other than any Wholly-Owned Subsidiary)
to the extent the Indebtedness secured thereby is Non-Recourse Debt.

(u) Liens existing on the Closing Date and set forth on Schedule 6.1; provided
that no such Lien shall at any time be extended to cover property or assets
other than the Property or assets subject thereto on the Closing Date; provided,
however, that Liens on new Property which are in replacement of Liens on
previously owned Property to the extent such new Property is acquired through
like-kind exchanges or similar substitutions shall be permitted hereunder;

(v) any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any Lien referred to in the foregoing
clauses; provided that such extension, renewal or replacement Lien shall be
limited to all or a part of the property which secured the Lien so extended,
renewed or replaced (plus improvements on such property); and

(w) other Liens in addition to those permitted by the foregoing clauses securing
Indebtedness in an aggregate amount not to exceed 10% of Consolidated Net
Tangible Assets determined at such time.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.

“Plan” means, at any particular time, any employee benefit plan which is covered
by Title IV of ERISA and in respect of which the Borrower or an ERISA Affiliate
is (or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Portfolio Acquisition” means an acquisition of a portfolio of real properties
(whether by purchase of such properties, purchase of entities owning such
properties, purchase of operating companies or some combination thereof) with a
minimum gross purchase price of $1,000,000,000.

 

- 23 -



--------------------------------------------------------------------------------

“Pounds Sterling” and “£” means, at any time of determination, the then official
currency of the United Kingdom of Great Britain and Northern Ireland.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Lender then acting as Administrative Agent as its prime
commercial lending rate in effect at its principal office, with each change in
Prime Rate being effective on the date such change is publicly announced as
effective (it being understood and agreed that the Prime Rate is a reference
rate used by the Lender then acting as Administrative Agent in determining
interest rates on certain loans and is not intended to be the lowest rate of
interest charged on any extension of credit by the Lender then acting as
Administrative Agent to any debtor).

“Pritzker Affiliate” shall mean (i) all lineal descendants of Nicholas J.
Pritzker, deceased, and all spouses and adopted children of such descendants;
(ii) all trusts for the benefit of any person described in clause (i) and
trustees of such trusts; (iii) all legal representatives of any person or trust
described in clauses (i) or (ii); and (iv) all partnerships, corporations,
limited liability companies or other entities controlling, controlled by or
under common control with any person, trust or other entity described in
clauses (i), (ii) or (iii). “Control” for these purposes shall mean the ability
to influence, direct or otherwise significantly affect the major policies,
activities or action of any person or entity.

“Pro Forma Basis” means, with respect to any transaction, that such transaction
shall be deemed to have occurred as of the first day of the twelve-month period
ending as of the most recent quarter end preceding the date of such transaction.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Property and Equipment” means the book value of all property and equipment of
the Borrower and its Subsidiaries, without giving effect to depreciation and
amortization, determined on a consolidated basis in accordance with GAAP, and as
set forth in the most recent financial statements of the Borrower available to
the Lenders, giving pro forma effect to acquisitions and dispositions of
property and equipment effected since the date of such financial statements.

“Purchase Money Liens” means any Lien on property, real or personal, acquired or
constructed by the Borrower or any Subsidiary of the Borrower: (a) to secure the
purchase price of the property; (b) that was existing on such property at the
time of acquisition thereof by the Borrower or such Subsidiary and assumed in
connection with such acquisition; (c) to secure Indebtedness otherwise incurred
to finance the acquisition or construction of such property or incurred within
90 days following the acquisition or completion of such construction provided
the principal amount of Indebtedness secured by each such Lien shall at no time
exceed 100% of the original purchase price of such related property or assets at
the time acquired; or (d) to secure any Indebtedness incurred in connection with
any extension, refunding or refinancing of Indebtedness (whether or not secured
and including Indebtedness under the Credit Documents) incurred, maintained or
assumed in connection with, or otherwise related to, the acquisition or
construction of such property; provided in each case that (1) such Liens do not
extend to, cover or otherwise encumber any property other than the property
acquired or constructed by the

 

- 24 -



--------------------------------------------------------------------------------

Borrower and its Subsidiaries (and any improvements made to such property
acquired or constructed) and (2) such Liens do not cover current assets of the
Borrower or any of its Subsidiaries other than current assets that relate solely
to other property subject to such Lien.

“Recovery Event” means the receipt by the Borrower or any of its Subsidiaries of
any cash insurance proceeds or condemnation award payable by reason of theft,
loss, physical destruction or damage, taking or similar event with respect to
any of their respective property or assets.

“Register” has the meaning set forth in Section 10.6(c).

“Regulation T, U, or X” means Regulation T, U or X, respectively, of the Board
of Governors of the Federal Reserve System as from time to time in effect and
any successor to all or a portion thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, members, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such Plan is in reorganization within the meaning of such term as used in
Section 4241 of ERISA.

“Replaced Lender” has the meaning set forth in Section 2.20.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived.

“Required Lenders” means, at any time, Lenders having more than fifty
percent (50%) of the Commitments, or if the Commitments have been terminated,
Lenders having more than fifty percent (50%) of (a) the aggregate principal
Dollar Amount (determined as of the most recent Revaluation Date) of Loans
outstanding; provided that the Commitments of, and outstanding principal Dollar
Amount (determined as of the most recent Revaluation Date) of Loans owing to, a
Defaulting Lender shall be excluded for purposes hereof in making a
determination of Required Lenders and (b) the outstanding Participation
Interests (including the Participation Interests of an Issuing Lender in any
Letters of Credit and of the Swingline Lender in any Swingline Loans).

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its material property is subject.

“Responsible Officer” means as to the Borrower, any of the chief executive
officer, the chief financial officer, the president, the treasurer, the
assistant treasurer, the controller or any senior or executive vice president of
the Borrower.

 

- 25 -



--------------------------------------------------------------------------------

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Capital Stock of the Borrower
or any of its Subsidiaries, now or hereafter outstanding, (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Capital Stock of the
Borrower or any of its Subsidiaries, now or hereafter outstanding and (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of Capital Stock of the
Borrower or any of its Subsidiaries, now or hereafter outstanding.

“Revaluation Date” shall mean, with respect to any Extension of Credit, each of
the following: (a) in connection with the origination of any new Extension of
Credit, the Business Day which is the earliest of the date such credit is
extended, the date the rate is set or the date the bid is accepted, as
applicable; (b) in connection with any extension or conversion or continuation
of an existing Loan, the Business Day that is the earlier of the date such
advance is extended, converted or continued, or the date the rate is set, as
applicable, in connection with any extension, conversion or continuation;
(c) each date a Letter of Credit is issued or renewed pursuant to Section 2.4 or
amended in such a way as to modify the LOC Obligations; (d) the date of any
reduction of any of the Aggregate Revolving Committed Amount, or the LOC
Committed Amount pursuant to the terms of Section 2.9, as the case may be; and
(e) such additional dates as the Administrative Agent or the Required Lenders
shall deem reasonably necessary. For purposes of determining availability
hereunder, the rate of exchange for any Foreign Currency shall be the Spot Rate.

“Revolving Credit Exposure” means, as to any Lender at any time, the Dollar
Amount (determined as of the most recent Revaluation Date) of the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in LOC Obligations and Swingline Loans at such time.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans in an aggregate principal Dollar Amount
(determined as of the most recent Revaluation Date) at any time outstanding up
to such Lender’s Revolving Committed Amount as specified in Schedule 2.1(a), as
such amount may be reduced from time to time in accordance with the provisions
hereof.

“Revolving Committed Amount” means the amount of each Lender’s Commitment as
specified in Schedule 2.1(a), as such amount may be reduced from time to time in
accordance with the provisions hereof.

“Revolving Loans” has the meaning set forth in Section 2.1(a).

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.

 

- 26 -



--------------------------------------------------------------------------------

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC as published from time to time.

“Secured Funded Debt” means, as of any date of determination, without
duplication, the aggregate principal amount of all Funded Debt of the Borrower
and its Subsidiaries on a consolidated basis that is secured in any manner by
any Lien.

“Secured Funded Debt Ratio” means, as of any date of determination, with respect
to the Borrower and its Subsidiaries on a consolidated basis, the ratio of
(a) Secured Funded Debt on such date to (b) Property and Equipment on such date.
Not more than $250,000,000 of Secured Funded Debt assumed in connection with,
not in contemplation of, and existing at the time of, an acquisition described
in clause (o) or (s) of the definition of “Permitted Lien” (and any new Secured
Funded Debt refinancing, and to the extent not increasing the principal balance
of, any such Secured Funded Debt (so long as new Secured Funded Debt is secured
by a Permitted Lien described in clause (v) of the definition of “Permitted
Lien”)) may be excluded from the Secured Funded Debt Ratio for a period not to
exceed one year following such acquisition.

“Security” means “security” as defined in Section 2(1) of the Securities Act of
1933, as amended.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., or
any successor or assignee of the business of such division in the business of
rating securities.

“Single Employer Plan” means any Plan which is not a Multiemployer Plan.

“Specified Entity” has the meaning set forth in the definition of “Non-Recourse
Debt”.

“Spot Rate” shall mean, with respect to any Foreign Currency, the rate quoted by
the Lender then acting as Administrative Agent as the spot rate for the purchase
by the Lender then acting as Administrative Agent of such Foreign Currency with
Dollars through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two Business Days prior to the date as of which the
foreign exchange computation in made.

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power to elect a majority of the directors or
other managers of such corporation, partnership, limited liability company or
other entity (irrespective of whether or not at the time, any class or classes
of such corporation shall have or might have voting power by reason of the
happening of any contingency) are at the time owned by such Person directly or
indirectly through Subsidiaries. Unless otherwise identified, “Subsidiary” or
“Subsidiaries” means Subsidiaries of the Borrower.

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal Dollar Amount (determined as of the
most recent Revaluation Date) at any time outstanding up to the Swingline
Committed Amount, and the commitment of the Lenders to purchase participation
interests in the Swingline Loans as

 

- 27 -



--------------------------------------------------------------------------------

provided in Section 2.3(b)(ii), as such amounts may be reduced from time to time
in accordance with the provisions hereof.

“Swingline Committed Amount” means the Dollar Amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.3(a).

“Swingline Lender” means the Lender then acting as Administrative Agent, in its
capacity as such.

“Swingline Loan” or “Swingline Loans” has the meaning set forth in
Section 2.3(a).

“Swingline Maturity Date” shall mean the earlier of (a) the date that is
five (5) Business Days after such Swingline Loan is made and (b) the Maturity
Date.

“Swingline Note” means the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.3(d), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.

“Syndication Agent” has the meaning set forth in the first paragraph hereof,
together with any successors or assigns.

“Taxes” has the meaning set forth in Section 2.18.

“Transfer Authorizer Designation Form” means a form substantially in the form of
Schedule 1.1(b) to be delivered to the Administrative Agent pursuant to
Section 4.1(n), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

“Treaty on European Union” shall mean the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 1, 1992 and came into force on November 1,
1993), as amended from time to time.

“Type” means, as to any Loan, its nature as an Alternate Base Rate Loan, LIBOR
Rate Loan or Swingline Loan, as the case may be.

“U.S. LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s U.S. LIBOR Lending Office as set forth in the
Administrative Questionnaire delivered by each Lender to the Administrative
Agent and thereafter, such other office of such Lender as such Lender may from
time to time specify to the Administrative Agent and the Borrower as the office
of such Lender at which the LIBOR Rate Loans of such Lender denominated in
Dollars are to be made.

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the

 

- 28 -



--------------------------------------------------------------------------------

election of directors (or persons performing similar functions) of such Person,
even though the right so to vote has been suspended by the happening of such a
contingency.

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary of which all of the
equity interests (except directors’ qualifying shares or shares aggregating
either (x) a de minimus amount of the outstanding shares of such Subsidiary
which are owned by local residents thereof as required by local law or (y) less
than 1% of the outstanding shares of such Subsidiary which are owned by
individuals) and voting interests are owned by any one or more of the Borrower
and the Borrower’s other Wholly-Owned Subsidiaries at such time.

 

  1.2 Computation of Time Periods.

All time references in this Credit Agreement and the other Credit Documents
shall be to Charlotte, North Carolina time unless otherwise indicated. For
purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

 

  1.3 Accounting Terms.

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP as in effect on the Closing Date.

 

  1.4 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Amounts of Extensions of
Credit and amounts outstanding hereunder denominated in Foreign Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by the Company hereunder or calculating financial covenants
hereunder or except as otherwise provided herein, the applicable amount of any
currency for purposes of the Credit Documents and the Fee Letter shall be such
Dollar Amount as so determined by the Administrative Agent acting in its
commercially reasonable discretion.

(b) Wherever in this Credit Agreement in connection with an Extension of Credit,
conversion, continuation or prepayment of a Loan, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Extension of
Credit or Loan is denominated in a Foreign Currency, such amount shall be the
relevant Foreign Currency Equivalent of such Dollar Amount (rounded to the
nearest 1,000 units of such Foreign Currency), as determined by the
Administrative Agent.

 

- 29 -



--------------------------------------------------------------------------------

  1.5 Redenomination of Certain Foreign Currencies and Computation of Dollar
Amounts.

(a) Each obligation of the Borrower to make a payment denominated in the
National Currency Unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Credit Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Extension of Credit in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Extension of Credit, at the end of the then current Interest Period.

(b) Each provision of this Credit Agreement relating to Loans or Letters of
Credit denominated in Euro shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro; provided such changes are generally made to the credit documentation for
other borrowers similarly situated to the Borrower.

(c) References herein to minimum Dollar Amounts and integral multiples stated in
Dollars, where they shall also be applicable to Foreign Currency, shall be
deemed to refer to approximate Foreign Currency Equivalents.

SECTION 2

CREDIT FACILITY

 

  2.1 Revolving Loans.

(a) Commitment. During the Commitment Period, subject to the terms and
conditions hereof, each Lender severally agrees to make Loans in Dollars and
Foreign Currencies (the “Revolving Loans”) to the Borrower from time to time in
the amount of such Lender’s Commitment Percentage of such Loans for the purposes
hereinafter set forth; provided that (i) with regard to the Lenders
collectively, the sum of the aggregate principal Dollar Amount (determined as of
the most recent Revaluation Date) of outstanding Revolving Loans plus
outstanding Swingline Loans plus LOC Obligations plus outstanding Competitive
Loans shall not exceed the Aggregate Revolving Committed Amount, and (ii) with
regard to each Lender individually, the sum of the aggregate principal Dollar
Amount (determined as of the most recent Revaluation Date) of such Lender’s
Commitment Percentage of outstanding Revolving Loans plus such Lender’s
Commitment Percentage of Swingline Loans plus such Lender’s LOC Commitment
Percentage of LOC Obligations shall not exceed such Lender’s Revolving Committed
Amount and (iii) with regard to the Lenders collectively, the aggregate
principal Dollar Amount (determined as of the most recent Revaluation Date) of
Foreign Currency Loans

 

- 30 -



--------------------------------------------------------------------------------

shall not exceed the Foreign Currency Sublimit. Revolving Loans may consist of
Alternate Base Rate Loans or LIBOR Rate Loans, or a combination thereof, as the
Borrower may request, and may be repaid and reborrowed in accordance with the
provisions hereof; provided, however, (A) Loans denominated in a Foreign
Currency shall consist solely of LIBOR Rate Loans and (B) Loans made on the
Closing Date or on any of the three Business Days following the Closing Date may
only consist of Alternate Base Rate Loans unless the Borrower executes a funding
indemnity letter in form and substance satisfactory to the Administrative Agent.
LIBOR Rate Loans denominated in Dollars shall be made by each Lender at its U.S.
LIBOR Lending Office. LIBOR Rate Loans denominated in a Foreign Currency shall
be made by each Lender at its Foreign Currency LIBOR Lending Office. Alternate
Base Rate Loans shall be made by each Lender at its Domestic Lending Office.

(b) Revolving Loan Borrowings.

(i) Notice of Borrowing. The Borrower shall request a Loan borrowing by written
notice (or telephone notice promptly confirmed in writing) to the Administrative
Agent not later than 11:00 A.M. on the Business Day of the requested borrowing
in the case of Alternate Base Rate Loans denominated in Dollars, 1:00 P.M. on
the third Business Day prior to the date of the requested borrowing in the case
of LIBOR Rate Loans denominated in Dollars and 1:00 P.M. on the fourth Business
Day prior to the date of the requested borrowing in the case of all LIBOR Rate
Loans denominated in any Foreign Currency. Each such request for borrowing shall
be irrevocable and shall specify (A) that a Loan is requested, (B) the date of
the requested borrowing (which shall be a Business Day), (C) the currency and
the aggregate principal amount to be borrowed, (D) whether the borrowing shall
be comprised of Alternate Base Rate Loans, LIBOR Rate Loans or a combination
thereof, and if LIBOR Rate Loans are requested, the Interest Period(s) therefore
and currency therefor. If the Borrower shall fail to specify in any such Notice
of Borrowing (1) an applicable Interest Period in the case of a LIBOR Rate Loan,
then such notice shall be deemed to be a request for an Interest Period of one
month, or (2) the Type of Loan requested, then such notice shall be deemed to be
a request for a Alternate Base Rate Loan hereunder or (3) the currency of the
Revolving Loan requested, then such notice shall be deemed to be a request for a
Revolving Loan denominated in Dollars. The Administrative Agent shall give
notice to each Lender promptly upon receipt of each Notice of Borrowing pursuant
to this Section 2.1(b)(i), the contents thereof and each such Lender’s share of
any borrowing to be made pursuant thereto.

(ii) Minimum Amounts. Each Revolving Loan shall be in a minimum aggregate
principal Dollar Amount (determined as of the most recent Revaluation Date) of
(A) in the case of LIBOR Rate Loans, $5,000,000 and integral multiples of
$1,000,000 in excess thereof (or the remaining Aggregate Revolving Committed
Amount, if less) and (B) in the case of Alternate Base Rate Loans, $1,000,000
and integral multiples of $250,000 in excess thereof (or the remaining Aggregate
Revolving Committed Amount, if less).

 

- 31 -



--------------------------------------------------------------------------------

(iii) Advances. Each Lender will make its Commitment Percentage of each Loan
borrowing available to the Administrative Agent for the account of the Borrower,
in Dollars or the applicable Foreign Currency, as applicable, at the
Administrative Agent’s Office, or at such office as the Administrative Agent may
designate in writing and in funds immediately available to the Administrative
Agent, by (A) 2:00 P.M. on the date specified in the applicable Notice of
Borrowing in the case of any Revolving Loan denominated in Dollars and (B) the
Applicable Time specified by the Administrative Agent in the case of any
Revolving Loan denominated in a Foreign Currency. Such borrowing will then be
made available to the Borrower by the Administrative Agent by crediting the
account designated by the Borrower with the aggregate of the amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.

(c) Repayment. The principal amount of all Loans shall be due and payable in
full on the Maturity Date.

(d) Interest. Subject to the provisions of Section 2.6:

(i) Alternate Base Rate Loans. During such periods as Loans shall be comprised
in whole or in part of Alternate Base Rate Loans, such Alternate Base Rate Loans
shall bear interest at a per annum rate equal to the Alternate Base Rate plus
the Applicable Percentage; and

(ii) LIBOR Rate Loans. During such periods as Loans shall be comprised in whole
or in part of LIBOR Rate Loans, such LIBOR Rate Loans shall bear interest at a
per annum rate equal to the LIBOR Rate plus the Applicable Percentage plus, if
applicable, the Mandatory Cost.

Interest on Loans shall be payable in arrears on each applicable Interest
Payment Date (or at such other times as may be specified herein).

(e) Notes. The Loans shall be further evidenced by a duly executed Note in favor
of each Lender in the form of Schedule 2.1(e) attached hereto, if requested by
such Lender.

(f) Maximum Number of LIBOR Rate Loans. The Borrower will be limited to a
maximum number of ten (10) LIBOR Rate Loans outstanding at any time. For
purposes hereof, LIBOR Rate Loans with separate or different Interest Periods
will be considered as separate LIBOR Rate Loans even if their Interest Periods
expire on the same date.

(g) Redenomination of Foreign Currency Loans. Notwithstanding anything herein to
the contrary, during the existence of an Event of Default, the Required Lenders
may demand that any or all of the then outstanding Foreign Currency Loans be
prepaid, or redenominated into Dollars in the Dollar Amount thereof, on the last
day of the then current Interest Period with respect thereto. The Administrative
Agent will promptly notify the Borrower of any such prepayment or redenomination
request.

 

- 32 -



--------------------------------------------------------------------------------

  2.2 Competitive Loan Subfacility.

(a) Competitive Loans. Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, during the
Commitment Period to the extent the Borrower’s Debt Rating is BBB- or Baa3 or
better at such time, the Borrower may request and each Lender may, in its sole
discretion, agree to make, Competitive Loans to the Borrower in Dollars;
provided, however, that (i) the aggregate principal amount of all Competitive
Loans shall not exceed 50% of the remainder of (x) the Aggregate Revolving
Committed Amount less (y) the Dollar Amount (determined as of the most recent
Revaluation Date) of the sum of the outstanding Revolving Loans plus outstanding
Swingline Loans plus LOC Obligations, (ii) with regard to each Lender
individually, the sum of the Dollar Amount (determined as of the most recent
Revaluation Date) of such Lender’s Commitment Percentage of outstanding
Revolving Loans plus such Lender’s Commitment Percentage of Swingline Loans plus
such Lender’s LOC Commitment Percentage of LOC Obligations shall not exceed such
Lender’s Revolving Committed Amount and (iii) with regard to the Lenders
collectively, the sum of the aggregate Dollar Amount (determined as of the most
recent Revaluation Date) of outstanding Revolving Loans plus Swingline Loans
plus LOC Obligations plus Competitive Loans shall not exceed the Aggregate
Revolving Committed Amount. Each Competitive Loan shall be not less than
$3,000,000 in the aggregate and integral multiples of $1,000,000 in excess
thereof (or the remaining portion of the Revolving Committed Amount, if less).

(b) Competitive Bid Requests. The Borrower may solicit Competitive Bids by
delivery of a Competitive Bid Request substantially in the form of
Schedule 2.2(b)-1 to the Administrative Agent by 12:00 noon on a Business Day
not less than three (3) Business Days prior to the date of a requested
Competitive Loan borrowing. A Competitive Bid Request shall specify (i) the date
of the requested Competitive Loan borrowing (which shall be a Business Day),
(ii) the amount of the requested Competitive Loan borrowing and (iii) the
applicable Interest Periods requested. The Administrative Agent shall, promptly
following its receipt of a Competitive Bid Request under this subsection (b),
notify the affected Lenders of its receipt and the contents thereof and invite
the Lenders to submit Competitive Bids in response thereto. A form of such
notice is provided in Schedule 2.2(b)-2. No more than three (3) Competitive Bid
Requests (e.g., the Borrower may request Competitive Bids for no more than
three (3) different Interest Periods at a time) shall be submitted at any one
time and Competitive Bid Requests may be made no more frequently than once every
five (5) Business Days.

(c) Competitive Bid Procedure. Each Lender may, in its sole discretion, make one
or more Competitive Bids to the Borrower in response to a Competitive Bid
Request. Each Competitive Bid must be received by the Administrative Agent not
later than 10:00 A.M. on the Business Day next succeeding the date of receipt by
the Administrative Agent of the related Competitive Bid Request. A Lender may
offer to make all or part of the requested Competitive Loan borrowing and may
submit multiple Competitive Bids in response to a Competitive Bid Request. The
Competitive Bid shall specify (i) the particular Competitive Bid Request as to
which the Competitive Bid is submitted, (ii) the minimum (which shall be not
less than $3,000,000 and integral multiples of $1,000,000 in excess thereof) and
maximum principal amounts of the requested Competitive Loan or Loans as to which
the Lender is willing to make, and (iii) the applicable interest rate or rates
and Interest Period or Periods therefor. A form of such Competitive

 

- 33 -



--------------------------------------------------------------------------------

Bid is provided in Schedule 2.2(c). A Competitive Bid submitted by a Lender in
accordance with the provisions hereof shall be irrevocable. The Administrative
Agent shall promptly notify the Borrower of all Competitive Bids made and the
terms thereof. The Administrative Agent shall send a copy of each of the
Competitive Bids to the Borrower for its records as soon as practicable.

(d) Submission of Competitive Bids by Administrative Agent. If the
Administrative Agent, in its capacity as a Lender, elects to submit a
Competitive Bid in response to any Competitive Bid Request, it shall submit such
Competitive Bid directly to the Borrower one-half of an hour earlier than the
latest time at which the other Lenders are required to submit their Competitive
Bids to the Administrative Agent in response to such Competitive Bid Request
pursuant to subsection (c) above.

(e) Acceptance of Competitive Bids. The Borrower may, in its sole and absolute
discretion, subject only to the provisions of this subsection (e), accept or
refuse any Competitive Bid offered to it. To accept a Competitive Bid, the
Borrower shall give written notification (or telephonic notice promptly
confirmed in writing) substantially in the form of Schedule 2.2(e) of its
acceptance of any or all such Competitive Bids to the Administrative Agent by
11:00 A.M. on the Business Day following the date on which bids are to be
received by the Administrative Agent from the Lenders in accordance with the
terms of Section 2.2(c); provided, however, (i) the failure by the Borrower to
give timely notice of its acceptance of a Competitive Bid shall be deemed to be
a refusal thereof, (ii) the Borrower may accept Competitive Bids only in
ascending order of rates, (iii) the aggregate amount of Competitive Bids
accepted by the Borrower shall not exceed the principal amount specified in the
Competitive Bid Request, (iv) the Borrower may accept a portion of a Competitive
Bid in the event, and to the extent, acceptance of the entire amount thereof
would cause the Borrower to exceed the principal amount specified in the
Competitive Bid Request, subject however to the minimum amounts provided herein
(and provided that where two or more Lenders submit such a Competitive Bid at
the same Competitive Bid Rate, then pro rata between or among such Lenders) and
(v) no bid shall be accepted for a Competitive Loan unless such Competitive Loan
is in a minimum principal Dollar Amount (determined as of the most recent
Revaluation Date) of $3,000,000 and integral multiples of $1,000,000 in excess
thereof, except that where a portion of a Competitive Bid is accepted in
accordance with the provisions of subsection (iv) hereof, then in a minimum
principal Dollar Amount (determined as of the most recent Revaluation Date) of
$500,000 and integral multiples of $100,000 in excess thereof (but not in any
event less than the minimum amount specified in the Competitive Bid), and in
calculating the pro rata allocation of acceptances of portions of multiple bids
at a particular Competitive Bid Rate pursuant to subsection (iv) hereof, the
amounts shall be rounded to integral multiples of $100,000 in a manner which
shall be in the discretion of the Borrower. A notice of acceptance of a
Competitive Bid given by the Borrower in accordance with the provisions hereof
shall be irrevocable. The Administrative Agent shall, not later than 12:00 noon
on the date of receipt by the Administrative Agent of a notification from the
Borrower of its acceptance and/or refusal of Competitive Bids, notify each
affected Lender of its receipt and the contents thereof. Upon its receipt from
the Administrative Agent of notification of the Borrower’s acceptance of its
Competitive Bid in accordance with the terms of this subsection (e), each
successful bidding Lender will thereupon become bound, subject to the other
applicable conditions hereof, to make the Competitive Loan in respect of which
its bid has been accepted.

 

- 34 -



--------------------------------------------------------------------------------

(f) Funding of Competitive Loans. Each Lender which is to make a Competitive
Loan shall make its Competitive Loan borrowing available to the Administrative
Agent for the account of the Borrower at the office of the Administrative Agent
specified in Schedule 10.2, or at such other office as the Administrative Agent
may designate in writing, by 1:30 P.M. on the date specified in the Competitive
Bid Request in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by crediting the account
of the Borrower on the books of such office with the aggregate of the amount
made available to the Administrative Agent by the applicable Competitive Loan
Lenders and in like funds as received by the Administrative Agent.

(g) Maturity of Competitive Loans. Each Competitive Loan shall mature and be due
and payable in full on the last day of the Interest Period applicable thereto,
unless accelerated sooner pursuant to Section 7.2. Unless the Borrower shall
give notice to the Administrative Agent otherwise on or before 1:00 P.M. on the
third Business Day prior to the last day of the end of the Interest Period for a
Competitive Loan, the Borrower shall be deemed to have requested a Revolving
Loan borrowing comprised entirely of LIBOR Rate Loans denominated in Dollars in
the amount of the maturing Competitive Loan and having an Interest Period of one
month, the proceeds of which will be used to repay such Competitive Loan.

(h) Interest on Competitive Loans. Subject to the provisions of Section 2.6,
Competitive Loans shall bear interest in each case at the Competitive Bid Rate
applicable thereto. Interest on Competitive Loans shall be payable in arrears on
each Interest Payment Date.

(i) Competitive Bid Auction Fee. The Borrower shall pay to the Administrative
Agent the related bid auction fees as agreed in writing from time to time by the
Borrower and the Administrative Agent.

(j) Competitive Loan Notes. The Competitive Loans made by each Lender shall be
further evidenced by such Lender’s Revolving Note, if a Revolving Note was
requested by such Lender.

 

  2.3 Swingline Loan Subfacility.

(a) Swingline Commitment. During the Commitment Period, subject to the terms and
conditions hereof, the Swingline Lender, in its individual capacity, agrees to
make certain revolving credit loans in Dollars to the Borrower (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) for the purposes
hereinafter set forth; provided, however, (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed FIFTY MILLION DOLLARS
($50,000,000) (the “Swingline Committed Amount”) and (ii) the sum of the
aggregate principal Dollar Amount (determined as of the most recent Revaluation
Date) of outstanding Revolving Loans plus Swingline Loans plus LOC Obligations
plus Competitive Loans shall not exceed the Aggregate Revolving Committed
Amount. Swingline Loans hereunder may be repaid and reborrowed in accordance
with the provisions hereof.

 

- 35 -



--------------------------------------------------------------------------------

(b) Swingline Loan Borrowings.

(i) Notice of Borrowing and Disbursement. The Swingline Lender will make
Swingline Loans in Dollars available to the Borrower on any Business Day upon
request made by the Borrower not later than 1:00 p.m. on such Business Day. A
notice of request for Swingline Loan borrowing shall be made in the form of
Schedule 2.1(b)(i) with appropriate modifications and submitted to the Swingline
Lender’s Domestic Lending Office. Swingline Loan borrowings hereunder shall be
made in minimum Dollar Amounts of $100,000 and in integral Dollar Amounts of
$100,000 in excess thereof.

(ii) Repayment of Swingline Loans. Each Swingline Loan borrowing shall be due
and payable on the Swingline Maturity Date. The Swingline Lender may, at any
time, in its sole discretion, by written notice to the Borrower and the
Administrative Agent, demand repayment of its Swingline Loans by way of a
Revolving Loan borrowing, in which case the Borrower shall be deemed to have
requested a Revolving Loan borrowing comprised entirely of Alternate Base Rate
Loans in the Dollar Amount of such Swingline Loans; provided, however, that, in
the following circumstances, any such demand shall also be deemed to have been
given one Business Day prior to each of (A) the Maturity Date, (B) the
occurrence of any Event of Default described in Section 7.1(e), (C) upon
acceleration of the Credit Party Obligations hereunder, whether on account of an
Event of Default described in Section 7.1(e) or any other Event of Default and
(D) the exercise of remedies in accordance with the provisions of Section 7.2
hereof (each such Revolving Loan borrowing made on account of any such deemed
request therefor as provided herein being hereinafter referred to as a
“Mandatory Borrowing”). Each Lender hereby irrevocably agrees to make such
Revolving Loans promptly upon any such request or deemed request on account of
each Mandatory Borrowing in the Dollar Amount and in the manner specified in the
preceding sentence and on the same such date notwithstanding (A) the amount of
Mandatory Borrowing may not comply with the minimum amount for borrowings of
Revolving Loans otherwise required hereunder, (B) whether any conditions
specified in Section 4.2 are then satisfied, (C) whether a Default or an Event
of Default then exists, (D) failure of any such request or deemed request for
Revolving Loans to be made by the time otherwise required in Section 2.1(b)(i),
(E) the date of such Mandatory Borrowing, or (F) any reduction in the Revolving
Committed Amount or termination of the Revolving Commitments immediately prior
to such Mandatory Borrowing or contemporaneously therewith. In the event that
any Mandatory Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the commencement
of a proceeding under the Bankruptcy Code with respect to the Borrower), then
each Lender hereby agrees that it shall forthwith purchase (as of the date the
Mandatory Borrowing would otherwise have occurred, but adjusted for any payments
received from the Borrower on or after such date and prior to such purchase)
from the Swingline Lender such participations in the outstanding Swingline Loans
as shall be necessary to cause each such Lender to share in such Swingline Loans
ratably based upon its respective Commitment Percentage (determined before
giving effect to any termination of the Commitments pursuant to Section 7.2),
provided that (A) all interest payable on the Swingline Loans shall be for the
account of the Swingline Lender until the date as of

 

- 36 -



--------------------------------------------------------------------------------

which the respective participation is purchased, and (B) at the time any
purchase of participations pursuant to this sentence is actually made, the
purchasing Lender shall be required to pay to the Swingline Lender interest on
the principal amount of such participation purchased for each day from and
including the day upon which the Mandatory Borrowing would otherwise have
occurred to but excluding the date of payment for such participation, at the
rate equal to, if paid within two (2) Business Days of the date of the Mandatory
Borrowing, the Federal Funds Effective Rate, and thereafter at a rate equal to
the Alternate Base Rate.

(c) Interest on Swingline Loans. Subject to the provisions of Section 2.6,
Swingline Loans shall bear interest at a per annum rate equal to the Alternate
Base Rate plus the Applicable Percentage for Revolving Loans that are Alternate
Base Rate Loans. Interest on Swingline Loans shall be payable in arrears on each
Interest Payment Date.

(d) Swingline Note. The Swingline Loans shall be evidenced by a duly executed
promissory note of the Borrower to the Swingline Lender in the original Dollar
Amount of the Swingline Committed Amount and substantially in the form of
Schedule 2.3(d).

 

  2.4 Letter of Credit Subfacility.

(a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the applicable
Issuing Lender may reasonably require, during the Commitment Period each Issuing
Lender shall issue, and the Lenders shall severally participate in, Letters of
Credit for the account of the Borrower from time to time upon request in a form
acceptable to the applicable Issuing Lender; provided, however, that (i) the
aggregate Dollar Amount of LOC Obligations shall not at any time exceed THREE
HUNDRED MILLION DOLLARS ($300,000,000) (the “LOC Committed Amount”), (ii) the
sum of the aggregate principal Dollar Amount (determined as of the most recent
Revaluation Date) of Revolving Loans plus Swingline Loans plus LOC Obligations
plus Competitive Loans shall not at any time exceed the Aggregate Revolving
Committed Amount, (iii) all Letters of Credit shall be denominated in Dollars or
Foreign Currencies and (iv) Letters of Credit shall be issued for lawful
corporate purposes and may be issued as standby letters of credit, including in
connection with workers’ compensation and other insurance programs. Except as
otherwise expressly agreed upon by all the Lenders, no Letter of Credit shall
have an original expiry date more than twelve (12) months from the date of
issuance; provided, however, so long as no Default or Event of Default has
occurred and is continuing and subject to the other terms and conditions to the
issuance of Letters of Credit hereunder, the expiry dates of Letters of Credit
may be extended annually or periodically from time to time on the request of the
Borrower or by operation of the terms of the applicable Letter of Credit to a
date not more than twelve (12) months from the date of extension; provided,
further, that a Letter of Credit may, as a result of its express terms or as the
result of the effect of an automatic extension provision, have an expiration
date of not more than one year beyond the Maturity Date so long as the Borrower
delivers to the Administrative Agent for the benefit of the applicable Issuing
Lender no later than 30 days prior to the Maturity Date, Cash Collateral for
such Letter of Credit for deposit into a cash collateral account in respect of
such Letter of Credit in an amount equal to the amount available to be drawn by
a beneficiary under such Letter of Credit at such time of determination. Each
Letter of Credit shall

 

- 37 -



--------------------------------------------------------------------------------

comply with the related LOC Documents. The issuance and expiry date of each
Letter of Credit shall be a Business Day. Any Letters of Credit issued hereunder
shall be in a minimum original face Dollar Amount of $100,000 or such lesser
Dollar Amount as the applicable Issuing Lender may agree. As of the Closing
Date, Wells Fargo and Bank of America, N.A. are the Issuing Lenders with respect
to Domestic Letters of Credit. Wells Fargo and any Discretionary Issuing Lender
may be an Issuing Lender for any Foreign Letters of Credit issued on or after
the Closing Date. The parties hereto agree that the Existing Letters of Credit
shall be deemed to be Letters of Credit for all purposes of this Agreement.

(b) Notice and Reports. The request for the issuance of a Letter of Credit shall
be submitted to the applicable Issuing Lender at least five (5) Business Days
prior to the requested date of issuance (or such shorter period as may be
acceptable to such Issuing Lender in its sole discretion). Each Issuing Lender
will promptly upon request provide to the Administrative Agent for dissemination
to the Lenders a detailed report specifying the Letters of Credit which are then
issued by such Issuing Lender and outstanding and any activity with respect
thereto which may have occurred since the date of any prior report, and
including therein, among other things, the account party, the beneficiary, the
face amount, expiry date as well as any payments or expirations which may have
occurred. Each Issuing Lender will further provide to the Administrative Agent
promptly upon request copies of the Letters of Credit issued by such Issuing
Lender. Each Issuing Lender will provide to the Administrative Agent promptly
upon request a summary report of the nature and extent of LOC Obligations then
outstanding with respect to Letters of Credit issued by such Issuing Lender.

(c) Participations. Each Lender upon issuance of a Letter of Credit (or, in the
case of the Existing Letters of Credit, upon the Closing Date) shall be deemed
to have purchased without recourse a risk participation from the applicable
Issuing Lender in such Letter of Credit and the obligations arising thereunder
and any collateral relating thereto, in each case in an amount equal to its LOC
Commitment Percentage of the obligations under such Letter of Credit and shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and be obligated to pay to the Issuing Lender therefor and discharge
when due, its LOC Commitment Percentage of the obligations arising under such
Letter of Credit. Without limiting the scope and nature of each Lender’s
participation in any Letter of Credit, to the extent that the Issuing Lender of
such Letter of Credit has not been reimbursed as required hereunder or under any
LOC Document, each such Lender shall pay to such Issuing Lender its LOC
Commitment Percentage of such unreimbursed drawing in same day funds on the day
of notification by such Issuing Lender of an unreimbursed drawing pursuant to
the provisions of subsection (d) hereof. The obligation of each Lender to so
reimburse an Issuing Lender shall be absolute and unconditional and shall not be
affected by the occurrence of a Default, an Event of Default or any other
occurrence or event. Any such reimbursement shall not relieve or otherwise
impair the obligation of the Borrower to reimburse such Issuing Lender under any
Letter of Credit, together with interest as hereinafter provided.

(d) Reimbursement. In the event of any drawing under any Letter of Credit, the
applicable Issuing Lender will promptly notify the Borrower and the
Administrative Agent. The Borrower shall reimburse the applicable Issuing Lender
on the day of drawing under any Letter of Credit issued by such Issuing Lender
in (x) the applicable Foreign Currency of the relevant

 

- 38 -



--------------------------------------------------------------------------------

Letter of Credit with respect to which the drawing was made to the extent
directly reimbursed by the Borrower or (y) in Dollars to the extent funded with
the proceeds of a Revolving Loan obtained hereunder or otherwise and, in each
case, in same day funds as provided herein or in the LOC Documents. If the
Borrower shall fail to reimburse an Issuing Lender as provided herein, the
unreimbursed amount of such drawing shall bear interest at a per annum rate
equal to the Alternate Base Rate plus the Applicable Percentage plus two
percent (2%). Unless the Borrower shall immediately notify the applicable
Issuing Lender and the Administrative Agent of its intent to otherwise reimburse
such Issuing Lender, the Borrower shall be deemed to have requested a Revolving
Loan borrowing comprised entirely of Alternate Base Rate Loans in the amount of
the drawing as provided in subsection (e) hereof, the proceeds of which will be
used to satisfy the reimbursement obligations. The Borrower’s reimbursement
obligations hereunder shall be absolute and unconditional under all
circumstances irrespective of any rights of set-off, counterclaim or defense to
payment the Borrower may claim or have against any Issuing Lender, the
Administrative Agent, the Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person, including without limitation any defense based on any
failure of the Borrower to receive consideration or the legality, validity,
regularity or unenforceability of the Letter of Credit. Each Issuing Lender will
promptly notify the Lenders of the amount of any unreimbursed drawing in respect
of any Letter of Credit issued by such Issuing Lender and each Lender shall
promptly pay to the Administrative Agent for the account of such Issuing Lender
in Dollars and in immediately available funds, the amount of such Lender’s LOC
Commitment Percentage of such unreimbursed drawing. Such payment shall be made
on the day such notice is received by such Lender from such Issuing Lender if
such notice is received at or before 2:00 P.M., otherwise such payment shall be
made at or before 12:00 noon on the Business Day next succeeding the day such
notice is received. If such Lender does not pay such amount to such Issuing
Lender in full upon such request, such Lender shall, on demand, pay to the
Administrative Agent for the account of such Issuing Lender interest on the
unpaid amount during the period from the date of such drawing until such Lender
pays such amount to such Issuing Lender in full at a rate per annum equal to, if
paid within two (2) Business Days of the date of drawing, the Federal Funds Rate
and thereafter at a rate equal to the Alternate Base Rate. Each Lender’s
obligation to make such payment to an Issuing Lender, and the right of an
Issuing Lender to receive the same, shall be absolute and unconditional, shall
not be affected by any circumstance whatsoever and without regard to the
termination of this Credit Agreement or the Commitments hereunder, the existence
of a Default or Event of Default or the acceleration of the Credit Party
Obligations hereunder and shall be made without any offset, abatement,
withholding or reduction whatsoever.

(e) Repayment with Loans. On any day on which the Borrower shall have requested,
or been deemed to have requested a Revolving Loan to reimburse a drawing under a
Letter of Credit, the Administrative Agent shall give notice to the Lenders that
a Revolving Loan has been requested or deemed requested in connection with a
drawing under a Letter of Credit, in which case a Revolving Loan borrowing
comprised entirely of Alternate Base Rate Loans (each such borrowing, a
“Mandatory Borrowing”) shall be immediately made (without giving effect to any
termination of the Commitments pursuant to Section 7.2) pro rata based on each
Lender’s respective Commitment Percentage (determined before giving effect to
any termination of the Commitments pursuant to Section 7.2) and the proceeds
thereof shall be paid directly to the applicable Issuing Lender for application
to the respective LOC Obligations. Each Lender

 

- 39 -



--------------------------------------------------------------------------------

hereby irrevocably agrees to make such Revolving Loans immediately upon any such
request or deemed request on account of each Mandatory Borrowing in the Dollar
Amount and in the manner specified in the preceding sentence and on the same
such date notwithstanding (i) the amount of Mandatory Borrowing may not comply
with the minimum amount for borrowings of Loans otherwise required hereunder,
(ii) whether any conditions specified in Section 4.2 are then satisfied,
(iii) whether a Default or an Event of Default then exists, (iv) failure for any
such request or deemed request for a Revolving Loan to be made by the time
otherwise required in Section 2.1(b)(i), (v) the date of such Mandatory
Borrowing, or (vi) any reduction in the Aggregate Revolving Committed Amount
after any such Letter of Credit may have been drawn upon. In the event that any
Mandatory Borrowing cannot for any reason be made on the date otherwise required
above (including, without limitation, as a result of the commencement of a
proceeding under the Bankruptcy Code), then each such Lender hereby agrees that
it shall forthwith fund (as of the date the Mandatory Borrowing would otherwise
have occurred, but adjusted for any payments received from the Borrower on or
after such date and prior to such purchase) its Participation Interests in the
LOC Obligations; provided, further, that in the event any Lender shall fail to
fund its Participation Interest on the day the Mandatory Borrowing would
otherwise have occurred, then the amount of such Lender’s unfunded Participation
Interest therein shall bear interest payable by such Lender to the Issuing
Lender upon demand, at the rate equal to, if paid within two (2) Business Days
of such date, the Federal Funds Rate, and thereafter at a rate equal to the
Alternate Base Rate.

(f) Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.

(g) Letter of Credit Governing Law. Unless otherwise expressly agreed by an
Issuing Lender and the Borrower when a Letter of Credit is issued, the rules of
the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Letter of Credit.

(h) Reimbursement Payments. All payments made to an Issuing Lender to reimburse
such Issuing Lender for any drawing under a Letter of Credit issued by such
Issuing Lender from (x) the Borrower, shall be made in the applicable Foreign
Currency of the relevant Letter of Credit with respect to which the drawing was
made or (y) the Lenders, shall be made in Dollars (based upon the Dollar Amount
of the applicable payment); provided that in each case the Borrower shall be
liable for any currency exchange loss related to such payments and, absent
demonstrable error, shall promptly pay the applicable Issuing Lender, upon
receipt of notice thereof, the amount of any such loss.

(i) Conflict with LOC Documents. In the event of any conflict between the terms
hereof and any LOC Documents, the terms hereof shall control.

(j) Domestic and Discretionary Issuing Lenders. In addition to those Lenders
specified in Section 2.4(a) hereof, any Lender with a Revolving Commitment (in
such capacity, a “Domestic Issuing Lender”) may from time to time, at the
written request of the Borrower (with

 

- 40 -



--------------------------------------------------------------------------------

a copy to the Administrative Agent) and with the consent of the Administrative
Agent, and in such Lender’s sole discretion, agree to issue one or more Domestic
Letters of Credit for the account of the Borrower on the same terms and
conditions in all respects as are applicable to the Letters of Credit issued by
the other Issuing Lenders hereunder by executing and delivering to the
Administrative Agent a written agreement to such effect, among (and in form and
substance satisfactory to) the Borrower, the Administrative Agent and such
Domestic Issuing Lender. Any Lender with a Revolving Commitment (in such
capacity, a “Discretionary Issuing Lender”) may from time to time, at the
written request of the Borrower (with a copy to the Administrative Agent) and
with the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed), and in such Lender’s sole discretion, agree
to issue one or more Foreign Letters of Credit for the account of the Borrower
on the same terms and conditions in all respects as are applicable to the
Letters of Credit issued by the other Issuing Lenders hereunder by executing and
delivering to the Administrative Agent a written agreement to such effect, among
(and in form and substance satisfactory to) the Borrower, the Administrative
Agent and such Discretionary Issuing Lender. With respect to each of the Letters
of Credit issued (or to be issued) thereby, each of the Issuing Lenders shall
have all of the same rights and obligations under and in respect of this
Agreement and the other Credit Documents, and shall be entitled to all of the
same benefits (including, without limitation, the rights, obligations and
benefits set forth in Sections 2.4, 2.19 and 10.5), as are afforded to all of
the Issuing Lenders hereunder and thereunder. The Administrative Agent shall
promptly notify each of the Lenders with a Revolving Commitment of the
appointment of any Issuing Lender after the Closing Date. Each Issuing Lender
shall provide to the Administrative Agent, on a monthly basis, a report that
details the activity with respect to each Letter of Credit issued by such
Issuing Lender (including an indication of the maximum amount then in effect
with respect to each such Letter of Credit).

 

  2.5 Additional Loans.

Subject to the terms and conditions set forth herein, so long as no Default or
Event of Default shall have occurred and be continuing, the Borrower shall have
the right during the period from the Closing Date until the date one Business
Day prior to the Maturity Date, to incur additional Indebtedness (the
“Additional Loans”) under this Credit Agreement in the form of one or more
increases to the Aggregate Revolving Committed Amount by an aggregate amount of
up to $500,000,000. The following terms and conditions shall apply to all
Additional Loans: (a) the loans made under any such Additional Loan shall
constitute Credit Party Obligations, (b) such Additional Loan shall have the
same terms (including interest rate) as the existing Loans, (c) any such
Additional Loan shall be entitled to the same voting rights as the existing
Loans and shall be entitled to receive proceeds of prepayments on the same basis
as comparable Loans, (d) any such Additional Loan shall be obtained from
existing Lenders or from other banks, financial institutions or investment
funds, in each case in accordance with the terms set forth below, (e) such
Additional Loan shall be in a minimum principal Dollar Amount (determined as of
the most recent Revaluation Date) of $50,000,000 and integral multiples of
$5,000,000 in excess thereof, (f) the proceeds of any Additional Loan will be
used in accordance with Section 3.13, (g) the Borrower shall execute such
promissory notes as are necessary and requested by the Lenders to reflect the
Additional Loans and (h) the conditions to Extensions of Credit in Section 4.2
shall have been satisfied. The Borrower may invite existing Lenders or other
banks, financial institutions and investment funds that are not Lenders and that
are

 

- 41 -



--------------------------------------------------------------------------------

reasonably acceptable to the Administrative Agent and that would satisfy the
same criteria that would be required for such bank, financial institution or
investment fund to be an “Eligible Assignee” to join this Credit Agreement as
Lenders to provide any Additional Loans, provided (i) no existing Lender shall
have any obligation to provide all or any portion of any such Additional Loan
and (ii) such other banks, financial institutions and investment funds that are
not existing Lenders shall enter into such joinder agreements to give effect
thereto as the Administrative Agent and the Borrower may reasonably request and
shall thereafter be deemed to be Lenders. The existing Lenders shall make such
assignments (which assignments shall not be subject to the requirements set
forth in Sections 10.6(c) or 10.6(e)) of the outstanding Loans (excluding
Competitive Loans) and Participation Interests to the Lenders providing any
Additional Loan so that, after giving effect to such assignments, each Lender
(including the Lenders providing the Additional Loans) will hold Loans and
Participation Interests equal to its Commitment Percentage of all outstanding
Loans and LOC Obligations (and accordingly the Borrower shall pay any additional
amounts required pursuant to Section 2.17). The Administrative Agent is
authorized to enter into, on behalf of the Lenders, any amendment to this Credit
Agreement or any other Credit Document consistent with this Section 2.5 as may
be necessary to incorporate the terms of any Additional Loan.

 

  2.6 Default Rate.

Upon the occurrence, and during the continuance, of an Event of Default, the
overdue principal of and, to the extent permitted by law, interest on the Loans,
LOC Obligations and any other amounts owing hereunder, under the other Credit
Documents or under the Fee Letter shall, upon the election of the Required
Lenders (except with respect to an Event of Default occurring under
Section 7.1(e), in which case such interest rate increase shall be immediate)
bear interest, payable on demand, at a per annum rate 2% greater than the
interest rate which would otherwise be applicable (or if no rate is applicable,
whether in respect of interest, fees or other amounts, then 2% greater than the
Alternate Base Rate plus the Applicable Percentage).

 

  2.7 Extension and Conversion.

The Borrower shall have the option, on any Business Day, to extend existing
Loans into a subsequent permissible Interest Period or to convert Loans into
Loans of another Type; provided, however, that (a) except as expressly provided
otherwise in this Credit Agreement, LIBOR Rate Loans may be converted into
Alternate Base Rate Loans only on the last day of the Interest Period applicable
thereto, (b) LIBOR Rate Loans may be extended, and Alternate Base Rate Loans may
be converted into LIBOR Rate Loans, only so long as no Default or Event of
Default then exists or would otherwise result therefrom, and (c) Loans extended
as, or converted into, LIBOR Rate Loans shall be subject to the terms of the
definition of “Interest Period” set forth in Section 1.1 and shall be in such
minimum amounts as provided in Section 2.1(b)(ii). Any request for extension or
conversion of a LIBOR Rate Loan which shall fail to specify an Interest Period
shall be deemed to be a request for an Interest Period of one month. Each such
extension or conversion shall be effected by the Borrower by giving a Notice of
Extension/Conversion (or telephone notice promptly confirmed in writing) to the
Administrative Agent prior to 11:00 A.M. on the Business Day of, in the case of
the conversion of a LIBOR Rate Loan into a Alternate Base Rate Loan, and on the
third Business Day prior to, in the case of the extension of a LIBOR

 

- 42 -



--------------------------------------------------------------------------------

Rate Loan as, or conversion of a Alternate Base Rate Loan into, a LIBOR Rate
Loan, the date of the proposed extension or conversion, specifying (i) the date
of the proposed extension or conversion, (ii) the Loans to be so extended or
converted, (iii) the Types of Loans into which such Loans are to be converted
and, if appropriate and (iv) the applicable Interest Periods with respect
thereto. Each request for extension or conversion shall be irrevocable and shall
constitute a representation and warranty by the Borrower of the matters
specified in Section 4.2 (b) and (c). In the event the Borrower fails to request
extension or conversion of any LIBOR Rate Loan in accordance with this Section,
or any such conversion or extension is not permitted or required by this
Section, then such LIBOR Rate Loan shall be converted to an Alternate Base Rate
Loan at the end of the Interest Period applicable thereto. The Administrative
Agent shall give each Lender notice as promptly as practicable of any such
proposed extension or conversion affecting any Loan.

Unless otherwise agreed to by the Required Lenders, upon the occurrence and
during the continuance of any Default or Event of Default, all Foreign Currency
Loans then outstanding shall be redenominated into Dollars (based on the Dollar
Amount of such Foreign Currency Loans on the date of redenomination) on the last
day of the then current Interest Periods of such Foreign Currency Loans;
provided that in each case the Borrower shall be liable for any currency
exchange loss related to such payments and shall promptly pay the Lenders upon
receipt of notice thereof the amount of any such loss.

 

  2.8 Prepayments.

(a) Voluntary Repayments. Revolving Loans, Swingline Loans and, with the consent
of the applicable Competitive Loan Lender or Lenders, Competitive Loans, may be
repaid in whole or in part without premium or penalty; provided that (i) LIBOR
Rate Loans may be repaid only upon three (3) Business Days’ prior written notice
to the Administrative Agent, and Alternate Base Rate Loans may be repaid only
upon at least one (1) Business Day’s prior written notice to the Administrative
Agent, (ii) repayments of LIBOR Rate Loans must be accompanied by payment of any
amounts owing under Section 2.17, and (iii) partial repayments of the LIBOR Rate
Loans shall be in minimum principal Dollar Amount (determined as of the most
recent Revaluation Date) of $5,000,000, and in integral multiples of $1,000,000
in excess thereof and partial repayments of Alternate Base Rate Loans shall be
in minimum principal Dollar Amount (determined as of the most recent Revaluation
Date) of $1,000,000, and in integral multiples of $250,000 in excess thereof.

(b) Mandatory Prepayments. If at any time, the aggregate principal Dollar Amount
(determined as of the most recent Revaluation Date) of outstanding Revolving
Loans plus Swingline Loans plus LOC Obligations plus Competitive Loans shall
exceed the Aggregate Revolving Committed Amount, the Borrower shall immediately
(or, if such excess is solely due to a currency fluctuation, within two Business
Days) make payment on the Loans and/or cash collateralize the LOC Obligations in
an amount sufficient to eliminate the deficiency.

(c) Application. Unless otherwise specified by the Borrower, voluntary
repayments and mandatory prepayments made hereunder shall be applied first to
Alternate Base Rate Loans, then to LIBOR Rate Loans in direct order of Interest
Period maturities, second to Competitive

 

- 43 -



--------------------------------------------------------------------------------

Loans in direct order of Interest Period Maturities and third (after all Loans
have been repaid) to a cash collateral account in respect of LOC Obligations.
Amounts repaid on the Swingline Loan and the Revolving Loans may be reborrowed
in accordance with the provisions hereof.

(d) Hedging Obligations Unaffected. Any repayment or prepayment made pursuant to
this Section 2.8 shall not affect the Borrower’s obligation to continue to make
payments under any Hedging Agreement with a Hedging Agreement Provider, which
shall remain in full force and effect notwithstanding such repayment or
prepayment, subject to the terms of such Hedging Agreement.

 

  2.9 Termination and Reduction of Commitments

(a) Voluntary Reductions. The Commitments may be terminated or permanently
reduced by the Borrower in whole or in part upon three (3) Business Days’ prior
written notice to the Administrative Agent; provided that (i) after giving
effect to any voluntary reduction, the aggregate principal Dollar Amount
(determined as of the most recent Revaluation Date) of Loans plus LOC
Obligations outstanding shall not exceed the Aggregate Revolving Committed
Amount, as reduced, and (ii) partial reductions shall be in minimum principal
Dollar Amounts (determined as of the most recent Revaluation Date) of
$5,000,000, and in integral multiples of $1,000,000 in excess thereof; provided
that no such reduction or termination shall be permitted if after giving effect
thereto and to any prepayments of the Revolving Loans made on the effective date
thereof, the sum of the then outstanding aggregate principal amount of the
Revolving Loans plus Swingline Loans plus LOC Obligations plus Competitive Loans
would exceed the Aggregate Revolving Committed Amount.

(b) Mandatory Reduction. The Revolving Commitments, the LOC Commitments and the
Swingline Commitment shall automatically terminate on the Maturity Date.

 

  2.10 Fees.

(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
ratable benefit of the Lenders holding Commitments, a facility fee (the
“Facility Fee”) equal to the Applicable Percentage per annum times the actual
daily amount of Aggregate Revolving Committed Amount (or, if the Commitments
have terminated, on the outstanding amount of all Revolving Loans, Swingline
Loans and LOC Obligations), regardless of usage. The Facility Fee shall accrue
at all times during the Commitment Period (and thereafter so long as any
Revolving Loans, Swingline Loans or LOC Obligations remain outstanding),
including at any time during which one or more of the conditions in Section 4 is
not met, and shall be due and payable quarterly in arrears on the 15th day
following the last day of each calendar quarter for the prior calendar quarter,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date (and, if applicable, thereafter on demand). The Facility Fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Percentage during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Percentage separately for each period during such
quarter that such Applicable Percentage was in effect.

 

- 44 -



--------------------------------------------------------------------------------

(b) Letter of Credit Fee. In consideration of the LOC Commitments, the Borrower
agrees to pay to each Issuing Lender a fee in Dollars (the “Letter of Credit
Fee”) equal to the Applicable Percentage per annum on the average daily maximum
Dollar Amount available to be drawn under each Letter of Credit issued by such
Issuing Lender from the date of issuance to the date of expiration or
termination. The Issuing Lender shall promptly pay over to the Administrative
Agent for the ratable benefit of the Lenders (including the Issuing Lender) the
Letter of Credit Fee. The Letter of Credit Fee shall be payable quarterly in
arrears on the 15th day following the last day of each calendar quarter for the
prior calendar quarter.

(c) Issuing Lender Fees. In addition to the Letter of Credit Fees payable
pursuant to subsection (b) above, the Borrower shall pay to each Issuing Lender
for its own account without sharing by the other Lenders (i) a fronting fee of
one-tenth of one percent (0.10%) per annum on the average daily maximum amount
available to be drawn under each Letter of Credit issued by such Issuing Lender
and (ii) the reasonable and customary charges from time to time of an Issuing
Lender with respect to the amendment, transfer, administration, cancellation and
conversion of, and drawings under, such Letters of Credit (collectively, the
“Issuing Lender Fees”) The Issuing Lender Fees shall be payable to the
respective Issuing Lenders quarterly in arrears on the 15th day following the
last day of each calendar quarter for the prior calendar quarter.

(d) Administrative Agent’s Fee. The Borrower agrees to pay to the Administrative
Agent the annual administrative agent fee as described in the Fee Letter.

 

  2.11 Computation of Interest and Fees.

(a) Interest payable hereunder with respect to Alternate Base Rate Loans based
on the Prime Rate and with respect to LIBOR Rate Loans denominated in Pounds
Sterling shall be calculated on the basis of a year of 365 days (or 366 days, as
applicable) for the actual days elapsed. All other fees, interest and all other
amounts payable hereunder shall be calculated on the basis of a 360 day year for
the actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the Lenders of each determination of a LIBOR Rate on the
Business Day of the determination thereof. Any change in the interest rate on a
Loan resulting from a change in the Alternate Base Rate shall become effective
as of the opening of business on the day on which such change in the Alternate
Base Rate shall become effective. The Administrative Agent shall as soon as
practicable notify the Borrower and the Lenders of the effective date and the
amount of each such change.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Credit Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the computations used by the Administrative Agent in determining any
interest rate.

(c) The parties understand that the Applicable Percentage may be determined
and/or adjusted from time to time based upon certain financial ratios and/or
other information to be provided or certified to the Lenders by the Borrower
(the “Borrower Information”). If it is

 

- 45 -



--------------------------------------------------------------------------------

subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information. The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within 5 Business Days of receipt of such written
notice. Any recalculation of interest or fees required by this provision shall
survive the termination of this Agreement, and this provision shall not in any
way limit any of the Administrative Agent’s, any Issuing Lender’s or any
Lender’s other rights under this Agreement.

 

  2.12 Pro Rata Treatment and Payments.

(a) Each borrowing of Loans and any reduction of the Commitments shall be made
pro rata according to the respective Commitment Percentages of the Lenders in
the currency in which such amount is denominated and in such funds as are
customary at the place and time of payment for the settlement of international
payments in such currency. Without limiting the terms of the preceding sentence,
accrued interest on any Loans denominated in a Foreign Currency shall be payable
in such Foreign Currency. Each payment under this Credit Agreement or any Note
shall be applied (i) first, to any Fees then due and owing, (ii) second, to
interest then due and owing in respect of the Loans (whether or not evidenced by
Notes) of the Borrower and (iii) third, to principal then due and owing
hereunder and under the Loans (whether or not evidenced by Notes) of the
Borrower. Each payment on account of the Facility Fees and the Letter of Credit
Fees shall be made pro rata in accordance with the respective amounts due and
owing. Each payment (other than voluntary repayments and mandatory prepayments)
by the Borrower on account of principal of and interest on the Loans shall be
made pro rata according to the respective amounts due and owing hereunder in the
currency in which such amount is denominated and in such funds as are customary
at the place and time of payment for the settlement of international payments in
such currency. Without limiting the terms of the preceding sentence, accrued
interest on any Loans denominated in a Foreign Currency shall be payable in the
same Foreign Currency as such Loan. Each voluntary repayment and mandatory
prepayment on account of principal of the Loans shall be applied in accordance
with Section 2.8. The obligation of the Borrower to make each payment on account
of such amount in the currency in which such amount is denominated shall not be
discharged or satisfied by any tender, or any recovery pursuant to any judgment,
which is expressed in or converted into any other currency, except to the extent
such tender or recovery shall result in the actual receipt by the Administrative
Agent of the full amount in the appropriate currency payable hereunder. With
respect to Competitive Loans, if the Borrower fails to specify the particular
Competitive Loan or Loans as to which any payment or other amount should be
applied and it is not otherwise clear as to the particular Competitive Loan or
Loans to which such payment or other amounts relate, or any such payment or
other amount is to be applied to Competitive Loans without regard to any such
direction by the Borrower, then each payment or prepayment of principal on
Competitive Loans and each payment of interest or other amount on or in respect
of Competitive Loans, shall be allocated pro rata among the relevant Competitive
Loan Lenders in accordance with the then outstanding

 

- 46 -



--------------------------------------------------------------------------------

amounts of their respective Competitive Loans. All payments (including
prepayments) to be made by the Borrower on account of principal, interest and
fees shall be made without defense, set-off or counterclaim (except as provided
in Section 2.18(b)) and shall be made to the Administrative Agent for the
account of the Lenders at the Administrative Agent’s Office specified in
Section 10.2 and (i) in the case of Loans or other amounts denominated in
Dollars, shall be made in Dollars not later than 1:00 P.M. on the date when due
and (ii) in the case of Loans or other amounts denominated in a Foreign
Currency, unless otherwise specified herein, shall be made in such Foreign
Currency not later than the Applicable Time specified by the Administrative
Agent on the date when due. Any payment received after the foregoing deadlines
shall be deemed received on the next Business Day. The Administrative Agent
shall distribute such payments to the Lenders entitled thereto promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on the LIBOR Rate Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day, and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension. If any payment on a LIBOR Rate Loan
becomes due and payable on a day other than a Business Day, the maturity thereof
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.

(b) Allocation of Payments After Event of Default. Notwithstanding any other
provision of this Credit Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by the Administrative Agent or any Lender on account of the Credit Party
Obligations or any other amounts outstanding under any of the Credit Documents
shall be paid over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees of one outside counsel)
of the Administrative Agent in connection with enforcing the rights of the
Lenders under the Credit Documents;

SECOND, to payment of any fees owed to the Administrative Agent;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees of one outside counsel
(absent dissension among the Lenders or the Administrative Agent and the
Lenders)) of each of the Lenders in connection with enforcing its rights under
the Credit Documents or otherwise with respect to the Credit Party Obligations
owing to such Lender;

FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest in respect of Swingline Loans;

FIFTH, to the payment of all of the other Credit Party Obligations consisting of
accrued fees and interest (including, without limitation, accrued fees and
interest arising under any Hedging Agreement with a Hedging Agreement Provider);

 

- 47 -



--------------------------------------------------------------------------------

SIXTH, to the payment of the outstanding principal amount of the Credit Party
Obligations in respect of Swingline Loans;

SEVENTH, to the payment of the outstanding principal amount of the other Credit
Party Obligations (including, without limitation, the payment or cash
collateralization of the outstanding LOC Obligations, and including with respect
to any Hedging Agreement with a Hedging Agreement Provider, any breakage,
termination or other payments due under such Hedging Agreement with a Hedging
Agreement Provider and any interest accrued thereon);

EIGHTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “SEVENTH” above; and

NINTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (ii) each of the Lenders and/or Hedging Agreement
Providers shall receive an amount equal to its pro rata share (based on the
proportion that the then outstanding Loans and LOC Obligations held by such
Lender or the outstanding obligations payable to such Hedging Agreement Provider
bears to the aggregate then outstanding Loans, LOC Obligations and obligations
payable under all Hedging Agreements with a Hedging Agreement Provider) of
amounts available to be applied pursuant to clauses “THIRD”, “FIFTH”, “SEVENTH”
and “EIGHTH” above.

 

  2.13 Non-Receipt of Funds by the Administrative Agent.

(a) Unless the Administrative Agent shall have been notified in writing by a
Lender prior to the date a LIBOR Rate Loan is to be made (or prior to 2:00 p.m.
in the case of an Alternate Base Rate Loan) by such Lender (which notice shall
be effective upon receipt) that such Lender does not intend to make the proceeds
of such Loan available to the Administrative Agent, the Administrative Agent may
assume that such Lender has made such proceeds available to the Administrative
Agent on such date, and the Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent, the Administrative Agent shall be able to recover
such corresponding amount from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent will promptly notify the Borrower, and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent and
any such payment by the Borrower shall not constitute a waiver of any right or
remedy the Borrower may have with respect to any such Lender. The Administrative
Agent shall also be entitled to recover from the Lender or the Borrower, as the
case may be, interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the Administrative
Agent to the Borrower to the date such corresponding

 

- 48 -



--------------------------------------------------------------------------------

amount is recovered by the Administrative Agent at a per annum rate equal to
(i) from the Borrower at the applicable rate for the applicable borrowing
pursuant to the Notice of Borrowing and (ii) from a Lender at the Federal Funds
Rate.

(b) Unless the Administrative Agent shall have been notified in writing by the
Borrower, prior to the date on which any payment is due from it hereunder (which
notice shall be effective upon receipt) that the Borrower does not intend to
make such payment, the Administrative Agent may assume that such Borrower has
made such payment when due, and the Administrative Agent may in reliance upon
such assumption (but shall not be required to) make available to each Lender on
such payment date an amount equal to the portion of such assumed payment to
which such Lender is entitled hereunder, and if the Borrower has not in fact
made such payment to the Administrative Agent, such Lender shall, on demand,
repay to the Administrative Agent the amount made available to such Lender. If
such amount is repaid to the Administrative Agent on a date after the date such
amount was made available to such Lender, such Lender shall pay to the
Administrative Agent on demand interest on such amount in respect of each day
from the date such amount was made available by the Administrative Agent at a
per annum rate equal to, if repaid to the Administrative Agent within two (2)
days from the date such amount was made available by the Administrative Agent,
the Federal Funds Rate and thereafter at a rate equal to the Alternate Base
Rate.

(c) A certificate of the Administrative Agent submitted to the Borrower or any
Lender with respect to any amount owing under this Section 2.13 shall be
conclusive in the absence of manifest error.

 

  2.14 Inability to Determine Interest Rate.

Notwithstanding any other provision of this Credit Agreement, if (a) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining LIBOR for such Interest Period, or (b) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Borrower has requested
be outstanding as a LIBOR tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrower, and the Lenders at least
two Business Days prior to the first day of such Interest Period. If such notice
is given (a) any Foreign Currency Loans requested to be made on the first day of
such Interest Period shall be made, at the sole option of the Borrower, in
Dollars as Alternate Base Rate Loans or such request shall be cancelled, (b) any
affected Foreign Currency Loans that were to have been converted on the first
day of such Interest Period to or continued as LIBOR Rate Loans shall be
converted to or continued, at the sole option of the Borrower, as Alternate Base
Rate Loans, (c) any affected LIBOR Rate Loans requested to be made on the first
day of such Interest Period shall be made, at the sole option of the Borrower,
in Dollars as Alternate Base Rate Loans and (d) any affected Loans that were
requested to be converted into or continued as LIBOR Rate Loans shall remain as
or be converted into Alternate Base Rate Loans. Until any such notice has

 

- 49 -



--------------------------------------------------------------------------------

been withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, LIBOR Rate Loans for the Interest Periods so
affected.

 

  2.15 Illegality.

(a) Notwithstanding any other provision of this Credit Agreement, if any Change
in Law shall make it unlawful for such Lender or its U.S. LIBOR Lending Office
or Foreign Currency Lending Office to make or maintain LIBOR Rate Loans as
contemplated by this Credit Agreement or to obtain in the interbank eurodollar
market through its U.S. LIBOR Lending Office or Foreign Currency Lending Office
the funds with which to make such Loans, (a) such Lender shall promptly notify
the Administrative Agent and the Borrower thereof, (b) the commitment of such
Lender hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as such
shall forthwith be suspended until the Administrative Agent shall give notice
that the condition or situation which gave rise to the suspension shall no
longer exist, and (c) such Lender’s Loans then outstanding as LIBOR Rate Loans,
if any, shall be converted on the last day of the Interest Period for such Loans
or within such earlier period as required by law to Alternate Base Rate Loans
denominated in Dollars. The Borrower hereby agrees promptly to pay any Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
actual and direct costs (but not including anticipated profits) reasonably
incurred by such Lender including, but not limited to, any interest or fees
payable by such Lender to lenders of funds obtained by it in order to make or
maintain its LIBOR Rate Loans hereunder. A certificate as to any additional
amounts payable pursuant to this Section submitted by such Lender, through the
Administrative Agent, to the Borrower shall be conclusive in the absence of
manifest error. Each Lender agrees to use reasonable efforts (including
reasonable efforts to change its LIBOR Lending Office) to avoid or to minimize
any amounts which may otherwise be payable pursuant to this Section; provided,
however, that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens deemed by such Lender in its
sole discretion to be material. Each Lender agrees to use reasonable efforts
(including reasonable efforts to change its U.S. LIBOR Lending Office or Foreign
Currency LIBOR Lending Office) to avoid or to minimize any amounts which may
otherwise be payable pursuant to this Section; provided, however, that such
efforts shall not cause the imposition on such Lender of any additional costs or
legal or regulatory burdens deemed by such Lender in its sole discretion to be
material.

(b) Notwithstanding any other provision of this Credit Agreement, if there shall
have occurred any change in national or international financial, political or
economic conditions (including the imposition of or any change in exchange
controls) or currency exchange rates which would make it unlawful or impossible
for any Lender to make Loans denominated in an applicable Foreign Currency to
the Borrower, as contemplated by this Credit Agreement, (i) such Lender shall
promptly notify the Administrative Agent and the Borrower thereof, (ii) the
commitment of such Lender hereunder to make such Foreign Currency Loans shall
forthwith be suspended until the Administrative Agent shall give notice that the
condition or situation which gave rise to the suspension shall no longer exist,
and (iii) such Lender’s Loans then outstanding as such Foreign Currency Loans,
if any, shall be, at the sole option of the Borrower, on the last day of the
Interest Period for such Loans or within such earlier period as required by law,
(A) converted to Alternate Base Rate Loans denominated in Dollars or
(B) prepaid. The

 

- 50 -



--------------------------------------------------------------------------------

Borrower hereby agrees promptly to pay any such Lender, upon its demand, any
additional amounts necessary to compensate the Lender for actual and direct
costs (but not including anticipated profits) reasonably incurred by such Lender
in making any repayment in accordance with this Section, attributable to the
amount of any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its applicable Foreign Currency
Loans hereunder, as provided in Section 2.16. A certificate as to any additional
amounts payable pursuant to this Section submitted by the affected Lender,
through the Administrative Agent, to the Borrower shall be conclusive in the
absence of manifest error. Each Lender agrees to use reasonable efforts to avoid
or to minimize any amounts which may otherwise be payable pursuant to this
Section; provided, however, that such efforts shall not cause the imposition on
such Lender of any additional costs or legal or regulatory burdens deemed by
such Lender in its sole discretion to be material.

 

  2.16 Requirements of Law.

(a) If any Change in Law made subsequent to the date hereof, or in the case of a
Lender that is an assignee or transferee of an interest under this Credit
Agreement, made subsequent to the date of such assignment or transfer (except to
the extent the assigning or transferring Lender was entitled to benefits under
this Section 2.16):

(i) shall subject such Lender to any tax of any kind whatsoever with respect to
any LIBOR Rate Loan made by it, or change the basis of taxation of payments to
such Lender in respect thereof (except for changes in the rate of tax on the net
income of such Lender or tax imposed in lieu of net income taxes);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the LIBOR Rate hereunder; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender
(taking into account all available tax credits, tax deductions or other tax
benefits) of making or maintaining LIBOR Rate Loans or to reduce any amount
receivable hereunder or under any Note, then, in any such case, the Borrower
shall promptly pay such Lender, upon its demand, any additional amounts
necessary to compensate such Lender for such additional cost or reduced amount
receivable which such Lender reasonably deems to be material as determined by
such Lender with respect to its LIBOR Rate Loans. A certificate as to any
additional amounts payable pursuant to this Section submitted by such Lender,
through the Administrative Agent, to the Borrower shall be presumptive evidence
of such additional amount in the absence of manifest error. Each Lender agrees
to use reasonable efforts (including reasonable efforts to change its Applicable
Lending Office) to avoid or to minimize any amounts which might otherwise be
payable pursuant to this paragraph of this Section; provided, however, that such
efforts shall not cause the imposition on

 

- 51 -



--------------------------------------------------------------------------------

such Lender of any additional costs or legal or regulatory burdens deemed by
such Lender in its sole discretion to be material.

(b) If any Lender shall have reasonably determined that any Change in Law
regarding capital adequacy or in the interpretation or application thereof or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any central bank or Governmental Authority made subsequent to the
date hereof does or shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount reasonably deemed by such Lender in its sole discretion to be
material, then from time to time, within fifteen (15) days after demand by such
Lender, the Borrower shall pay to such Lender such additional amount as shall be
certified by such Lender as being required to compensate it for such reduction.
Such a certificate as to any additional amounts payable under this Section
submitted by a Lender (which certificate shall include a description of the
basis for the computation), through the Administrative Agent, to the Borrower
shall be presumptive evidence of such additional amount in the absence of
manifest error.

(c) The agreements in this Section 2.16 shall survive the termination of this
Credit Agreement and payment of the Loans and all other amounts payable
hereunder.

(d) Notwithstanding the foregoing, the Borrower shall not be obligated to make
payment to a Lender pursuant to this Section 2.16 in respect of increased costs
or a reduction in the rate of return, if (i) written demand therefor has not
been made by such Lender within 180 days from the date on which such Lender
determined that any Change in Law has resulted in such increased cost or
reduction in rate of return; provided that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 180-day period shall
be extended to include the retroactive effect thereof or (ii) such increased
cost or reduction in rate of return is attributable to the gross negligence or
willful misconduct of the Lender. No Lender shall request that the Borrower pay
any additional amount pursuant to this Section 2.16 unless it shall concurrently
make similar requests to other borrowers similarly situated and affected by such
Change in Law.

 

  2.17 Indemnity.

The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any actual funding loss or expense which such Lender may sustain
or incur as a consequence of (a) default by the Borrower in payment of the
principal amount of or interest on any Loan by such Lender in accordance with
the terms hereof, (b) default by the Borrower in accepting a borrowing after the
Borrower has given a notice in accordance with the terms hereof, (c) default by
the Borrower in making any repayment, prepayment, continuation or conversion
after the Borrower has given a notice in accordance with the terms hereof,
and/or (d) the making by the Borrower of a repayment or prepayment of a Loan, or
the conversion thereof, on a day which is not the last day of the Interest
Period with respect thereto, in each case including, but

 

- 52 -



--------------------------------------------------------------------------------

not limited to, any such loss or expense arising from interest or fees payable
by such Lender to lenders of funds obtained by it in order to maintain its Loans
hereunder, but excluding lost profits. A certificate as to any additional
amounts payable pursuant to this Section submitted by any Lender, through the
Administrative Agent, to the Borrower (which certificate must be delivered to
the Administrative Agent within thirty days following such default, repayment,
prepayment or conversion or no such amount shall be owing) shall be conclusive
in the absence of manifest error. The agreements in this Section 2.17 shall
survive termination of this Credit Agreement and payment of the Loans and all
other amounts payable hereunder.

 

  2.18 Taxes.

(a) All payments made by the Borrower under the Credit Documents will be, except
as provided in this Section 2.18, made free and clear of, and without deduction
or withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
Governmental Authority or by any political subdivision or taxing authority
thereof or therein with respect to such payments (but excluding any tax imposed
on or measured by the net income or profits (including any branch profits tax or
alternative minimum tax imposed by the United States and any similar tax imposed
by any other jurisdiction) of a Lender as a result of a present or former
connection between the Lender and the jurisdiction of the Governmental Authority
imposing such tax or any political subdivision or taxing authority thereof or
therein (other than any such connection arising solely from such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement)), and all interest, penalties or similar liabilities
with respect thereto (all such non-excluded taxes, levies, imposts, duties,
fees, assessments or other charges being referred to collectively as “Taxes”).
If any Taxes are so levied or imposed, the Borrower agrees (i) to deduct or
withhold such Taxes and to pay the full amount of such Taxes to the relevant
taxing or Government Authority and (ii) except as provided in Section 2.18(b),
to pay such additional amounts as may be necessary so that every payment of all
amounts due under any Credit Document, after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein or in
such Note. The Borrower will furnish to the Administrative Agent as soon as
practicable after the date the payment of any Taxes is due pursuant to
applicable law, certified copies (to the extent reasonably available and
required by law) of tax receipts evidencing such payment by the Borrower. The
Borrower agrees to indemnify and hold harmless each Lender, and reimburse such
Lender upon its written request, for the amount of any Taxes so levied or
imposed and paid by such Lender except as provided in Section 2.18(b).
Notwithstanding the foregoing, the Borrower shall not be obligated to make
payment to a Lender pursuant to this Section 2.18(a) in respect of penalties,
interest and other similar liabilities attributable to any Taxes, if (i) written
demand therefor has not been made by such Lender within 180 days from the date
on which such Lender received written notice of imposition of Taxes by the
relevant taxing or Governmental Authority, but only to the extent such
penalties, interest and other similar liabilities are attributable to such
failure or delay by the Lender in making such written demand, (ii) such
penalties, interest and other similar liabilities have accrued after the
Borrower had indemnified or paid an additional amount due pursuant to this
Section 2.18(a) or (iii) such penalties, interest and other similar liabilities
are attributable to the gross negligence or willful misconduct of the Lender.
After the Lender receives written notice of the imposition of the Taxes which
are subject to this Section 2.18(a), such Lender will

 

- 53 -



--------------------------------------------------------------------------------

act in good faith to promptly notify the Borrower of its obligations hereunder.
No Lender shall request that the Borrower pay any Taxes or any gross-up therefor
pursuant to this Section 2.18(a) unless it shall make similar requests to other
borrowers similarly situated and affected by such Taxes.

(b) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) (a “Foreign Lender”) agrees to deliver to the
Borrower and the Administrative Agent on or prior to the Closing Date, or in the
case of a Lender that is an assignee or transferee of an interest under this
Credit Agreement pursuant to Section 10.6 (unless the respective Lender was
already a Lender hereunder immediately prior to such assignment or transfer), on
the date of such assignment or transfer to such Lender, (i) if the Lender is a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN
or W-8ECI (or successor forms) certifying such Lender’s entitlement to a
complete or partial exemption from United States withholding tax with respect to
payments to be made under this Credit Agreement and under any Note, or (ii) if
the Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, either Internal Revenue Service Form W-8BEN or W-8ECI as set forth in
clause (i) above with the certification required in such clause (i), or (x) a
certificate substantially in the form of Schedule 2.18 (any such certificate, a
“2.18 Certificate”) and (y) two accurate and complete original signed copies of
Internal Revenue Service Form W-8 (or successor form) certifying such Lender’s
entitlement to a complete exemption from United States withholding tax with
respect to payments of interest to be made under this Credit Agreement and under
any Note. In addition, each Lender agrees that it will deliver upon the
Borrower’s request updated versions of the foregoing, as applicable, whenever
the previous certification has become obsolete or inaccurate in any material
respect (including as a result of a change in the Lender’s Applicable Lending
Office), together with such other forms as may be required in order to confirm
or establish the entitlement of such Lender to a continued exemption from or
reduction in United States withholding tax with respect to payments under this
Credit Agreement and any Note. Notwithstanding anything to the contrary
contained in Section 2.18(a), but subject to the immediately succeeding
sentence, (x) the Borrower shall be entitled, to the extent it is required to do
so by law, to deduct or withhold Taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
fees or other amounts payable under any Credit Document for the account of any
Lender which is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes to the
extent that such Lender has not provided to the Borrower U.S. Internal Revenue
Service Forms that establish a complete exemption from such deduction or
withholding and (y) the Borrower shall not be obligated pursuant to
Section 2.18(a) hereof to make any additional payments to a Lender or to
indemnify any Lender in respect of Taxes imposed by the United States on any
payments of interest, fees or other amounts payable under the Credit Documents
(I) if such Lender has not provided to the Borrower the Internal Revenue Service
Forms required to be provided to the Borrower pursuant to this Section 2.18(b),
(II) to the extent that such Forms do not establish a complete exemption from
withholding of such Taxes or (III) if the imposition of such Taxes is the result
of a change in the Lender’s Applicable Lending Office, except to the extent that
such Lender was entitled to any such additional payments at the time of such
change or such change was made at the request of the Borrower. Notwithstanding
anything to the contrary contained in the preceding sentence or elsewhere in
this Section 2.18, the

 

- 54 -



--------------------------------------------------------------------------------

Borrower agrees to pay additional amounts and to indemnify each Lender in the
manner set forth in Section 2.18(a) (without regard to the identity of the
jurisdiction requiring the deduction or withholding) in respect of any amounts
deducted or withheld by it as described in the immediately preceding sentence as
a result of any changes in any applicable law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, relating to
the deducting or withholding of Taxes that occur after (i) the Closing Date,
(ii) in the case of a Lender that changes its Applicable Lending Office, to the
extent that such Lender was not entitled to additional amounts pursuant to
Section 2.18(a) at the time of a change in its Applicable Lending Office, the
date of such change or (iii) in the case of a Lender that is an assignee or
transferee of an interest under this Credit Agreement other than pursuant to
Section 2.20, to the extent that the assigning or transferring Lender was not
entitled to additional amounts pursuant to Section 2.18(a) at the time of such
assignment or transfer), the date of such assignment or transfer to such Lender.

(c) Each Lender agrees to use reasonable efforts (including reasonable efforts
to change its Applicable Lending Office) to avoid or to minimize any amounts
which might otherwise be payable pursuant to this Section; provided, however,
that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens reasonably deemed by such Lender
in its sole discretion to be material.

(d) If the Borrower pays any additional amount pursuant to this Section 2.18
with respect to a Lender, such Lender shall use reasonable efforts to obtain a
refund of tax or credit against its tax liabilities on account of such payment;
provided that such Lender shall have no obligation to use such reasonable
efforts if either (i) it is in an excess foreign tax credit position or (ii) it
believes in good faith that claiming a refund or credit would cause adverse tax
consequences to it. In the event that such Lender receives such a refund or
credit, such Lender shall pay to the Borrower an amount that such Lender
reasonably determines is equal to the net tax benefit obtained by such Lender as
a result of such payment by the Borrower. In the event that no refund or credit
is obtained with respect to the Borrower’s payments to such Lender pursuant to
this Section 2.18, then such Lender shall upon request provide a certification
that such Lender has not received a refund or credit for such payments. Nothing
contained in this Section 2.18 shall require a Lender to disclose or detail the
basis of its calculation of the amount of any tax benefit or any other amount or
the basis of its determination referred to in the proviso to the first sentence
of this Section 2.18(d) to the Borrower or any other party or to make available
its tax return or any other information related to its taxes which it deems
confidential.

(e) The agreements in this Section 2.18 shall survive the termination of this
Credit Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

  2.19 Indemnification; Nature of Issuing Lender’s Duties.

(a) In addition to its other obligations under Section 2.4, the Borrower hereby
agrees to protect, indemnify, pay and hold each Issuing Lender harmless from and
against any and all actual claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable attorneys’ fees of one outside
counsel (absent dissension among the Issuing Lenders)) that such Issuing Lender
may incur or be subject to as a consequence, direct or indirect, of (i) the

 

- 55 -



--------------------------------------------------------------------------------

issuance by such Issuing Lender of any Letter of Credit, except to the extent
resulting from the gross negligence or willful misconduct of such Issuing Lender
or (ii) the failure of such Issuing Lender to honor a drawing under a Letter of
Credit issued by such Issuing Lender as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto government or
governmental authority (all such acts or omissions, herein called “Government
Acts”).

(b) As between the Borrower and an Issuing Lender, the Borrower shall assume all
risks of the acts, omissions or misuse of any Letter of Credit issued by such
Issuing Lender by the beneficiary thereof. No Issuing Lender shall be
responsible for: (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, that may prove
to be invalid or ineffective for any reason; (iii) failure of the beneficiary of
a Letter of Credit to comply fully with conditions required in order to draw
upon a Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under a Letter of Credit or of the
proceeds thereof; and (vii) any consequences arising from causes beyond the
control of the Issuing Lender, including, without limitation, any Government
Acts. None of the above shall affect, impair, or prevent the vesting of any
Issuing Lender’s rights or powers hereunder.

(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by an Issuing
Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put such Issuing
Lender under any resulting liability to the Borrower. It is the intention of the
parties that this Credit Agreement shall be construed and applied to protect and
indemnify the Issuing Lenders against any and all risks involved in the issuance
of the Letters of Credit, all of which risks are hereby assumed by the Borrower,
including, without limitation, any and all risks of the acts or omissions,
whether rightful or wrongful, of any Government Authority. No Issuing Lender
shall, in any way, be liable for any failure by such Issuing Lender or anyone
else to pay any drawing under any Letter of Credit as a result of any Government
Acts or any other cause beyond the reasonable control of such Issuing Lender.

(d) Nothing in this Section 2.19 is intended to limit the reimbursement
obligation of the Borrower contained in Section 2.4 hereof. The obligations of
the Borrower under this Section 2.19 shall survive the termination of this
Credit Agreement. No act or omissions of any current or prior beneficiary of a
Letter of Credit shall in any way affect or impair the rights of the Issuing
Lender thereof to enforce any right, power or benefit under this Credit
Agreement.

(e) Notwithstanding anything to the contrary contained in this Section 2.19, the
Borrower shall have no obligation to indemnify any Issuing Lender in respect of
any liability

 

- 56 -



--------------------------------------------------------------------------------

incurred by such Issuing Lender arising out of the gross negligence or willful
misconduct of the Issuing Lender, as determined by a court of competent
jurisdiction.

 

  2.20 Replacement of Lenders.

The Borrower shall be permitted to replace with a financial institution
acceptable to the Administrative Agent any Lender (other than the Lender then
acting as Administrative Agent) (each a “Replaced Lender”) that (a) requests
reimbursement for amounts owing pursuant to 2.14, 2.15, 2.16 or 2.18(a) or
pursuant to an amendment to the Credit Agreement entered into pursuant to 2.23
or (b) is then in default of its obligation to make Loans hereunder; provided
that (i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) the replacement financial institution shall purchase, at par,
all Loans and other amounts owing to such Replaced Lender on or prior to the
date of replacement, (iv) the Borrower shall be liable to such Replaced Lender
under Section 2.17 if any LIBOR Loan owing to such Replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(v) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vi) the Replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (vii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.14, 2.15, 2.16 or 2.18(a), as
the case may be, (viii) in the case of any such assignment resulting from a
claim for compensation under Sections 2.14, 2.15, 2.16 or 2.18, either such
assignment will result in a reduction of such compensation or the replacement
Lender shall not have a similar claim for such compensation, and (ix) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the Replaced
Lender. In the event any Replaced Lender fails to execute the agreements
required under Section 10.6 in connection with an assignment pursuant to this
Section 2.20 (after two (2) days notice has been given to such Replaced Lender),
such failure will not impair the validity of the removal of such Replaced Lender
and the mandatory assignment of such Replaced Lender’s Commitments and
outstanding Loans shall nevertheless be effective without the execution by such
Replaced Lender of the assignment documents required under Section 10.6 so long
as (i) evidence of proof of receipt by such Replaced Lender of such assignment
agreement is available and (ii) such Replaced Lender has been paid in full in
cash on or prior to the effective date of such replacement. A Lender shall not
be required to be replaced if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
replacement cease to apply.

 

  2.21 Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

- 57 -



--------------------------------------------------------------------------------

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any other Credit Document shall be restricted as set forth in the definition of
Requisite Lenders.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 6 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.7. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lenders with respect to such Defaulting Lender in accordance with subsection (e)
below; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the future Fronting Exposure of the Issuing Lenders with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with subsection (e) below; sixth, to
the payment of any amounts owing to the Lenders, the Issuing Lenders or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, an Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Event of Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Revolving Loans or
Mandatory Borrowing owing by such Defaulting Lender under Section 2.4.(e) in
respect of Letters of Credit (such amounts “L/C Disbursements”), in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Revolving Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4 were satisfied or waived,
such payment shall be applied solely to pay the Revolving Loans of, and L/C
Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Revolving Loans of, or L/C Disbursements
owed to, such Defaulting Lender until such time as all Revolving Loans and
funded and unfunded Participation Interests in LOC Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with their respective
Commitment Percentages and LOC Commitment Percentages, as applicable (determined
without giving effect to the immediately following subsection (d)). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this subsection shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

- 58 -



--------------------------------------------------------------------------------

(c) Certain Fees.

(i) No Defaulting Lender shall be entitled to receive any Fee payable under
Section 2.10(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay to such Defaulting Lender any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

(ii) Each Defaulting Lender shall be entitled to receive the fee payable under
Section 2.10(b) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Commitment Percentage of the stated amount
of Letters of Credit for which it has provided Cash Collateral pursuant to the
immediately following subsection (e).

(iii) With respect to any Fee not required to be paid to any Defaulting Lender
pursuant to the immediately preceding clauses (i) or (ii), the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such Fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in LOC Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to the immediately following subsection (d),
(y) pay to each Issuing Lender and Swingline Lender, as applicable, the amount
of any such Fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Lender’s or Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such Fee.

(d) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LOC Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Commitment Percentages (determined without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(e) Cash Collateral, Repayment of Swingline Loans.

(i) If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Fronting Exposure of
the Issuing Lenders in accordance with the procedures set forth in this
subsection.

 

- 59 -



--------------------------------------------------------------------------------

(ii) At any time that there shall exist a Defaulting Lender, within 3 Business
Day following the written request of the Administrative Agent or an Issuing
Lender (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize the Fronting Exposure of the Issuing Lenders with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of the Issuing Lenders with
respect to Letters of Credit issued and outstanding at such time.

(iii) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Lenders, and agree to maintain, a first priority security interest
in all such Cash Collateral as security for the Defaulting Lenders’ obligation
to fund participations in respect of LOC Obligations, to be applied pursuant to
the immediately following clause (iv). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Lenders as herein provided,
or that the total amount of such Cash Collateral is less than the aggregate
Fronting Exposure of the Issuing Lenders with respect to Letters of Credit
issued and outstanding at such time, the Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).

(iv) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of LOC Obligations (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(v) Cash Collateral (or the appropriate portion thereof) provided to reduce the
Fronting Exposure of the Issuing Lenders shall no longer be required to be held
as Cash Collateral pursuant to this subsection following (x) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lenders in accordance with the immediately
following subsection (f) or the assignment of such Defaulting Lender’s Loans and
Commitment in accordance with Section 10.6), or (y) the determination by the
Administrative Agent and the Issuing Lender that there exists excess Cash
Collateral; provided that, subject to the immediately preceding subsection (b),
the Person providing Cash Collateral and the Issuing Lenders may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided further that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Credit Documents.

 

- 60 -



--------------------------------------------------------------------------------

(f) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lenders agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Revolving Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded Participation Interests in LOC
Obligations and Swingline Loans to be held pro rata by the Lenders in accordance
with their respective Commitment Percentages and LOC Commitment Percentages, as
applicable (determined without giving effect to the immediately preceding
subsection (d)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(g) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

 

  2.22 Funds Transfer Disbursements.

(a) Generally. The Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of any Loan made by the Lenders or any of their Affiliates
pursuant to the Credit Documents as requested by an authorized representative of
the Borrower to any of the accounts designated in the Transfer Authorizer
Designation Form. The Borrower agrees to be bound by any transfer request:
(i) authorized or transmitted by the Borrower; or (ii) made in the Borrower’s
name and accepted by the Administrative Agent in good faith and in compliance
with these transfer instructions (and absent gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final
non-appealable judgment), even if not properly authorized by the Borrower. The
Borrower further agrees and acknowledges that, absent gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
non-appealable judgment, the Administrative Agent may rely solely on any bank
routing number or identifying bank account number or name provided by the
Borrower to effect a wire or funds transfer even if the information provided by
the Borrower identifies a different bank or account holder than named by the
Borrower. The Administrative Agent is not obligated or required in any way to
take any actions to detect errors in information provided by the Borrower. If
the Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfer requests or takes any actions in an attempt
to detect unauthorized funds transfer requests, the Borrower agrees that no
matter how many times the Administrative Agent takes these actions the
Administrative Agent will not in any situation be liable for failing to take or
correctly perform these actions in the future and such actions shall not become
any part of the transfer disbursement procedures authorized under this
provision, the Credit Documents, or any

 

- 61 -



--------------------------------------------------------------------------------

agreement between the Administrative Agent and the Borrower. The Borrower agrees
to notify the Administrative Agent of any errors in the transfer of any funds or
of any unauthorized or improperly authorized transfer requests within fourteen
(14) days after the Administrative Agent’s confirmation to the Borrower of such
transfer.

(b) Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization,
(ii) require use of a bank unacceptable to the Administrative Agent or any
Lender or prohibited by any Governmental Authority, (iii) cause the
Administrative Agent or any Lender to violate any Federal Reserve or other
regulatory risk control program or guideline or (iv) otherwise cause the
Administrative Agent or any Lender to violate any applicable laws or regulation.

(c) Limitation of Liability. None of the Administrative Agent, any Issuing
Lender, the Swingline Lender or any Lender shall be liable to the Borrower or
any other parties for (i) errors, acts or failures to act of others, including
other entities, banks, communications carriers or clearinghouses, through which
the Borrower’s transfers may be made or information received or transmitted, and
no such entity shall be deemed an agent of the Administrative Agent, any Issuing
Lender, the Swingline Lender or any Lender, (ii) any loss, liability or delay
caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond the control of the
Administrative Agent, any Issuing Lender, the Swingline Lender or any Lender, or
(iii) any special, consequential, indirect or punitive damages, and the Borrower
and the other Credit Parties shall not be liable to the Administrative Agent,
any Issuing Lender, the Swingline Lender or any other Lender for any special,
consequential, indirect or punitive damages, in each case whether or not (x) any
claim for these damages is based on tort or contract or (y) the Administrative
Agent, any Issuing Lender, the Swingline Lender, any Lender or the Borrower knew
or should have known the likelihood of these damages in any situation. None of
the Administrative Agent, any Issuing Lender, the Swingline Lender or any Lender
makes any representations or warranties other than those expressly made in this
Agreement.

 

  2.23 Foreign Borrower.

The Company may at any time, upon not less than 15 Business Days’ notice from
the Company to the Administrative Agent, request that one Wholly Owned
Subsidiary of the Company that is a Foreign Subsidiary organized under the laws
of Luxembourg (the “Foreign Borrower”) be permitted to become a co-borrower
hereunder with authority to borrow Loans in Foreign Currencies. The Foreign
Borrower shall not be permitted to borrow Loans on the terms and conditions of
this Agreement until the following conditions precedent have been satisfied:

(a) the Administrative Agent shall have received a joinder agreement in form and
substance reasonably acceptable to the Administrative Agent pursuant to which
the Foreign Borrower joins this Agreement as a Borrower and becomes a party to
any other applicable Credit Document, such agreement to be in form and substance
satisfactory to the Administrative Agent;

 

- 62 -



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received on behalf of the Lenders such
supporting resolutions, incumbency certificates, opinions of counsel and other
documents or information (subject to clause (c) below), in form, content and
scope reasonably satisfactory to the Administrative Agent, as may be reasonably
required by the Administrative Agent or the Required Lenders, and Notes executed
by the Foreign Borrower to the extent any Lenders so require; and

(c) if the permitting such Foreign Borrower to be a co-borrower hereunder
obligates the Administrative Agent or any Lender to comply with “know your
customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the Borrower shall,
promptly upon the request of the Administrative Agent or any Lender, supply such
documentation and other evidence as is reasonably requested by the
Administrative Agent or any Lender in order for the Administrative Agent or such
Lender to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations.

Subject to the limitations of clauses (i) through (vii) of Section 10.1, the
Lenders hereby consent to the Administrative Agent, on the Lenders’ behalf,
entering into any amendments to the Credit Agreement necessary or reasonably
desired by the Administrative Agent and the Borrower to effectuate the joinder
of the Foreign Borrower to this Credit Agreement, such amendment shall provide,
among other things, (x) that each Lender may, at its option, make Loans
available to such Foreign Borrower by causing any foreign or domestic branch or
Affiliate of such Lender to make such loan and (y) that the Borrower and such
Foreign Borrower shall indemnify each Lender against increased costs incurred by
such Lender, or any sum received or receivable by such Lender is reduced, in
each case by reason of the fact that the Foreign Borrower is organized under the
laws of Luxembourg or conducts business in a jurisdiction outside of the United
States, subject to the Borrower’s right to replace such Lender pursuant to
Section 2.20. No Foreign Subsidiary shall be permitted to be joined as the
Foreign Borrower or a Guarantor hereunder to the extent that either the
Administrative Agent or the Company reasonably determines that joining such
Foreign Subsidiary as the Foreign Borrower or Guarantor would violate any law
applicable to such Foreign Subsidiary, the Administrative Agent or the Lenders
(including, without limitation, any applicable laws regarding financial
assistance).

SECTION 3

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Credit Agreement and to make Loans
herein provided for, the Credit Parties hereby represent and warrant to the
Administrative Agent and to each Lender that:

 

  3.1 Existing Indebtedness.

Schedule 3.1 sets forth, as of the Closing Date, a complete and correct list of
any Material change in the amounts, interest rates, sinking funds, installment
payments or maturities of the Indebtedness of the Borrower or its Subsidiaries
since Borrower’s audited financial statements for the fiscal year ended
December 31, 2010.

 

- 63 -



--------------------------------------------------------------------------------

  3.2 Financial Statements.

The Borrower has delivered to the Administrative Agent copies of the financial
statements of the Borrower and its Subsidiaries referenced in Section 4.1(g).
All of said financial statements (including in each case the related schedules
and notes) fairly present in all material respects the consolidated financial
position of the Borrower and its Subsidiaries as of the respective dates
specified in such financial statements and the consolidated results of their
operations and cash flows for the respective periods so specified and have been
prepared in accordance with GAAP consistently applied throughout the periods
involved except as set forth in the notes thereto (subject, in the case of any
interim financial statements, to normal year-end adjustments).

 

  3.3 No Material Adverse Change.

Since the latter of December 31, 2010 or the date of the most recently delivered
annual audited financial statements delivered pursuant to Section 5.1(a), there
has been no Material Adverse Effect.

 

  3.4 Organization; Existence.

Each of the Credit Parties is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign entity and is in good standing under the laws of each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each of the Credit Parties has the corporate power and
authority to own or hold under lease the material properties it purports to own
or hold under lease, to transact the material business it transacts and proposes
to transact, to execute and deliver this Credit Agreement, the other Credit
Documents and the Fee Letter and to perform the provisions hereof and thereof.

 

  3.5 Authorization; Power; Enforceable Obligations.

This Credit Agreement, the other Credit Documents and the Fee Letter have been
duly authorized by all necessary corporate action on the part of the Borrower
and the other Credit Parties party thereto, and this Credit Agreement
constitutes, and upon execution and delivery thereof each other Credit Document
and the Fee Letter will constitute, a legal, valid and binding obligation of the
Borrower and the other Credit Parties party thereto enforceable against the
Borrower and any such Credit Party in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Each Credit Document and the Fee Letter to which it is a party has been duly
executed and delivered on behalf of the Borrower or the other Credit Parties, as
the case may be.

 

- 64 -



--------------------------------------------------------------------------------

  3.6 Consent; Government Authorizations.

No approval, consent or authorization of, filing with, notice to or other act by
or in respect of, any Governmental Authority or any other Person is required in
connection with acceptance of extensions of credit by the Borrower or the making
of the guaranties hereunder or with the execution, delivery or performance of
any Credit Documents or the Fee Letter by the other Credit Parties party thereto
(other than those which have been obtained) or with the validity or
enforceability of any Credit Document or the Fee Letter against the Credit
Parties party thereto.

 

  3.7 No Material Litigation.

(a) There are no actions, suits or proceedings pending or, to the knowledge of
the Borrower, threatened against or affecting the Borrower or any Subsidiary or
any property of the Borrower or any Subsidiary in any court or before any
arbitrator of any kind or before or by any Governmental Authority that,
individually or in the aggregate, if adversely determined would reasonably be
expected to have a Material Adverse Effect.

(b) Neither the Borrower nor any Subsidiary is in default under any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
is in violation of any applicable law, ordinance, rule or regulation (including
without limitation Environmental Laws) of any Governmental Authority, which
default or violation, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

 

  3.8 No Default.

No Default or Event of Default has occurred and is continuing.

 

  3.9 Taxes.

The Borrower and its Subsidiaries have filed all Federal and all other material
tax returns (state, local and foreign) that are required to have been filed in
any jurisdiction, and have paid all income taxes shown to be due and payable
(including interest and penalties) on such returns and all other taxes and
assessments due and payable by them (within any grace period provided for such
payment), except for any taxes and assessments (a) the amount of which is not
individually or in the aggregate Material or (b) the amount, applicability or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which the Borrower or a Subsidiary, as the case
may be, has established adequate reserves in accordance with GAAP. None of the
Credit Parties or their respective Subsidiaries is aware, as of the Closing
Date, of any proposed tax assessments against it or any of its Subsidiaries
which would reasonably be expected to have a Material Adverse Effect.

 

  3.10 ERISA.

Neither a Reportable Event nor an “accumulated funding deficiency” (within the
meaning of Section 412 of the Code or Section 302 of ERISA) has occurred during
the five-year period

 

- 65 -



--------------------------------------------------------------------------------

prior to the date on which this representation is made or deemed made with
respect to any Plan, and each Plan has complied in all material respects with
the applicable provisions of ERISA and the Code, except to the extent that any
such occurrence or failure to comply would not reasonably be expected to have a
Material Adverse Effect. No termination of a Single Employer Plan has occurred
resulting in any liability that has remained unfunded, and no Lien in favor of
the PBGC or a Plan has arisen, during such five-year period which could
reasonably be expected to have a Material Adverse Effect. The present value of
all accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits by an amount
which, as determined in accordance with GAAP, could reasonably be expected to
have a Material Adverse Effect. Neither the Borrower nor any ERISA Affiliate is
currently subject to any liability for a complete or partial withdrawal from a
Multiemployer Plan which could reasonably be expected to have a Material Adverse
Effect. No Plan has been determined to be “at risk” (within the meaning of
Section 430 of the Code or Section 303 of ERISA) or is reasonably likely to
become so.

 

  3.11 Governmental Regulations, Etc.

(a) No part of the proceeds of the Loans hereunder will be used, directly or
indirectly, for the purpose of purchasing or carrying any “margin stock” within
the meaning of Regulation U, or for the purpose of purchasing or carrying or
trading in any securities. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR
Form U-1 referred to in said Regulation U. No Indebtedness being reduced or
retired out of the proceeds of the Loans hereunder was or will be incurred for
the purpose of purchasing or carrying any margin stock within the meaning of
Regulation U or any “margin security” within the meaning of Regulation T.
“Margin stock” within the meaning of Regulation U does not constitute more than
25% of the value of the Consolidated Assets of the Borrower and its
Subsidiaries. Neither the execution and delivery hereof by the Borrower, nor the
performance by it of any of the transactions contemplated by this Credit
Agreement (including, without limitation, the direct or indirect use of the
proceeds of the Loans) will violate or result in a violation of the Securities
Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, or
regulations issued pursuant thereto, or Regulation T, U or X.

(b) The Borrower is not an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, and is not
controlled by such a company.

(c) The use of the proceeds of the Loans hereunder will not violate the Trading
with the Enemy Act, as amended, or any of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto.
Without limiting the foregoing, none of the Credit Parties is or will (i) become
a person whose property or interest in property are blocked pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed.

 

- 66 -



--------------------------------------------------------------------------------

Reg. 49079 (2001)) or (ii) to the best of its knowledge, engage in any dealings
or transactions, or be associated with, any such person.

 

  3.12 Subsidiaries.

(a) Schedule 3.12 is (except as noted therein) a complete and correct list of
the Borrower’s Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Borrower and each other Subsidiary and an indication whether such Subsidiary
is, as of the Closing Date, a Material Subsidiary.

(b) Each of the Material Subsidiaries identified in Schedule 3.12 is a
corporation or other legal entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other legal entity and is in good standing
in each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each such Subsidiary has the corporate or other
power and authority to own or hold under lease the properties it purports to own
or hold under lease and to transact the business it transacts and proposes to
transact.

 

  3.13 Use of Proceeds.

The Extensions of Credit will be used solely (a) to refinance the Existing
Facility and certain other Indebtedness of the Borrower and to pay certain fees
and expenses related thereto and (b) to provide for the working capital and
general corporate requirements of the Borrower and its Subsidiaries, including,
without limitation, commercial paper back-up, the financing of investments and
acquisitions not prohibited hereunder and the payment of fees and expenses
incurred in connection with the transactions contemplated hereby.

 

  3.14 Contractual Obligations; Compliance with Laws; No Conflicts.

The execution, delivery and performance by the Borrower and the other Credit
Parties, as applicable, of this Credit Agreement, the other Credit Documents and
the Fee Letter will not (a) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien (other than Permitted
Liens) in respect of any property of the Borrower or any Subsidiary under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
or any other Material agreement or instrument to which the Borrower or any
Subsidiary is bound or by which the Borrower or any Subsidiary or any of their
respective properties may be bound or affected except to the extent that the
same could not reasonably be expected, either individually or in the aggregate,
to have a Material Adverse Effect, (b) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to the
Borrower or any Subsidiary, (c) violate any Requirement of Law applicable to the
Borrower or any of its Subsidiaries (except those as to which waivers or
consents have been obtained) or (d) conflict with, result in a breach

 

- 67 -



--------------------------------------------------------------------------------

of or constitute a default under the articles of incorporation, bylaws or other
organizational documents of such Person.

 

  3.15 Accuracy and Completeness of Information.

Factual statements contained in the Credit Documents and any other certificates
or documents furnished to the Administrative Agent or the Lenders by or on
behalf of any Credit Party from time to time pursuant to this Agreement (in any
case excluding any projections, budgets and estimates), taken as a whole, and
taking into consideration all corrections or substituted documents, do not and
will not, as of the date when made, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein not misleading in light of the circumstances in which the same
were made, all except as otherwise qualified herein. There is no fact now known
to the Borrower or any of its Subsidiaries which has, or would reasonably be
expected to have, a Material Adverse Effect which fact has not been set forth
herein, in the financial statements of the Borrower and its Subsidiaries
furnished to the Administrative Agent and/or the Lenders, or in any certificate,
opinion or other written statement made or furnished by the Borrower to the
Administrative Agent and/or the Lenders. All projections, budgets and estimates
delivered hereunder represent as of the date delivered the good faith estimate
of the Borrower and its senior management concerning the financial condition,
financial performance and course of the business of the Borrower and its
Subsidiaries; provided such projections, budgets and estimates are not to be
viewed as fact, and actual results during the period covered thereby may differ
from such projections, budgets and estimates and such differences may be
Material.

 

  3.16 Environmental Matters.

Except as to matters which individually or in the aggregate would not reasonably
be expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by the any of the
Credit Parties and their Subsidiaries (the “Properties”) do not contain any
Materials of Environmental Concern in amounts or concentrations which
(i) constitute a violation of, or (ii) have resulted in liability under, any
Environmental Law.

(b) the Properties and all operations of the Credit Parties and their
Subsidiaries at the Properties are in compliance, and have in the last five
years been in compliance, in all material respects with all applicable
Environmental Laws, and there is no contamination at or under the Properties or
violation of any Environmental Law with respect to the Properties or the
business operated by any of the Credit Parties (the “Business”).

(c) to the knowledge of the Responsible Officers of the Credit Parties, neither
the Borrower nor any of its Subsidiaries has received any written notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the Business, nor does the Borrower nor any
of its Subsidiaries have knowledge of any such threatened notice.

 

- 68 -



--------------------------------------------------------------------------------

(d) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location which has
given rise to liability under any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that has given rise
to liability under, any applicable Environmental Law.

(e) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Credit Party, threatened, under any Environmental
Law to which any of the Credit Parties is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial directives outstanding under any Environmental Law
with respect to the Properties or the Business.

(f) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any of the Credit Parties in connection with the Properties or otherwise in
connection with the Business, in violation of or in amounts or in a manner
requiring remediation under Environmental Laws.

 

  3.17 Solvency.

The fair saleable value of the assets of the Borrower, individually, and of the
Borrower and its Subsidiaries, taken as a whole, measured on a going concern
basis, exceeds all probable liabilities, including those to be incurred pursuant
to this Credit Agreement. The Credit Parties taken as a whole (a) do not have
unreasonably small capital in relation to the business in which they are or
propose to be engaged and (b) have not incurred or do not believe that they will
incur after giving effect to the transactions contemplated by this Credit
Agreement, debts beyond their ability to pay such debts as they become due.

 

  3.18 Title to Property; Leases.

The Borrower and its Subsidiaries have good and sufficient title to their
respective Material properties, including all such properties reflected in the
most recent audited balance sheet referred to in Section 3.2 and Section 5.1 or
acquired by the Borrower or any Subsidiary after said date (except as sold or
otherwise disposed of in the ordinary course of business), in each case free and
clear of Liens prohibited by this Credit Agreement, except for those defects in
title and Liens that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. All Material leases are valid and
subsisting and are in full force and effect except to the extent that the
failure thereof would not be reasonably expected, either individually or in the
aggregate, to have a Material Adverse Effect.

 

  3.19 Insurance.

Schedule 3.19 sets for the insurance coverage of the Borrower and its
Subsidiaries in effect as of the Closing Date. The present insurance coverage of
the Borrower and its Subsidiaries complies with the requirements set forth in
Section 5.5.

 

- 69 -



--------------------------------------------------------------------------------

  3.20 Licenses and Permits.

The Borrower and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, service marks, trademarks and
trade names, or rights thereto, that are Material, without known conflict with
the rights of others, except for the failure of such ownership or possession or
those conflicts that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

  3.21 Anti-Terrorism Laws; OFAC.

(a) Neither the making of the Loans hereunder nor the Borrower’s use of the
proceeds thereof will violate the Patriot Act, the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto, or is in violation
of any Federal statute or Presidential Executive Order, including without
limitation Executive Order 13224 66 Fed. Reg. 49079 (September 25, 2001)
(Blocking Property and Prohibiting Transactions with Persons who Commit,
Threaten to Commit or Support Terrorism) (collectively, “Anti-Terrorism Laws”).

(b) None of the Borrower, any Subsidiary or any Affiliate of the Borrower:
(a) is a Sanctioned Person, (b) has any of its assets in Sanctioned Entities or
(c) derives any of its operating income from investments in, or transactions
with, Sanctioned Persons or Sanctioned Entities.

 

  3.22 Labor Matters.

None of the Credit Parties currently have existing any strikes, walkouts or
other work stoppages, other than as set forth in Schedule 3.22 hereto or as
would not reasonably be expected to have a Material Adverse Effect.

SECTION 4

CONDITIONS

 

  4.1 Conditions to Closing.

This Credit Agreement shall become effective upon, and the obligation of each
Lender to make the initial Extensions of Credit is subject to, the satisfaction
or waiver of the following conditions precedent:

(a) Execution of Credit Agreement and Credit Documents. Receipt by the
Administrative Agent of (i) counterparts of this Credit Agreement and (ii) for
the account of each Lender that requests a Revolving Note, Revolving Notes and
for the account of the Swingline Lender, a Swingline Note, in each case executed
by a duly authorized officer of each party thereto and in each case conforming
to the requirements of this Credit Agreement.

 

- 70 -



--------------------------------------------------------------------------------

(b) Legal Opinion. Receipt by the Administrative Agent of a legal opinion of
counsel (including in-house counsel) to the Credit Parties relating to this
Credit Agreement and the other Credit Documents and the transactions
contemplated herein and therein, in form and substance reasonably acceptable to
the Administrative Agent, which opinion shall include, without limitation, an
opinion that the execution, delivery and performance of the Credit Documents and
the performance of the transactions contemplated thereby will not conflict with,
result in a breach of, require any consent or permit any acceleration of (or
require repayment of) any Indebtedness of the Credit Parties or under any of the
Credit Parties’ organizational documents and material agreements.

(c) Absence of Legal Proceedings. The absence of any pending or, to the best
knowledge of the Borrower, threatened action, suit, investigation, proceeding,
bankruptcy or insolvency, injunction, order or claim with respect to the
Borrower or any of its Subsidiaries which would, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(d) Corporate Documents. Receipt by the Administrative Agent of the following
(or their equivalent), each (other than with respect to clause (iv)) certified
by the secretary or assistant secretary of each Credit Party as of the Closing
Date to be true and correct and in force and effect pursuant to a certificate
substantially in the form attached hereto as Schedule 4.1(d):

(i) Articles of Incorporation. Copies of the articles of incorporation or
charter documents of the Credit Parties certified to be true and complete as of
a recent date by the appropriate Governmental Authority of the state of its
organization.

(ii) Resolutions. Copies of resolutions of the board of directors or comparable
managing body of the Credit Parties approving and adopting the respective Credit
Documents to which each is a party, the transactions contemplated therein and
authorizing execution and delivery thereof.

(iii) Bylaws. Copies of the bylaws, operating agreement or partnership agreement
of the Credit Parties certified by a secretary or assistant secretary as of the
Closing Date to be true and correct and in force and effect as of such date.

(iv) Good Standing. Copies, where applicable, of certificates of good standing,
existence or its equivalent of each of the Credit Parties certified as of a
recent date by the appropriate Governmental Authorities of the State of
organization and each other State in which the failure to so qualify and be in
good standing would reasonably be expected to have a Material Adverse Effect.

(v) Incumbency. An incumbency certificate of each Credit Party certified by a
secretary or assistant secretary to be true and correct as of the Closing Date.

(e) Officer’s Certificate. Receipt by the Administrative Agent of (i) a
certificate, in form and substance reasonably satisfactory to it, of a
Responsible Officer certifying that the Borrower and each of the other Credit
Parties on a consolidated basis are solvent as of the

 

- 71 -



--------------------------------------------------------------------------------

Closing Date and (ii) an Officer’s Compliance Certificate demonstrating that the
Borrower, on a consolidated basis with its Subsidiaries, is in pro forma
compliance with all of the financial covenants in Section 5.9 both before and
after giving effect to any Loans to be made on the Closing Date.

(f) Account Designation Letter. Receipt by the Administrative Agent of an
executed counterpart of the Account Designation Letter.

(g) Financial Information. Receipt by the Administrative Agent of (i) the final
audited financial statements of the Borrower for the twelve month period ending
December 31, 2010 and (ii) the unaudited quarterly financial statements of the
Borrower for the quarter ending June 30, 2011.

(h) Loan Closing Statement. Receipt by the Administrative Agent of a closing
statement in form satisfactory to it, setting forth the fees and expenses to be
paid by the Borrower on the Closing Date and such other matters as the
Administrative Agent may reasonably request.

(i) Repayment of Existing Facility. All accrued interest and fees payable by the
Borrower under the Existing Facility shall have been paid in full (or shall be
paid in full with the proceeds of the initial Loans) and the Administrative
Agent shall have received such evidence of such payment as the Administrative
Agent may reasonably require.

(j) Consents. The Administrative Agent shall have received evidence that all
necessary governmental, corporate, shareholder and third party consents and
approvals, if any, in connection with the financings and other transactions
contemplated hereby have been received and no condition exists which would
reasonably be likely to restrain, prevent or impose any material adverse
conditions on the transactions contemplated hereby.

(k) No Material Adverse Change. Since December 31, 2010 there has been no event
or development which has had a Material Adverse Effect.

(l) Fees. Receipt by the Administrative Agent and the Lenders of all fees, if
any, then owing by the Borrower to the Lenders, the Administrative Agent and the
Lead Arrangers.

(m) Patriot Act Certificate. The Borrower and each other Credit Party shall have
provided all information requested by the Administrative Agent and each Lender
in order to comply with the Patriot Act.

(n) Transfer Authorizer Designation Form. Receipt by the Administrative Agent of
a Transfer Authorizer Designation Form effective as of the Closing Date.

(o) Additional Matters. All other documents and legal matters in connection with
the transactions contemplated by this Credit Agreement shall be reasonably
satisfactory in form and substance to the Administrative Agents.

 

- 72 -



--------------------------------------------------------------------------------

  4.2 Conditions to All Extensions of Credit.

The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:

(a) Representations and Warranties. The representations and warranties made by
the Borrower herein or in any other Credit Document or which are contained in
any certificate furnished at any time under or in connection herewith or
therewith shall be true and correct in all material respects on and as of the
date of such Extension of Credit as if made on and as of such date (except for
those which expressly relate to an earlier date in which case such
representations and warranties shall be true and correct as of such earlier
date).

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date.

(c) Compliance with Commitments. Immediately after giving effect to the making
of any such Extension of Credit (and the application of the proceeds thereof),
(i) the sum of the aggregate principal Dollar Amount (determined as of the most
recent Revaluation Date) of outstanding Revolving Loans plus Swingline Loans
plus LOC Obligations plus Competitive Loans shall not exceed the Aggregate
Revolving Committed Amount, (ii) the aggregate Dollar Amount (determined as of
the most recent Revaluation Date) of the LOC Obligations shall not exceed the
LOC Committed Amount, (iii) the Swingline Loans shall not exceed the Swingline
Commitment and (iv) the aggregate principal amount of all Competitive Loans
shall not exceed 50% of the remainder of (x) the Aggregate Revolving Committed
Amount less (y) the Dollar Amount (determined as of the most recent Revaluation
Date) of the sum of the outstanding Revolving Loans plus outstanding Swingline
Loans plus LOC Obligations.

Each request for an Extension of Credit and each acceptance by the Borrower of
an Extension of Credit shall be deemed to constitute a representation and
warranty by the Borrower as of the date of such Extension of Credit that the
conditions in subsections (a) and (b) of this Section have been satisfied or
waived in writing. Each request for an extension or conversion of a Loan
hereunder shall be deemed to constitute a representation and warranty by the
Borrower as of the date of such Loan that the conditions in subsection (b) of
this Section has been satisfied or waived in writing.

SECTION 5

AFFIRMATIVE COVENANTS

The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until (a) the Commitments have been
terminated, (b) no Loans or Letters of Credit (other than Letters of Credit
which have been Cash Collateralized) remain outstanding and (c) all amounts
owing hereunder or under any other Credit Document or the Fee Letter or in
connection herewith or therewith have been paid in full (other than contingent

 

- 73 -



--------------------------------------------------------------------------------

indemnification of the Credit Party Obligations to the extent no claim giving
rise thereto has been asserted), the Credit Parties shall, and shall cause each
Subsidiary to:

 

  5.1 Financial Statements.

Furnish, or cause to be furnished, to the Administrative Agent and the Lenders:

(a) as soon as available, but in any event within 120 days after the end of each
fiscal year of the Borrower (or such earlier date as the Borrower may file or be
required to file such statements with the Securities and Exchange Commission
(“SEC”)), a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income or operations, changes in stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of Deloitte or another
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders (it being agreed that any of the
“Big Four” accounting firms shall be acceptable to the Required Lenders), which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower (or such
earlier date as the Borrower may file or be required to file such statements
with the SEC), a consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of such fiscal quarter, and the related consolidated statements of
income or operations and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, setting forth in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.

As to any information contained in materials furnished pursuant to
Section 5.2(a), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
All such financial statements shall be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments and the absence of footnotes) and shall be prepared
in reasonable detail and in accordance with GAAP applied consistently throughout
the periods reflected therein.

 

- 74 -



--------------------------------------------------------------------------------

  5.2 Certificates; Other Information.

Furnish, or cause to be furnished, to the Administrative Agent for distribution
to the Lenders:

(a) Officer’s Compliance Certificate. Concurrently with the delivery of the
financial statements referred to in Sections 5.1(a) and 5.1(b) above, a
certificate of a Responsible Officer stating that, to the best of such
Responsible Officer’s knowledge, (i) the financial statements fairly present in
all material respects the financial condition of the parties covered by such
financial statements, and (ii) such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate. Such certificate shall include the calculations required to
indicate compliance with Section 5.9 as of the last day of the period covered by
such financial statements.

(b) Other Information. Promptly, such additional financial and other information
as the Administrative Agent, at the request of any Lender, may from time to time
reasonably request.

(c) Public Information. Promptly, and in any event within thirty (30) days after
the same are sent, copies of all reports (other than those otherwise provided
pursuant to Section 5.1 or those which are of a promotional nature) and other
financial information which any Credit Party sends to its stockholders (but only
to the extent such reports and other financial information would customarily be
distributed by a public company to its public stockholders) and promptly, and in
any event within thirty (30) days after the same are filed, copies of all
financial statements and non-confidential reports which any Credit Party may
make to, or file with, the SEC or any successor or analogous United States
Governmental Authority.

(d) Annual Report. Promptly, and in any event within one hundred twenty
(120) days after the end of each fiscal-year, (i) to the extent prepared by the
Borrower, a copy of its annual report (which shall include audited financial
statements as of the end of such fiscal year) and (ii) a report certified by a
Responsible Officer of the Borrower as being the annual budget approved by the
board of directors of the Borrower.

 

  5.3 Notices.

Give notice to the Administrative Agent (which shall promptly transmit such
notice to each Lender) of:

(a) Defaults. Promptly (but in any event within five (5) Business Days), after
any Responsible Officer of a Credit Party knows thereof, the occurrence of any
Default or Event of Default.

(b) Legal Proceedings. Promptly, any litigation, or any investigation or
proceeding (including without limitation, any environmental or Governmental
Authority proceeding) known to any Credit Party, relating to the Borrower or any
of its Subsidiaries which, if adversely determined (and with respect to
litigation, for which the Borrower reasonably determines that a

 

- 75 -



--------------------------------------------------------------------------------

reasonable basis for the prayer for damages exists), would reasonably be
expected to have a Material Adverse Effect.

(c) ERISA. As soon as possible and in any event within thirty (30) days after
the Borrower knows thereof: (i) the occurrence of any Reportable Event with
respect to any Plan, (ii) a failure to make any required contribution to a Plan,
(iii) the creation of any Lien in favor of the PBGC (other than a Permitted
Lien) or a Plan (iv) any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (v) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any ERISA
Affiliate with respect to the termination of any Plan, in each case of clauses
(i) through (v), only to the extent that such occurrence could reasonably be
expected to have a Material Adverse Effect.

(d) Debt Ratings Change. Promptly, and in any event within five (5) Business
Days, after the Borrower obtains any actual knowledge of a change in the Debt
Rating by either S&P or Moody’s, notice of such change accompanied by any
announcement or publication made by the relevant agency in connection therewith.

(e) Other. Promptly, any other development or event which a Responsible Officer
gains knowledge of which would reasonably be expected to have a Material Adverse
Effect.

(f) Portfolio Acquisition. The consummation of a Portfolio Acquisition not more
than 5 Business Days following the consummation thereof, such notice to be
accompanied by an Officer’s Compliance Certificate giving pro forma effect to
such Portfolio Acquisition.

Each notice pursuant to this Section 5.3 shall be accompanied by a statement of
a Responsible Officer setting forth reasonable details of the occurrence
referred to therein and stating what action the Borrower proposes to take with
respect thereto.

 

  5.4 Maintenance of Existence; Compliance with Laws; Contractual Obligations.

(a) Subject to Section 6.3, preserve and keep in full force and effect the
Borrower’s corporate existence. Subject to Section 6.3, each Credit Party will
at all times preserve and keep in full force and effect the corporate existence
of it (except the Borrower) and each of its Subsidiaries (unless merged into the
Borrower or a Subsidiary) and all rights and franchises of itself and its
Subsidiaries unless, in the good faith judgment of the Borrower, the termination
of or failure to preserve and keep in full force and effect such corporate
existence, right or franchise would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) Comply with all Requirements of Law, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
Environmental Laws and ERISA-related Requirements of Law, and will obtain and
maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to ensure that non-compliance with such Requirements of Law,
ordinances or governmental rules or regulations or failures to obtain or
maintain in effect such

 

- 76 -



--------------------------------------------------------------------------------

licenses, certificates, permits, franchises and other governmental
authorizations would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

(c) Fully perform and satisfy all of its obligations under all of its
contractual obligations except (i) to the extent that failure to perform and
satisfy such obligations would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect or (ii) in the case of monetary obligations
except when the amount or validity of such obligations and costs are currently
being contested in good faith by appropriate proceedings and reserves, if
applicable, in conformity with GAAP with respect thereto have been provided on
the books of the Borrower or the applicable Subsidiaries, as the case may be.

 

  5.5 Maintenance of Property; Insurance.

(a) Maintain and keep, or cause to be maintained and kept, their respective
Properties in normal repair, working order and condition (other than ordinary
wear and tear), so that the business carried on in connection therewith may be
properly conducted at all times, provided that this Section 5.5 shall not
prevent the Borrower or any Subsidiary from discontinuing the operation and the
maintenance of any of its Properties if such discontinuance is desirable in the
conduct of its business, or , in any event, the Borrower has concluded that
repair, working order or condition or such discontinuance would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) Maintain, with financially sound and reputable insurers, insurance with
respect to their respective Material Properties and businesses against such
casualties and contingencies, of such types, on such terms and in such amounts
(including deductibles, co-insurance and self-insurance, if adequate reserves
are maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated (including, without limitation, terrorism insurance); and furnish to
the Administrative Agent, upon written request, reasonable information as to the
insurance carried. The Lenders acknowledge and agree that the Borrower’s and its
Subsidiaries’ insurance set forth on Schedule 3.19 satisfies the requirements of
this Section 5.5 as of the Closing Date.

 

  5.6 Inspection of Property; Books and Records; Discussions.

Keep proper books of records and account in which true and correct entries in
all material respects in conformity with GAAP shall be made of all dealings and
transactions in relation to its businesses and activities; and permit, during
regular business hours, at reasonable intervals and upon reasonable notice by
the Administrative Agent, the Administrative Agent to visit and inspect any of
the Credit Parties’ or their Subsidiaries’ Properties (without materially
disrupting the Borrower’s day to day operations) and examine and make abstracts
(including photocopies) from any of its books and records (other than materials
protected by the attorney-client privilege and materials which the Borrower and
its Subsidiaries may not disclose without violation of a Requirement of Law or
confidentiality obligation binding upon it) at any reasonable time, and to
discuss the business, operations, properties and financial and other condition
of the Credit Parties and their Subsidiaries with officers and employees of the
Borrower and, to the extent such certified public accountants will permit, with
their independent certified public accountants. The

 

- 77 -



--------------------------------------------------------------------------------

cost of the inspection referred to in the preceding sentence shall be borne by
the Lenders unless an Event of Default has occurred and is continuing, in which
case the cost of such inspection shall be for the account of the Borrower.

 

  5.7 Use of Proceeds.

Use the Loans solely for the purposes provided in Section 3.13.

 

  5.8 Additional Guarantors.

Cause each of the Borrower’s Material Domestic Subsidiaries which is not a party
to this Credit Agreement (other than any Excluded Subsidiary), whether newly
formed, after acquired or otherwise existing, to as soon as practicable and in
any event concurrently with the delivery of the next quarterly compliance
certificate required pursuant to Section 5.2(a) following such formation,
acquisition or existence, become a “Guarantor” hereunder by way of execution of
a Joinder Agreement. Such joinder agreement shall be accompanied by such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, including, without limitation, certified resolutions and
other organizational and authorizing documents of such Person and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to above), all in form, content and scope reasonably satisfactory to
the Administrative Agent.

 

  5.9 Financial Covenants.

(a) Leverage Ratio. On a consolidated basis, maintain a Leverage Ratio at all
times but to be tested as of the end of each fiscal quarter of the Borrower of
less than or equal to 4.5 to 1.0; provided, however, that the Borrower may
maintain a Leverage Ratio of not more than 5.5 to 1.0 for a period commencing on
the date of the consummation of a Portfolio Acquisition and ending 270 days
thereafter; provided further, that the Leverage Ratio may only be increased as
described above for not more than two periods during the term of this Agreement,
which periods may not be consecutive.

(b) Secured Funded Debt Ratio. On a consolidated basis, maintain a Secured
Funded Debt Ratio at all times but to be tested as of the end of each fiscal
quarter of the Borrower of less than or equal to 0.30 to 1.00.

 

  5.10 Electronic Delivery of Certain Information.

(a) Documents required to be delivered pursuant to the Credit Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial or governmental, third-party website such as
www.sec.gov <http://www.sec.gov> or a website sponsored or hosted by the
Administrative Agent or the Borrower) provided that the foregoing shall not
apply to (i) notices to any Lender (or Issuing Lender) pursuant to Section 2 and
(ii) any Lender that has notified the Administrative Agent and the Borrower that
it cannot or does not want to receive electronic communications. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by

 

- 78 -



--------------------------------------------------------------------------------

electronic delivery pursuant to procedures approved by it for all or particular
notices or communications. In the case of documents or notices delivered
electronically to the Administrative Agent and the Lenders, such documents or
notices shall be deemed to have been delivered twenty-four (24) hours after the
date and time on which (A) the Borrower posts such documents or the documents
become available on a commercial or governmental website and (B) the Borrower
notifies Administrative Agent of said posting by causing an e-mail notification
to be sent to an email address specified from time to time by the Administrative
Agent and provides a link thereto. Upon receipt of any such e-mail by the
Administrative Agent, the Administrative Agent shall notify each Lender thereof.
If (x) such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have occurred as of 10:00 a.m. Eastern time on the next business day
for the recipient and (y) the deemed time of delivery occurs on a day that is
not a business day for the recipient, the deemed time of delivery shall be 10:00
a.m. Eastern time on the next business day for the recipient. Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the certificate required by Section 5.2(a) to the
Administrative Agent and shall deliver paper copies of any documents to the
Administrative Agent or to any Lender that requests such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender. Except for the certificates required by Section 5.2(a),
the Administrative Agent shall have no obligation to request the delivery of or
to maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery. Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.

(b) Documents required to be delivered pursuant to Section 2. may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.

 

  5.11 Public/Private Information.

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower. Documents required to be delivered pursuant to the Credit
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent for the benefit of the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and the
Borrower shall designate Information Materials (a) that are either available to
the public or not material with respect to the Borrower and its Subsidiaries or
any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information” and (b) that are not Public
Information as “Private Information”.

SECTION 6

NEGATIVE COVENANTS

The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until (a) the Commitments have been
terminated, (b) no Loans or Letters of Credit (other than Letters of Credit
which have been Cash Collateralized) remain

 

- 79 -



--------------------------------------------------------------------------------

outstanding and (c) all amounts owing hereunder or under any other Credit
Document or the Fee Letter or in connection herewith or therewith have been paid
in full (other than contingent indemnification of the Credit Party Obligations
to the extent no claim giving rise thereto has been asserted), the Credit
Parties shall not and shall not permit any Subsidiary to:

 

  6.1 Liens.

Contract, create, incur, assume or permit to exist any Lien with respect to any
of its property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for Permitted
Liens.

 

  6.2 Nature of Business.

Alter the character of the business of the Borrower and its Subsidiaries taken
as a whole in any material respect from that conducted as of the Closing Date
other than alterations, expansions and extensions reasonably related thereto.

 

  6.3 Mergers and Sale of Assets

(a) Dissolve, liquidate or wind up its affairs or sell, transfer, lease or
otherwise dispose of all or substantially all of the assets of the Borrower and
its Subsidiaries taken as a whole or agree to do so at a future time to any
other Person; provided that the following, without duplication, shall be
expressly permitted:

(i) the sale, lease or transfer of property or assets between and among Credit
Parties;

(ii) any Subsidiary may dissolve, liquidate or wind up its affairs at any time
so long as such dissolution, liquidation or winding up would not reasonably be
expected to have a Material Adverse Effect and, in the case of any Guarantor,
any assets of such Guarantor are transferred to another Credit Party in
connection with such dissolution, liquidation or winding up; and

(iii) any other dissolution, liquidation or winding up of the affairs of a
Subsidiary or any other sale, lease or transfer of property or assets to any
Person; provided that after giving effect to such dissolution, liquidation or
winding up or sale, lease or transfer of property or assets on a Pro Forma Basis
no Default or Event of Default shall be in existence or would result therefrom.

(b) Enter into any transaction of merger or consolidation, except that (i) any
Subsidiary may merge or consolidate with or into another Subsidiary; provided
that if a Credit Party is a party thereto, a Credit Party will be the surviving
corporation, (ii) any Subsidiary of the Borrower that is no longer useful in the
business of the Borrower and its Subsidiaries, as determined by the Borrower in
its reasonable discretion, may dissolve, liquidate or wind up its affairs at any
time by way of merger or consolidation so long as, in the case of a Credit
Party, the assets in such Credit Party are transferred to another Credit Party;
and (iii) the Borrower or any

 

- 80 -



--------------------------------------------------------------------------------

Subsidiary of the Borrower may merge or consolidate with or into a Pritzker
Affiliate or any other Person so long as after giving effect to such merger or
consolidation on a Pro Forma Basis (A) if the Borrower is a party thereto, the
Borrower is the surviving entity and (B) no Default or Event of Default shall be
in existence or would result therefrom.

Upon the sale, transfer or other disposition of any Subsidiary (or dissolution
thereof, via merger or otherwise) not prohibited by this Agreement, the
Administrative Agent shall (to the extent applicable) deliver to the Credit
Parties, upon the Credit Parties’ request and at the Credit Parties’ expense,
such documentation as is reasonably necessary to evidence the release of such
Subsidiary from all of its obligations under the Credit Documents, including the
release of such Subsidiary if it is a Guarantor hereunder, from its obligations
under Section 9 hereof.

 

  6.4 Transactions with Affiliates.

Except for loans to officers, directors, employees and shareholders (x) existing
on the Closing Date or (y) made after the Closing Date during the term of this
Agreement in an aggregate amount not to exceed $50,000,000 at any time
outstanding and except as otherwise permitted pursuant to Section 6.6, enter
into directly or indirectly any Material transaction or Material group of
related transactions (including without limitation the purchase, lease, sale or
exchange of properties of any kind or the rendering of any service) with any
Affiliate (other than the Borrower or another Subsidiary), except pursuant to
the reasonable requirements of the Borrower’s or such Subsidiary’s business and
consistent with the types of transactions entered into by the Borrower or its
Subsidiaries prior to the Closing Date or upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary (considered as a whole in
conjunction with all other existing arrangements and relationships with such
Affiliate) than would be obtainable in a comparable arm’s-length transaction
with a Person not an Affiliate.

 

  6.5 Fiscal Year; Organizational Documents.

Neither change its fiscal year nor amend, modify or change its articles of
incorporation (or corporate charter or other similar organizational document) or
bylaws (or other similar document) in any manner materially adverse to the
interests of the Lenders without the prior written consent of the Administrative
Agent.

 

  6.6 Restricted Payments.

Directly or indirectly, declare, order, make or set apart any sum for or pay any
Restricted Payment, except (a) to make dividends payable solely in the same
class of Capital Stock of such Person, (b) to make dividends or other
distributions payable to the Borrower (directly or indirectly through
Subsidiaries) or any Subsidiary and (c) the Borrower may make other Restricted
Payments so long as, after giving effect thereto on a Pro Forma Basis, no
Default or Event of Default shall be in existence or would result therefrom.

 

- 81 -



--------------------------------------------------------------------------------

SECTION 7

EVENTS OF DEFAULT

 

  7.1 Events of Default.

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

(a) (i) The Borrower shall fail to pay any principal on any Loan when due in
accordance with the terms hereof; or (ii) the Borrower shall fail to reimburse
the Issuing Lender for any LOC Obligations when due in accordance with the terms
hereof; or (iii) the Borrower shall fail to pay any interest on any Loan or any
Fee or other amount payable hereunder or under the Fee Letter when due in
accordance with the terms hereof (or any Guarantor shall fail to pay on the
Guaranty in respect of any of the foregoing or in respect of any other Guaranty
Obligations thereunder within the aforesaid period of time) and, solely with
respect to this clause (iii) such failure shall continue unremedied for
three (3) Business Days; or

(b) Any representation or warranty made or deemed made herein or in any of the
other Credit Documents or which is contained in any certificate, document or
financial or other statement furnished at any time pursuant to this Credit
Agreement shall prove to have been incorrect, false or misleading in any
material respect on or as of the date made or deemed made; or

(c) (i) Any Credit Party shall fail to perform, comply with or observe any term,
covenant or agreement applicable to it contained in Sections 5.3(a), 5.9 or in
Section 6; or (ii) any Credit Party shall fail to perform, comply with or
observe any covenant or agreement contained in Section 5.1 or 5.4(a) and in the
event such breach or failure to comply is capable of cure such failure shall
continue unremedied for a period of five Business Days; or (iii) any Credit
Party shall fail to comply with any other covenant contained in this Credit
Agreement or the other Credit Documents (other than as described in
Sections 7.1(a), 7.1(b), 7.1(c)(i) or 7.1(c)(ii) above), and in the event such
breach or failure to comply is capable of cure, is not cured within thirty (30)
days of its occurrence; or

(d) Any Credit Party or any of its Subsidiaries shall (i) default in any payment
of principal of or interest on any Indebtedness (other than the Notes) in a
principal amount outstanding of at least $100,000,000 in the aggregate for the
Credit Parties and their Subsidiaries beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created or (ii) default in the observance or performance of any other agreement
or condition relating to any Indebtedness in a principal amount outstanding of
at least $100,000,000 in the aggregate for the Credit Parties or their
Subsidiaries or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due and payable prior to its

 

- 82 -



--------------------------------------------------------------------------------

stated maturity or to be required to be prepaid, repurchased, redeemed or
defeased prior to its stated maturity; or

(e) (i) Any Credit Party or any of its Material Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Credit Party or any of its Material Subsidiaries shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against any
Credit Party or any of its Material Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days; or
(iii) there shall be commenced against any Credit Party or any of its Material
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Credit Party
or any of its Material Subsidiaries shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clauses (i), (ii), or (iii) above; or (v) any Credit Party or any of
its Material Subsidiaries shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

(f) One or more judgments or decrees shall be entered against any Credit Party
or any of its Subsidiaries involving in the aggregate a liability (to the extent
not paid when due or covered by insurance or self-insurance) of $50,000,000 or
more and all such judgments or decrees shall not have been paid and satisfied,
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

(g) (i) Any Person shall engage in any non-exempt “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan (other than a Permitted Lien) shall arise on the assets of
the Borrower or any ERISA Affiliate, (iii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
Trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, or
(v) the Borrower or any of its ERISA Affiliates shall incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, any
Multiemployer Plan; and in each case in clauses (i) through (v) above, such
event or condition, together with all other such events or conditions, if any,
could reasonably be expected to have a Material Adverse Effect; or

 

- 83 -



--------------------------------------------------------------------------------

(h) There shall occur a Change of Control; or

(i) The Guaranty or any material provision thereof shall cease to be in full
force and effect or any Guarantor or any Person acting by or on behalf of any
Guarantor shall deny or disaffirm any Guarantor’s obligations under the
Guaranty; or

(j) Any other Credit Document or the Fee Letter shall fail to be in full force
and effect or to give the Administrative Agent and/or the Lenders the material
rights, powers and privileges purported to be created thereby, or any Credit
Party or any Person acting by or on behalf of any Credit Party shall deny or
disaffirm any Credit Party Obligation.

 

  7.2 Acceleration; Remedies.

Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, or upon the request and direction of the Required
Lenders shall, by written notice to the Borrower take any of the following
actions (including any combination of such actions):

(a) Termination of Commitments. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.

(b) Acceleration. Declare the unpaid principal of and any accrued interest in
respect of all Loans and any and all other indebtedness or obligations
(including, without limitation, Fees) of any and every kind owing by any Credit
Party to the Administrative Agent and/or any of the Lenders hereunder to be due
and direct the Borrower to pay to the Administrative Agent Cash Collateral as
security for the LOC Obligations for subsequent drawings under then outstanding
Letters of Credit an amount equal to 103% of the Dollar Amount (determined as of
the most recent Revaluation Date) of the maximum amount which may be drawn under
Letters of Credit then outstanding, whereupon the same shall be immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Credit Party.

(c) Enforcement of Rights. Exercise any and all rights and remedies created and
existing under the Credit Documents, whether at law or in equity.

(d) Rights Under Applicable Law. Exercise any and all rights and remedies
available to the Administrative Agent or the Lenders under applicable law.

Notwithstanding the foregoing, if an Event of Default specified in
Section 7.1(e) shall occur, then the Commitments shall automatically terminate,
all Loans, all accrued interest in respect thereof, all accrued and unpaid Fees
and other indebtedness or obligations owing to the Administrative Agent and/or
any of the Lenders hereunder automatically shall immediately become due and
payable and the Borrower’s obligation to provide Cash Collateral described in
clause (b) above shall become effective immediately, in each case, without
presentment, demand,

 

- 84 -



--------------------------------------------------------------------------------

protest or the giving of any notice or other action by the Administrative Agent
or the Lenders, all of which are hereby waived by the Borrower.

SECTION 8

AGENCY PROVISIONS

 

  8.1 Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Credit Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Credit Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Required Lenders in accordance with the provisions of
this Agreement or the Credit Documents, and the exercise by the Required Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Credit Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable laws. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Section 5 that the Borrower is
not otherwise required to deliver directly to the Lenders. The Administrative
Agent will furnish to any Lender, upon the request of such Lender, a copy (or,
where appropriate, an original) of any document, instrument, agreement,
certificate or notice furnished to the Administrative Agent by the Borrower, any
other Credit Party or any other Affiliate of the Borrower, pursuant to this
Agreement or any other Credit Document not already delivered or otherwise made
available to such Lender pursuant to the terms of this Agreement or any such
other Credit Document. As to any matters not expressly provided for by the
Credit Documents (including, without limitation, enforcement or collection of
any of the Credit Party Obligations), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders (or all of
the Lenders if explicitly required under any other provision of this Agreement),
and such instructions shall be binding upon all Lenders and all holders of any
of the Credit Party Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or any other Credit
Document or applicable laws. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may

 

- 85 -



--------------------------------------------------------------------------------

have under any Credit Document upon the occurrence of a Default or an Event of
Default unless the Required Lenders have directed the Administrative Agent
otherwise. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting under this Agreement or
any of the other Credit Documents in accordance with the instructions of the
Required Lenders, or where applicable, all the Lenders.

 

  8.2 Wells Fargo as Lender.

Wells Fargo, as a Lender or as a Hedging Agreement Provider, as the case may be,
shall have the same rights and powers under this Agreement and any other Credit
Document and under any Hedging Agreement, as the case may be, as any other
Lender or Hedging Agreement Provider and may exercise the same as though it were
not the Administrative Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include Wells Fargo in each case in its
individual capacity. Wells Fargo and its Affiliates may each accept deposits
from, maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with the Borrower, any other Credit Party or any other
Affiliate thereof as if it were any other bank and without any duty to account
therefor to the Issuing Lenders, other Lenders, or any other Hedging Agreement
Providers. Further, the Administrative Agent and any Affiliate may accept fees
and other consideration from the Borrower for services in connection with this
Agreement or any Hedging Agreement, or otherwise without having to account for
the same to the Issuing Lenders, the other Lenders or any other Hedging
Agreement Providers. The Issuing Lenders and the Lenders acknowledge that,
pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding the Borrower, other Credit Parties, other Subsidiaries and
other Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.

 

  8.3 Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Borrower in respect of
the matter or issue to be resolved, and (d) shall include the Administrative
Agent’s recommended course of action or determination in respect thereof.

 

  8.4 Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice

 

- 86 -



--------------------------------------------------------------------------------

from a Lender or the Borrower referring to this Agreement, describing with
reasonable specificity such Default or Event of Default and stating that such
notice is a “notice of default.” If any Lender (excluding the Lender which is
also serving as the Administrative Agent) becomes aware of any Default or Event
of Default, it shall promptly send to the Administrative Agent such a “notice of
default”. Further, if the Administrative Agent receives such a “notice of
default,” the Administrative Agent shall give prompt notice thereof to the
Lenders.

 

  8.5 Administrative Agent’s Reliance.

Notwithstanding any other provisions of this Agreement or any other Credit
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Credit Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein as determined by a court
of competent jurisdiction in a final non-appealable judgment. Without limiting
the generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other
Credit Party), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts. Neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel: (a) makes any warranty or representation to any
Lender, any Issuing Lender or any other Person, or shall be responsible to any
Lender, any Issuing Lender or any other Person for any statement, warranty or
representation made or deemed made by the Borrower, any other Credit Party or
any other Person in or in connection with this Agreement or any other Credit
Document; (b) shall have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or any other Credit Document or the satisfaction of any conditions
precedent under this Agreement or any Credit Document on the part of the
Borrower or other Persons, or to inspect the property, books or records of the
Borrower or any other Person; (c) shall be responsible to any Lender or any
Issuing Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Credit
Document, any other instrument or document furnished pursuant thereto; (d) shall
have any liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Credit Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Credit Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Credit Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment.

 

- 87 -



--------------------------------------------------------------------------------

  8.6 Indemnification of Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Commitment
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, reasonable out-of-pocket costs
and expenses of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against the Administrative Agent (in its capacity
as Administrative Agent but not as a Lender) in any way relating to or arising
out of the Credit Documents, any transaction contemplated hereby or thereby or
any action taken or omitted by the Administrative Agent under the Credit
Documents (collectively, “Indemnifiable Amounts”); provided, however, that no
Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, further, that no action taken in accordance
with the directions of the Required Lenders (or all of the Lenders, if expressly
required hereunder) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limiting the generality of the
foregoing, each Lender agrees to reimburse the Administrative Agent (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so) promptly upon demand for its ratable share of any
out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Credit Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Credit Documents and/or collect any Credit
Party Obligations, any “lender liability” suit or claim brought against the
Administrative Agent and/or the Lenders, and any claim or suit brought against
the Administrative Agent and/or the Lenders arising under any Environmental
Laws. Such out-of-pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Administrative Agent notwithstanding any claim
or assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Credit Documents and the termination of this Agreement. If the Borrower
shall reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

 

  8.7 Lender Credit Decision, Etc.

Each of the Lenders and the Issuing Lenders expressly acknowledges and agrees
that neither the Administrative Agent nor any of its officers, directors,
employees, agents, counsel, attorneys-in-fact or other Affiliates has made any
representations or warranties to such Issuing Lender or such Lender and that no
act by the Administrative Agent hereafter taken, including

 

- 88 -



--------------------------------------------------------------------------------

any review of the affairs of the Borrower, any other Credit Party or any other
Subsidiary or Affiliate, shall be deemed to constitute any such representation
or warranty by the Administrative Agent to any Issuing Lender or any Lender.
Each of the Lenders and the Issuing Lenders acknowledges that it has made its
own credit and legal analysis and decision to enter into this Agreement and the
transactions contemplated hereby, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent,
or any of their respective officers, directors, employees, agents or counsel,
and based on the financial statements of the Borrower, the other Credit Parties,
the other Subsidiaries and other Affiliates, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Borrower, the other
Credit Parties, the other Subsidiaries and other Persons, its review of the
Credit Documents, the legal opinions required to be delivered to it hereunder,
the advice of its own counsel and such other documents and information as it has
deemed appropriate. Each of the Lenders and the Issuing Lenders also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent or
any of their respective officers, directors, employees and agents, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Credit Documents. The Administrative Agent shall not be required to
keep itself informed as to the performance or observance by the Borrower or any
other Credit Party of the Credit Documents or any other document referred to or
provided for therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, any other Credit Party or any other Subsidiary.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders and the Issuing Lenders by the
Administrative Agent under this Agreement or any of the other Credit Documents,
the Administrative Agent shall have no duty or responsibility to provide any
Lender or any Issuing Lender with any credit or other information concerning the
business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Credit Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or other Affiliates.
Each of the Lenders and the Issuing Lenders acknowledges that the Administrative
Agent’s legal counsel in connection with the transactions contemplated by this
Agreement is only acting as counsel to the Administrative Agent and is not
acting as counsel to any Lender or any Issuing Lender.

 

  8.8 Successor Administrative Agent.

The Administrative Agent may resign at any time as Administrative Agent under
the Credit Documents by giving written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Administrative Agent which appointment shall, provided no
Event of Default exists, be subject to the Borrower’s approval, which approval
shall not be unreasonably withheld or delayed (except that the Borrower shall,
in all events, be deemed to have approved each Lender and any of its Affiliates
as a successor Administrative Agent). If no successor Administrative Agent shall
have been so appointed in accordance with the immediately preceding sentence,
and shall have accepted such appointment, within 30 days after the current
Administrative Agent’s giving of notice of resignation, then the current
Administrative Agent may, on behalf of the Lenders and the Issuing Lenders,
appoint a successor Administrative Agent, which shall be a Lender, if any Lender
shall be willing to serve, and otherwise shall be an Eligible Assignee. Upon the

 

- 89 -



--------------------------------------------------------------------------------

acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the current Administrative Agent, and the current Administrative Agent shall
be discharged from its duties and obligations under the Credit Documents. Such
successor Administrative Agent shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
shall make other arrangements satisfactory to the current Administrative Agent,
in either case, to assume effectively the obligations of the current
Administrative Agent with respect to such Letters of Credit. After any
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 8 shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Credit Documents. Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Credit Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.

 

  8.9 Titled Agents.

Each of the Syndication Agent, Co-Lead Arrangers, Joint Book Runners and
Co-Documentation Agents (each a “Titled Agent”) in each such respective
capacity, assumes no responsibility or obligation hereunder, including, without
limitation, for servicing, enforcement or collection of any of the Loans, nor
any duties as an agent hereunder for the Lenders. The titles given to the Titled
Agents are solely honorific and imply no fiduciary responsibility on the part of
the Titled Agents to the Administrative Agent, any Lender, any Issuing Lender,
the Borrower or any other Credit Party and the use of such titles does not
impose on the Titled Agents any duties or obligations greater than those of any
other Lender or entitle the Titled Agents to any rights other than those to
which any other Lender is entitled.

 

  8.10 Patriot Act Notice.

Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrower that, pursuant to the requirements of
the USA Patriot Act, Title III of Pub. L. 107-56, signed into law October 26,
2001 (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Patriot Act. In addition, in order for the Administrative Agent to
comply with the Patriot Act, prior to any Lender or Participant that is
organized under the laws of a jurisdiction outside of the United States of
America becoming a party hereto, the Administrative Agent may request, and such
Lender or Participant shall provide to the Administrative Agent, its name,
address, tax identification number and/or such other identification information
as shall be necessary for the Administrative Agent to comply with federal law.

 

- 90 -



--------------------------------------------------------------------------------

SECTION 9

GUARANTY

 

  9.1 The Guaranty.

In order to induce the Lenders to enter into this Credit Agreement and any
Hedging Agreement Provider to enter into any Hedging Agreement and to extend
credit hereunder and thereunder and in recognition of the direct benefits to be
received by the Guarantors from the Extensions of Credit hereunder and any
Hedging Agreement, each of the Guarantors hereby agrees with the Administrative
Agent and the Lenders as follows: the Guarantor hereby unconditionally and
irrevocably jointly and severally guarantees as primary obligor and not merely
as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all Credit Party Obligations owed to the
Administrative Agent, the Lenders hereunder and the Hedging Agreement Providers
under any Hedging Agreement. If any or all of the Credit Party Obligations
become due and payable hereunder or under any Hedging Agreement with a Hedging
Agreement Provider, each Guarantor unconditionally promises to pay such Credit
Party Obligations to the Administrative Agent, the Lenders, the Hedging
Agreement Providers, or their respective order, or demand, together with any and
all reasonable expenses which may be incurred by the Administrative Agent, the
Lenders or the Hedging Agreement Providers in collecting any of the Credit Party
Obligations. As used in this Section 9, Credit Party Obligations shall include
all Credit Party Obligations now, or hereafter made, incurred or created,
whether voluntarily or involuntarily, absolute or contingent, liquidated or
unliquidated, determined or undetermined, whether or not such Credit Party
Obligations are from time to time reduced, or extinguished and thereafter
increased or incurred, whether the Borrower and the Guarantors may be liable
individually or jointly with others, whether or not recovery upon such Credit
Party Obligations may be or hereafter become barred by any statute of
limitations, and whether or not such Credit Party Obligations may be or
hereafter become otherwise unenforceable. This guaranty is a guaranty of payment
and performance and not of collection.

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable law relating to fraudulent conveyances or
transfers) then the obligations of each such Guarantor hereunder shall be
limited to the maximum amount that is permissible under applicable law
(including, without limitation, the Bankruptcy Code or its non-U.S. equivalent).

 

  9.2 Bankruptcy.

Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Credit Party Obligations of the
Borrower to the Lenders and any Hedging Agreement Provider whether or not due or
payable by the Borrower upon the occurrence of any of the events specified in
Section 7.1(e) as applicable to the Borrower or any Subsidiaries of the
Borrower, and unconditionally promises to pay such Credit Party Obligations to
the Administrative Agent for the account of the Lenders and to any such Hedging
Agreement Provider, or order, on demand, in lawful money of the United States.
Each of the Guarantors further agrees that to the extent that the Borrower or a
Guarantor shall make a payment or a

 

- 91 -



--------------------------------------------------------------------------------

transfer of an interest in any property to the Administrative Agent, any Lender
or any Hedging Agreement Provider, which payment or transfer or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, or
otherwise is avoided, and/or required to be repaid to the Borrower or a
Guarantor, the estate of the Borrower or a Guarantor, a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or other
applicable law or equitable cause, then to the extent of such avoidance or
repayment, the obligation or part thereof intended to be satisfied shall be
revived and continued in full force and effect as if said payment had not been
made.

 

  9.3 Nature of Liability.

The liability of each Guarantor hereunder is absolute and unconditional and
exclusive and independent of any security for or other guaranty of the Credit
Party Obligations of the Borrower whether executed by any such Guarantor, any
other guarantor or by any other party, and no Guarantor’s liability hereunder
shall be affected or impaired by (a) any direction as to application of payment
by the Borrower or by any other party, or (b) any other continuing or other
guaranty, undertaking or maximum liability of a guarantor or of any other party
as to the Credit Party Obligations of the Borrower, or (c) any payment on or in
reduction of any such other guaranty or undertaking, or (d) any dissolution,
termination or increase, decrease or change in personnel by the Borrower, or
(e) any payment made to the Administrative Agent, the Lenders or any Hedging
Agreement Provider on the Credit Party Obligations that the Administrative
Agent, such Lenders or such Hedging Agreement Provider repay the Borrower
pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each of the Guarantors waives
any right to the deferral or modification of its obligations hereunder by reason
of any such proceeding or (f) any other circumstance (including any statute of
limitations) that might otherwise constitute a defense available to, or a
discharge of, a guarantor or a borrower other than the payment in full of the
Credit Party Obligations.

The guaranty under this Section 9 is a continuing and irrevocable guaranty of
all Credit Party Obligations now or hereafter existing and shall remain in full
force and effect until all Credit Party Obligations and any other amounts
payable under this Section 9 are indefeasibly paid in full in cash and any
commitments of the Lenders or facilities provided by the Lenders with respect to
the Credit Party Obligations are terminated. Notwithstanding the foregoing, this
guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or the Guarantors is made, or
the Administrative Agent, on behalf of the Lenders, exercises its right of
set-off, in respect of the Credit Party Obligations and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under the Bankruptcy Code or otherwise, all as if
such payment had not been made or such setoff had not occurred and whether or
not the Administrative Agent, on behalf of the Lenders, is in possession of or
has released this guaranty and regardless of any prior revocation, rescission,
termination or reduction; provided, however, that neither the Administrative
Agent nor any Lender shall have any set-off rights against accounts of any
Credit Party under hotel management agreements pursuant to which such Credit
Party is acting as agent for a third party with respect to the amounts in such
account. The

 

- 92 -



--------------------------------------------------------------------------------

obligations of the Guarantors under the preceding sentence shall survive
termination of this Credit Agreement.

 

  9.4 Independent Obligation.

The obligations of each Guarantor hereunder are independent of the obligations
of any other guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other guarantor or the Borrower and whether or not any other
Guarantor or the Borrower is joined in any such action or actions.

 

  9.5 Authorization.

Each of the Guarantors authorizes the Administrative Agent, each Lender and each
Hedging Agreement Provider without notice or demand (except as shall be required
by applicable law and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to (a) renew, compromise, extend,
increase, accelerate or otherwise change the time for payment of, or otherwise
change the terms of the Credit Party Obligations or any part thereof in
accordance with this Credit Agreement and any Hedging Agreement, as applicable,
including any increase or decrease of the rate of interest thereon, (b) take and
hold security from any Guarantor or any other party for the payment of this
Guaranty or the Credit Party Obligations and exchange, enforce waive and release
any such security, (c) apply such security and direct the order or manner of
sale thereof as the Administrative Agent and the Lenders in their discretion may
determine and (d) release or substitute any one or more endorsers, Guarantors,
the Borrower or other obligors.

 

  9.6 Reliance.

It is not necessary for the Administrative Agent, the Lenders or any Hedging
Agreement Providers to inquire into the capacity or powers of the Borrower or
the officers, directors, members, partners or agents acting or purporting to act
on its behalf, and any indebtedness made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

 

  9.7 Waiver.

(a) Each of the Guarantors waives any right (except as shall be required by
applicable law and cannot be waived) to require the Administrative Agent, any
Lender or any Hedging Agreement Provider to (i) proceed against the Borrower,
any other guarantor or any other party, (ii) proceed against or exhaust any
security held from the Borrower, any other guarantor or any other party, or
(iii) pursue any other remedy in the Administrative Agent’s, any Lender’s or any
Hedging Agreement Provider’s power whatsoever. Each of the Guarantors waives any
defense based on or arising out of any defense of the Borrower, any other
guarantor or any other party other than payment in full in cash of the Credit
Party Obligations, including without limitation any defense based on or arising
out of the disability of the Borrower, any other guarantor or any other party,
or the unenforceability of the Credit Party Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrower
other than payment in full

 

- 93 -



--------------------------------------------------------------------------------

of the Credit Party Obligations. The Administrative Agent or any of the Lenders
may, at their election, foreclose on any security held by the Administrative
Agent or a Lender by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Administrative Agent and any Lender may have against the Borrower or any other
party, or any security, without affecting or impairing in any way the liability
of any Guarantor hereunder except to the extent the Credit Party Obligations
have been paid in full. Each of the Guarantors, to the extent permitted by law,
waives any defense arising out of any such election by the Administrative Agent
and each of the Lenders, even though such election operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
the Guarantors against the Borrower or any other party or any security.

(b) Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including without limitation notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional Credit
Party Obligations. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Credit Party
Obligations and the nature, scope and extent of the risks which such Guarantor
assumes and incurs hereunder, and agrees that neither the Administrative Agent
nor any Lender shall have any duty to advise such Guarantor of information known
to it regarding such circumstances or risks.

(c) Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders or the Hedging Agreement Provider
against the Borrower or any other guarantor of the Credit Party Obligations of
the Borrower owing to the Lenders or such Hedging Agreement Provider
(collectively, the “Other Parties”) and all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from any Other Party which it
may at any time otherwise have as a result of this Guaranty until such time as
the Credit Party Obligations shall have been indefeasibly paid in full in cash,
no Credit Document or Hedging Agreement with a Hedging Agreement Provider
remains in effect and the Commitments have been terminated. Each of the
Guarantors hereby further agrees not to exercise any right to enforce any other
remedy which the Administrative Agent, the Lenders or any Hedging Agreement
Provider now have or may hereafter have against any Other Party, any endorser or
any other guarantor of all or any part of the Credit Party Obligations of the
Borrower and any benefit of, and any right to participate in, any security or
collateral given to or for the benefit of the Lenders and/or the Hedging
Agreement Providers to secure payment of the Credit Party Obligations of the
Borrower until such time as the Credit Party Obligations shall have been
indefeasibly paid in full in cash, no Credit Document or Hedging Agreement with
a Hedging Agreement Provider remains in effect and the Commitments have been
terminated.

 

  9.8 Limitation on Enforcement.

The Lenders and the Hedging Agreement Providers agree that this Guaranty may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the

 

- 94 -



--------------------------------------------------------------------------------

Required Lenders or any such Hedging Agreement Provider (only with respect to
obligations under the applicable Hedging Agreement entered into with such
Hedging Agreement Provider) and that no Lender or Hedging Agreement Provider
shall have any right individually to seek to enforce or to enforce this
Guaranty, it being understood and agreed that such rights and remedies may be
exercised by the Administrative Agent for the benefit of the Lenders under the
terms of this Credit Agreement and for the benefit of any Hedging Agreement
Provider under any Hedging Agreement provided by such Hedging Agreement
Provider. The Lenders and the Hedging Agreement Providers further agree that
this Guaranty may not be enforced against any director, officer, employee or
stockholder of the Guarantors or any Pritzker Affiliate other than the
Guarantors.

 

  9.9 Confirmation of Payment.

The Administrative Agent and the Lenders will, upon request after payment of the
Credit Party Obligations under the Credit Documents which are the subject of
this Guaranty and termination of the Commitments relating thereto, confirm to
the Borrower, the Guarantors or any other Person that the Credit Party
Obligations under the Credit Documents have been paid in full and the
Commitments relating thereto terminated, subject to the provisions of
Section 9.2.

 

  9.10 Guaranty Matters.

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

SECTION 10

MISCELLANEOUS

 

  10.1 Amendments and Waivers.

Neither this Credit Agreement, nor any of the other Credit Documents, nor any
terms hereof or thereof may be amended, supplemented, waived or modified except
in accordance with the provisions of this Section. The Required Lenders may, or,
with the written consent of the Required Lenders, the Administrative Agent may,
from time to time, (a) enter into with the Borrower written amendments,
supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Credit Agreement or the other Credit
Documents or changing in any manner the rights of the Lenders or of the Borrower
hereunder or thereunder or (b) waive, on such terms and conditions as the
Required Lenders may specify in such instrument, any of the requirements of this
Credit Agreement or the other Credit Documents or any Default or Event of
Default and its consequences; provided, however, that no such waiver and no such
amendment, waiver, supplement, modification or release shall:

 

- 95 -



--------------------------------------------------------------------------------

(i) reduce the amount or extend the scheduled date of maturity of any Loan or
Note or any installment thereon, or reduce the stated rate of any interest or
fee payable hereunder (except in connection with a waiver of interest at the
increased post-default rate) or extend the scheduled date of any payment thereof
or increase the amount or extend the expiration date of any Lender’s Commitment,
in each case without the written consent of each Lender directly affected
thereby; or

(ii) amend, modify or waive any provision of this Section 10.1 or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders; or

(iii) amend, modify or waive any provision of Section 9 without the written
consent of the then Administrative Agent; or

(iv) release all or substantially all of the Guarantors from their obligations
under the Guaranty (provided that (A) the release of less than substantially all
of the Guarantors shall solely require the consent of the Required Lenders and
(B) no consent of the Lenders shall be required for the release of any Guarantor
that ceases to be a Subsidiary as a result of a transaction not prohibited
hereunder provided no Event of Default shall exist or arise as a result of such
release) without the written consent of all the Lenders; or

(v) amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of the Required Lenders or all Lenders, without the
written consent of the Required Lenders or of all Lenders as appropriate; or

(vi) amend or modify the definition of Credit Party Obligations to delete or
exclude any obligation or liability described therein without the written
consent of each Lender and each Hedging Agreement Provider directly affected
thereby; or

(vii) amend, modify or waive the order in which Credit Party Obligations are
paid in Section 2.12(b) without the written consent of each Lender and each
Hedging Agreement Provider directly affected thereby;

provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent, any Issuing Lender (in such capacity) or the
Swingline Lender (in such capacity) under any Credit Document shall in any event
be effective, unless in writing and signed by the Administrative Agent, such
Issuing Lender or the Swingline Lender, as applicable, in addition to the
Lenders required hereinabove to take such action.

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the Lenders, the other Credit Parties, the Administrative Agent and
all future holders of the Loans. In the case of any waiver, the Borrower, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default
permanently waived

 

- 96 -



--------------------------------------------------------------------------------

shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower shall not be required for any amendment, modification or waiver of the
provisions of Section 8 (other than the provisions of Section 8.9 and any other
provision the effect of which is adverse to the Credit Parties); provided,
however, that the Administrative Agent will provide written notice to the
Borrower of any such amendment, modification or waiver. In addition, the
Borrower and the Lenders hereby authorize the Administrative Agent to modify
this Credit Agreement by unilaterally amending or supplementing Schedule 2.1(a)
from time to time in the manner requested by the Borrower, the Administrative
Agent or any Lender in order to reflect any assignments or transfers of the
Loans as provided for and permitted hereunder; provided further, however, that
the Administrative Agent shall promptly deliver a copy of any such modification
to the Borrower and each Lender.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (A) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (B) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.

The Borrower shall be permitted to replace with a replacement financial
institution acceptable to the Administrative Agent, any Lender (other than the
Lender then acting as Administrative Agent) that fails to consent to any
proposed amendment, modification, termination, waiver or consent with respect to
any provision hereof or of any other Credit Document that requires the unanimous
approval of all of the Lenders, the approval of all of the Lenders affected
thereby or the approval of a class of Lenders, in each case in accordance with
the terms of this Section 10.1, so long as the consent of the Required Lenders
shall have been obtained with respect to such amendment, modification,
termination, waiver or consent; provided that (a) such replacement does not
conflict with any Requirement of Law, (b) the replacement financial institution
shall purchase, at par, all Loans and other amounts owing to such Replaced
Lender on or prior to the date of replacement, (c) the replacement financial
institution shall approve the proposed amendment, modification, termination,
waiver or consent, (d) the Borrower shall be liable to such Replaced Lender
under Section 2.17 if any LIBOR Rate Loan owing to such Replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(e) the Replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(f) until such time as such replacement shall be consummated, the Borrower shall
pay to the Replaced Lender all additional amounts (if any) required pursuant to
Section 2.15, 2.16 or 2.18(a), as the case may be, (g) the Borrower provides at
least three (3) Business Days’ prior notice to such Replaced Lender, and (h) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
Replaced Lender. In the event any Replaced Lender fails to execute the
agreements required under Section 10.6 in connection with an assignment pursuant
to this Section 10.1 (after two (2) days notice has been given to

 

- 97 -



--------------------------------------------------------------------------------

such Replaced Lender), such failure will not impair the validity of the removal
of such Replaced Lender and the mandatory assignment of such Replaced Lender’s
Commitments and outstanding Loans shall nevertheless be effective without the
execution by such Replaced Lender of the assignment documents required under
Section 10.6 so long as (i) evidence of proof of receipt by such Replaced Lender
of such assignment agreement is available and (ii) such Replaced Lender has been
paid in full in cash on or prior to the effective date of such replacement.

 

  10.2 Notices.

(a) All notices, requests and demands to or upon the respective parties hereto
to be effective shall be in writing (including by telecopy or other electronic
communications as provided below), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made (a) when delivered by
hand, (b) when transmitted via telecopy (or other facsimile device) to the
number set out herein, (c) the day following the day on which the same has been
delivered prepaid (or pursuant to an invoice arrangement) to a reputable
national overnight air courier service, or (d) the third Business Day following
the day on which the same is sent by certified or registered mail, postage
prepaid, in each case addressed as follows in the case of the Borrower, the
other Credit Parties and the Administrative Agent, and as set forth in the
Administrative Questionnaire in the case of a Lenders, or to such other address
as may be hereafter notified by the respective parties hereto and any future
holders of the Loans and Notes:

if to the Borrower:

Hyatt Hotels Corporation

71 South Wacker Drive, 12th Floor

Chicago, Illinois 60606

Attention:      Larry Somma,

                       Senior Vice President and Treasurer

Telephone:    (312) 780-5528

Telecopy:      (312) 780-5290

with a copy to:

Hyatt Hotels Corporation

71 South Wacker Drive, 12th Floor

Chicago, Illinois 60606

Attention: Rena Reiss, General Counsel

Telecopier:  (312) 780-5282

Telephone:  (312) 780-5490

 

- 98 -



--------------------------------------------------------------------------------

and to:

Latham & Watkins, LLP

233 S. Wacker Drive, Suite 5800

Chicago, Illinois 60606

Attention:  Brad Kotler

Telecopier:  (312) 993-9767

Telephone:  (312) 876-7651

if to the Administrative Agent:

Wells Fargo Bank, National Association, as Administrative Agent

1750 H. Street, NW, Suite 550

Washington, D.C. 20006

Attn:  Mark Monohan

Telephone:  202-303-3017

Telecopy:  202-429-2984

with a copy to:

Wells Fargo Bank, National Association

2030 Main Street, Suite 500

Irvine, California 92614

Attn:  Liz Donchey

Telephone:  949-251-4337

Telecopy:  949-251-4983

and in the case of notices under Section 2:

Wells Fargo Bank, National Association, as Administrative Agent

Minneapolis Loan Center

733 Marquette Avenue

10th Floor, MAC: N9306-102

Minneapolis, Minnesota 55402

Attn:  Joann M. Adams

Telephone:  612-667-4509

Telecopy:  866-595-7864

 

- 99 -



--------------------------------------------------------------------------------

with respect to Foreign Currency Loans:

Wells Fargo Bank, National Association

Minneapolis Loan Center

733 Marquette Avenue

10th Floor, MAC: N9306-102

Minneapolis, Minnesota 55402

Attn:  Joann M. Adams

Telephone:  612-667-4509

Telecopy:  866-595-7864

(b) Notices and other communications to the Lenders or the Administrative Agent
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2 if such Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

  10.3 No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

  10.4 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Notes
and the making of the Loans; provided that all

 

- 100 -



--------------------------------------------------------------------------------

such representations and warranties shall terminate on the date upon which the
Commitments have been terminated and all Credit Party Obligations have been paid
in full (other than contingent indemnification obligations a claim for which has
not yet been asserted).

 

  10.5 Payment of Expenses and Taxes.

The Credit Parties jointly and severally agree (a) to pay or reimburse the
Administrative Agent and the Lead Arrangers for all their reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation, printing and execution of, and any amendment,
supplement or modification to, this Credit Agreement, the other Credit
Documents, the Fee Letter and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, together with the reasonable fees
and disbursements of one outside counsel to the Administrative Agent and the
Lead Arrangers, (b) to pay or reimburse each Lender and the Administrative Agent
for all of their respective reasonable out-of-pockets costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Credit Agreement, the other Credit Documents and the Fee Letter, including,
without limitation, the reasonable fees and disbursements of outside counsel to
the Administrative Agent and to each of the Lenders, provided that, absent
dissension among the Lenders, or the Administrative Agent and the Lenders, the
Borrower shall only be required to reimburse the Administrative Agent, the Lead
Arrangers and each Lender, in the aggregate, for one outside law firm, (c) on
demand, to pay, indemnify, and hold each Lender and the Administrative Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay by the Borrower in paying, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
the Credit Documents, the Fee Letter and any such other documents, (d) to pay or
reimburse each Lender and the Administrative Agent for any reasonable
out-of-pocket costs, fees or expenses incurred in connection with any
investigation (including, without limitation, background checks) performed to
determine whether the Borrower or any of its Subsidiaries or any officer,
director, shareholder or Affiliate of the Borrower or any of its Subsidiaries
has violated any Anti-Terrorism Laws or other similar law and (e) to pay,
indemnify, and hold each Lender and the Administrative Agent and their
Affiliates harmless from and against, any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs
(including, without limitation, settlement costs), expenses or disbursements of
any kind or nature whatsoever from third party claims (other than claims by
taxing authorities) with respect to the execution, delivery, enforcement,
performance and administration of the Credit Documents, the Fee Letter and any
such other documents and the use, or proposed use, of proceeds of the Loans (all
of the foregoing, collectively, the “Indemnified Liabilities”); provided,
however, that the Borrower shall not have any obligation hereunder to the
Administrative Agent or any Lender with respect to Indemnified Liabilities
arising from the gross negligence or willful misconduct of the Administrative
Agent or any such Lender, as determined by a court of competent jurisdiction
pursuant to a final non-appealable judgment. The agreements in this Section 10.5
shall survive repayment of the Loans, Notes and all other Credit Party
Obligations.

 

- 101 -



--------------------------------------------------------------------------------

  10.6 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (f) (and,
subject to the last sentence of the immediately following subsection (b), any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
the immediately following subsection (d) and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in the immediately preceding subsection (A), the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Default or Event of Default shall exist, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed) (provided that the Borrower’s consent shall not be required if (x) a
Default or Event of Default shall exist at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund, and the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within 5 Business Days after having received notice thereof); provided, however,
that if, after giving effect to such

 

- 102 -



--------------------------------------------------------------------------------

assignment, the amount of the Commitment held by such assigning Lender or the
outstanding principal balance of the Loans of such assigning Lender, as
applicable, would be less than $5,000,000, then such assigning Lender shall
assign the entire amount of its Commitment and the Loans at the time owing to
it.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of a
Competitive Loan.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default shall exist
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a
Commitment if such assignment is to a Person that is not already a Lender with a
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and

(C) the consent of (1) the Issuing Lenders (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding) and (2) the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of a Commitment.

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500 for each assignment, and the Eligible
Assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates (other an Affiliate of The Goldman Sachs
Group, Inc. that is a Lender as of the Closing Date) or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

- 103 -



--------------------------------------------------------------------------------

(vii) No Assignment to Competitors. No such assignment shall be made to any
competitor of the Borrower or any Subsidiary in the hospitality or lodging
industry.

(viii) Assignments Involving Defaulting Lenders. In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lenders, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Commitment
Percentage; provided that notwithstanding the foregoing provisions of this
clause (viii), if any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable law without compliance
with the provisions of this Section, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.17 and 10.5 with respect to facts
and circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with the immediately following subsection (d);
provided, an assignment that does not comply with subsection (b)(vii) shall not
be treated as a participation and shall be of no effect.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at its address referred to in Section 10.2
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each

 

- 104 -



--------------------------------------------------------------------------------

Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower and
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations (iii) the Borrower, the Administrative Agent and
the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(iv) no participation may be sold to any competitor of the Borrower or any
Subsidiary in the hospitality or lodging industry. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
of any provision of any Credit Document described in the first proviso of
Section 10.1 that adversely affects such Participant. Subject to the immediately
following subsection (e), the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15 through 2.18 and 10.5 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. Upon request from the Administrative
Agent, a Lender shall notify the Administrative Agent and the Borrower of the
sale of any participation hereunder.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.16 and 2.18 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.18 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower and the Administrative Agent, to comply with Section 2.18(b) as though
it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) No Registration. Each Lender agrees that, without the prior written consent
of the Borrower and the Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings

 

- 105 -



--------------------------------------------------------------------------------

in respect of, any Loan or Note under the Securities Act or any other securities
laws of the United States of America or of any other jurisdiction.

 

  10.7 Adjustments; Set-off.

(a) Each Lender agrees that if any Lender (a “Benefited Lender”) shall at any
time receive any payment of all or part of its Loans, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 7.1(e), or otherwise) in a greater proportion than any such payment to
or collateral received by any other Lender, if any, in respect of such other
Lender’s Loans, or interest thereon, such Benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Loan, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such Benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest. The
Borrower agrees that each Lender so purchasing a portion of another Lender’s
Loans may exercise all rights of payment (including, without limitation, rights
of set-off) with respect to such portion as fully as if such Lender were the
direct holder of such portion.

(b) In addition to any rights and remedies of the Lenders provided by law
(including, without limitation, other rights of set-off), each Lender shall have
the right, without prior notice to any Credit Party, any such notice being
expressly waived by the Credit Parties to the extent permitted by applicable
law, but subject to receipt of the prior written consent of the Requisite
Lenders exercised in their sole discretion, upon the occurrence of any Event of
Default, to setoff and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final but excluding set-off of trust and
payroll accounts), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of any Credit
Party, or any part thereof in such amounts as such Lender may elect, against and
on account of the obligations and liabilities of the Borrower and the other
Credit Parties to such Lender hereunder and claims of every nature and
description of such Lender against the Borrower, in any currency, whether
arising hereunder, under any other Credit Document, the Fee Letter or any
Hedging Agreement with a Hedging Agreement Provider provided by such Lender
pursuant to the terms of this Credit Agreement, as such Lender may elect,
whether or not such Lender has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured; provided,
however, that neither the Administrative Agent nor any Lender shall have any
set-off rights against accounts of any Credit Party under hotel management
agreements pursuant to which such Credit Party is acting as agent for a third
party with respect to the amounts in such account. The aforesaid right of
set-off may be exercised by such Lender against the Credit Party or against any
trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver or execution, judgment or attachment creditor of any such
Credit Party, or against anyone else claiming through or against any such Credit
Party or any such trustee in bankruptcy, debtor in

 

- 106 -



--------------------------------------------------------------------------------

possession, assignee for the benefit of creditors, receiver, or execution,
judgment or attachment creditor, notwithstanding the fact that such right of
set-off shall not have been exercised by such Lender prior to the occurrence of
any Event of Default. Each Lender agrees promptly to notify the applicable
Credit Party and the Administrative Agent after any such set-off and application
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application. Notwithstanding
anything to the contrary in this Section, if any Defaulting Lender shall
exercise any such right of setoff, all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.21 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders.

 

  10.8 Table of Contents and Section Headings.

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.

 

  10.9 Counterparts.

This Credit Agreement may be executed by one or more of the parties to this
Credit Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
agreement.

 

  10.10 Effectiveness.

Subject to Section 4, this Credit Agreement shall become effective on the date
on which all of the parties have signed a copy hereof (whether the same or
different copies) and shall have delivered the same to the Administrative Agent
(or counsel to the Administrative Agent) or, in the case of the Lenders, shall
have given to the Administrative Agent written, telecopied or telex signature
pages and notice (actually received) at such office that the same has been
signed and mailed to it.

 

  10.11 Severability.

Any provision of this Credit Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

  10.12 Integration.

This Credit Agreement, the other Credit Documents and the Fee Letter represent
the agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the

 

- 107 -



--------------------------------------------------------------------------------

Administrative Agent, the Borrower or any Lender relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Credit
Documents.

 

  10.13 GOVERNING LAW.

THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS CREDIT AGREEMENT AND THE OTHER CREDIT
DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF ILLINOIS (WITHOUT TAKING INTO ACCOUNT CONFLICT OF
LAW PRINCIPLES).

 

  10.14 Consent to Jurisdiction and Service of Process.

All judicial proceedings brought against the Borrower and/or any other Credit
Party with respect to this Credit Agreement, any Note , any of the other Credit
Documents or the Fee Letter may be brought in the courts of the State of
Illinois in Cook County or in any federal court located in the State of
Illinois, and, by execution and delivery of this Credit Agreement, each of the
Borrower and the other Credit Parties accepts, for itself and in connection with
its properties, generally and unconditionally, the non-exclusive jurisdiction of
the aforesaid courts and irrevocably agrees to be bound by any final judgment
rendered thereby in connection with this Credit Agreement, any Note, any other
Credit Document or the Fee Letter from which no appeal has been taken or is
available. Each of the Borrower and the other Credit Parties irrevocably agrees
that all service of process in any such proceedings in any such court may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 10.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto, such service being hereby
acknowledged by each of the Borrower and the other Credit Parties to be
effective and binding service in every respect. Each of the Borrower, the
Administrative Agent and the Lenders irrevocably waives any objection,
including, without limitation, any objection to the laying of venue based on the
grounds of forum non conveniens which it may now or hereafter have to the
bringing of any such action or proceeding in any such jurisdiction. Nothing
herein shall affect any right that any party hereto may have to serve process in
any other manner permitted by law or shall limit the right of any Lender to
bring proceedings against the Borrower or the other Credit Parties in the court
of any other jurisdiction.

 

  10.15 Confidentiality.

The Administrative Agent and each of the Lenders agrees that it will not
disclose without the prior consent of the Borrower (other than to its employees,
Affiliates, agents, auditors or counsel or to another Lender who shall agree to
keep such information confidential) any information with respect to the
Borrower, its Subsidiaries, any Pritzker Affiliate and any of their Affiliates
which is furnished pursuant to or in connection with this Agreement, any other
Credit Document or any documents contemplated by or referred to herein or
therein, except that any Lender may disclose any such information (a) as has
become generally available to the public other than by a breach of this
Section 10.15, (b) as may be required or appropriate in any report, statement or
testimony submitted to any municipal, state or federal regulatory body having or

 

- 108 -



--------------------------------------------------------------------------------

claiming to have jurisdiction over such Lender or to the Federal Reserve Board
or the Federal Deposit Insurance Corporation or the OCC or the NAIC or similar
organizations (whether in the United States or elsewhere) or their successors;
provided, that prior to such disclosure such Lender shall give prior notice to
the Borrower, (c) as is required or appropriate in response to any summons or
subpoena or any law, order, regulation or ruling of a Governmental Authority
applicable to such Lender; provided, that prior to such disclosure such lender
shall give prior notice to the Borrower, (d) to any prospective Participant or
assignee in connection with any contemplated transfer pursuant to Section 10.6,
provided that such prospective transferee shall have been made aware of this
Section 10.15 and shall have agreed to be bound by its provisions as if it were
a party to this Agreement, (e) with the Borrower’s consent (such consent not to
be unreasonably withheld) to Gold Sheets and other similar bank trade
publications; such information to consist of deal terms and other information
regarding the credit facilities evidenced by this Credit Agreement customarily
found in such publications, (f) to any actual or prospective counterparty (or
its advisors) to any Hedging Agreement relating to a Credit Party and its
obligations hereunder or under any Hedging Agreement); provided that such
prospective transferee shall have agreed to be bound by the confidentiality
provisions set forth in this Section, or (g) in connection with any suit, action
or proceeding for the purpose of defending itself, reducing its liability, or
protecting or exercising any of its claims, rights, remedies or interests under
or in connection with the Credit Documents, the Fee Letter or any Hedging
Agreement entered into with a Hedging Agreement Provider; provided further that,
in any case, notice of any disclosure as set forth in clauses (a) through
(g) above shall only be provided to the Borrower to the extent permitted by
applicable law, regulation or legal process and in no event shall such notice be
provided or required in connection with a regular examination of a Lender by its
regulators.

 

  10.16 Acknowledgments.

(a) The Borrower and the other Credit Parties each hereby acknowledges that:

(i) it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document and the Fee Letter;

(ii) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Credit Agreement and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower and the other
Credit Parties, on the other hand, in connection herewith is solely that of
debtor and creditor; and

(iii) no joint venture exists among the Lenders or among the Borrower and the
Lenders.

(b) The Administrative Agent and each of the Lenders agree that:

(i) the Credit Party Obligations may not be enforced against any director,
officer, employee or stockholder of the Borrower or the other Credit Parties;
and

 

- 109 -



--------------------------------------------------------------------------------

(ii) it is not necessary for the Borrower or the other Credit Parties to inquire
into the capacity or power of the Administrative Agent or any of the Lenders or
the officers, directors, partners or agents acting or purporting to act on their
behalf.

 

  10.17 Waivers of Jury Trial.

THE BORROWER, THE OTHER CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
CREDIT AGREEMENT, ANY OTHER CREDIT DOCUMENT OR THE FEE LETTER AND FOR ANY
COUNTERCLAIM THEREIN.

 

  10.18 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Credit Document or the Fee Letter
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Credit Documents or the Fee Letter shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Credit Agreement (the “Agreement Currency”), be discharged
only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent or such Lender may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or such Lender in the Judgment
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent or such Lender in the Judgment Currency, the Administrative
Agent or such Lender agrees to return the amount of any excess to the Borrower
(or to any other Person who may be entitled thereto under applicable law).

 

  10.19 Nonliability of Administrative Agent and Lenders.

The relationship between the Borrower and the Lenders shall be solely that of
borrower and lender. Neither the Administrative Agent nor any Lender shall have
any fiduciary responsibilities to the Borrower or any other Credit Party and no
provision in this Agreement or any of the other Credit Documents or the Fee
Letter, and no course of dealing between or among any of the parties hereto,
shall be deemed to create any fiduciary duty owing by the Administrative Agent
or any Lender to any Lender, the Borrower, any Subsidiary or any other Credit
Party. Neither the Administrative Agent nor any Lender undertakes any
responsibility to

 

- 110 -



--------------------------------------------------------------------------------

the Borrower to review or inform the Borrower of any matter in connection with
any phase of the Borrower’s business or operations.

 

  10.20 NO NOVATION.

THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO AMEND AND RESTATE
THE TERMS OF THE EXISTING FACILITY. THE PARTIES DO NOT INTEND THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY
OF THE CREDIT PARTY OBLIGATIONS (AS DEFINED IN THE EXISTING FACILITY) OWING BY
THE BORROWER OR ANY GUARANTOR UNDER OR IN CONNECTION WITH THE EXISTING FACILITY
OR ANY OF THE OTHER CREDIT DOCUMENTS (AS DEFINED IN THE EXISTING FACILITY).

[Remainder of Page Intentionally Left Blank]

 

- 111 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amended and Restated Credit Agreement to be duly executed and delivered as of
the date first above written.

 

BORROWER:     HYATT HOTELS CORPORATION,     a Delaware corporation     By:  

/s/    Harmit Singh

    Name:   Harmit Singh     Title:   Executive Vice President and Chief
Financial Officer GUARANTORS:    

BRE/AMERISUITES PROPERTIES L.L.C.,

a Delaware limited liability company

 

GRAND HYATT SF, L.L.C.,

a Delaware limited liability company

 

H.E. SAN ANTONIO, L.L.C.,

a Delaware limited liability company

 

HYATT EQUITIES, L.L.C.,

a Delaware limited liability company

 

HYATT PARTNERSHIP INTERESTS, L.L.C.,

a Delaware limited liability company

 

SELECT HOTELS GROUP, L.L.C.,

a Delaware limited liability company

    By:  

/s/    Harmit Singh

    Name:   Harmit Singh     Title:   Vice President and Treasurer of each of
the foregoing guarantors    

BRE/AMERISUITES TXNC PROPERTIES L.P.,

a Delaware limited partnership

    By:   BRE/AMERISUITES TXNC GP L.L.C., its general partner

      By:  

/s/    Harmit Singh

      Name:   Harmit Singh       Title:   Vice President and Treasurer

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement with Hyatt Hotels
Corporation]

 

   

GAINEY DRIVE ASSOCIATES,

an Arizona general partnership

    By:   HYATT EQUITIES, L.L.C., its partner     By:   HYATT PARTNERSHIP
INTEREST, L.L.C., its partner       By:   /s/    Harmit Singh         Name:  
Harmit Singh         Title:  

Vice President and Treasurer of each

of the partners listed above

   

HYATT CORPORATION,

a Delaware corporation

    By:   /s/     Harmit Singh       Name:   Harmit Singh       Title:  
Executive Vice President and Chief Financial Officer

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement with Hyatt Hotels
Corporation]

 

LENDERS:     WELLS FARGO BANK, NATIONAL ASSOCIATION,     individually in its
capacity as a Lender and in its capacity as Administrative Agent     By:  

/S/    MARK F. MONAHAN

    Name:   Mark F. Monahan     Title:   Senior Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement with Hyatt Hotels
Corporation]

 

    BANK OF AMERICA, N.A.     By:   /S/    STEVEN P. RENWICK     Name:   Steven
P. Renwick     Title:   Senior Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement with Hyatt Hotels
Corporation]

09-2011

 

DEUTSCHE BANK SECURITIES INC. as Co-Lead Arranger and Co-Documentation Agent By:
 

/S/    GEORGE REYNOLDS

Name:   George Reynolds Title:   Director By:  

/S/    JAMES ROLISON

Name:   James Rolison Title:   Managing Director DEUTSCHE BANK AG NEW YORK
BRANCH as Lender By:  

/S/    GEORGE REYNOLDS

Name:   George Reynolds Title:   Director By:  

/S/    JAMES ROLISON

Name:   James Rolison Title:   Managing Director

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement with Hyatt Hotels
Corporation]

 

JPMORGAN CHASE BANK, N.A. By:  

/S/    MARC COSTANTINO

Name:   Marc Costantino Title:   Executive Director

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement with Hyatt Hotels
Corporation]

 

    SUNTRUST BANK     By:  

/S/    BAERBEL FREUDENTHALER

    Name:   Baerbel Freudenthaler     Title:   Director



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement with Hyatt Hotels
Corporation]

 

    THE BANK OF NOVA SCOTIA     By:  

/S/    AJIT GOSWAMI

    Name:   Ajit Goswami     Title:   Director

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement with Hyatt Hotels
Corporation]

 

    GOLDMAN SACHS LENDING PARTNERS     By:  

/S/    MARK WALTON

    Name:   Mark Walton     Title:   Authorized Signatory

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement with Hyatt Hotels
Corporation]

 

UBS LOAN FINANCE LLC By:  

/S/    IRJA R. OTSA

Name:   Irja R. Otsa Title:   Associate Director By:  

/S/    MARY E. EVANS

Name:   Mary E. Evans Title:   Associate Director

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement with Hyatt Hotels
Corporation]

 

COMPASS BANK By:  

/S/    DON BYERLY

Name:   Don Byerly Title:   Senior Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement with Hyatt Hotels
Corporation]

 

CITICORP NORTH AMERICA, INC. By:  

/S/    JOHN ROWLAND

Name:   John Rowland Title:   Director

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement with Hyatt Hotels
Corporation]

 

    CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH     By:  

/S/    KARL STUDER

    Name:   Karl Studer     Title:   Director           By:  

/S/    CLAUDIA SIFFERT

    Name:   Claudia Siffert     Title:   Assistant Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement with Hyatt Hotels
Corporation]

 

    HSBC Bank USA, National Association     By:  

/S/    ALAN VITULICH

    Name:   Alan Vitulich     Title:   Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement with Hyatt Hotels
Corporation]

 

    U.S. BANK NATIONAL ASSOCIATION     By:  

/S/    BRETT M. JUSTMAN

    Name:   Brett M. Justman     Title:   Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement with Hyatt Hotels
Corporation]

 

    COMERICA BANK     By:  

/S/    BRANDON WELLING

    Name:   Brandon Welling     Title:   Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement with Hyatt Hotels
Corporation]

 

    PNC Bank, N.A.    

/S/    TRACY S. LARRISON

    Tracy S. Larrison     Senior Vice President



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement with Hyatt Hotels
Corporation]

 

    SOVEREIGN BANK     By:  

/S/    ARLENE PEDOVITCH

    Name:   Arlene Pedovitch     Title:   Senior Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement with Hyatt Hotels
Corporation]

 

    THE NORTHERN TRUST COMPANY     By:  

/S/    BLAKE J. LUNT

    Name:   Blake J. Lunt     Title:   Second Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement with Hyatt Hotels
Corporation]

 

    CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH     By:  

/S/    ERIC Y.S. TSAI

    Name:   Eric Y.S. Tsai     Title:   Vice President & General Manager



--------------------------------------------------------------------------------

Schedule 1.1

[FORM OF]

NOTICE OF ACCOUNT DESIGNATION LETTER

[Date]

Wells Fargo Bank, National Association,

as Administrative Agent

1750 H. Street, NW, Suite 550

Washington, D.C. 20006

Ladies and Gentlemen:

This Notice of Account Designation Letter is delivered to you by HYATT HOTELS
CORPORATION, a Delaware corporation (the “Borrower”), under the Amended and
Restated Credit Agreement, dated as of September 9, 2011 (as amended, restated
or otherwise modified, the “Credit Agreement”), by and among the Borrower,
certain Subsidiaries of the Borrower from time to time party thereto (the
“Guarantors”), the lenders from time to time party thereto (the “Lenders”), and
Wells Fargo Bank, National Association, as administrative agent for the Lenders
(the “Administrative Agent”). Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement.

The Administrative Agent is hereby authorized to disburse all Loan proceeds into
the following account, unless the Borrower shall designate, in writing to the
Administrative Agent, one or more other accounts:

[                             ]

ABA Routing Number [            ]

Account #[            ]

Notwithstanding the foregoing, on the Closing Date, funds borrowed under the
Credit Agreement shall be sent to the institutions and/or persons designated on
the payment instructions to be delivered separately.

[Signature on Following Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation Letter as of the date first written above.

 

HYATT HOTELS CORPORATION, a Delaware corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

Mandatory Cost Formulae

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the United Kingdom’s Financial Services Authority (the “Financial
Services Authority”) (or, in either case, any other authority which replaces all
or any of its functions) or (b) the requirements of the European Central Bank.

2. On the first day of each Interest Period (or as soon as possible thereafter),
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

3. The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Lending Office.

4. The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a Loan denominated in Sterling:

 

AB + C(B – D) + E x 0.01

  percent per annum 100 – (A + C)  

 

  (b) in relation to a Loan denominated in any currency other than Sterling:

 

E x 0.01

  percent per annum. 300  

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.



--------------------------------------------------------------------------------

  B is the percentage rate of interest (excluding the Applicable Margin and
Mandatory Cost and, if the same would otherwise apply, the additional rate of
interest specified in the definition of “Default Rate”) payable for the relevant
Interest Period on the relevant Loan.

 

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5. For the purposes of this Schedule 1.1(a):

(a) “Eligible Liabilities” has the meaning given to it from time to time under
or pursuant to the Bank of England Act 1998 or (as may be appropriate) by the
Bank of England;

(b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

(c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

(d) “Reference Banks” means the principal London Office of Wells Fargo Bank,
National Association or such other bank as may be appointed by the
Administrative Agent after consultation with the Borrower;

(e) “Special Deposits” has the meanings given to it from time to time under or
pursuant to the Bank of England Act 1998 or (as may be appropriate) by the Bank
of England; and

(f) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 percent will be included in the formula as 5 and
not as 0.05). A negative result obtained by subtracting D from B shall be taken
as zero. The resulting figures shall be rounded to four decimal places.

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as



--------------------------------------------------------------------------------

practicable after publication by the Financial Services Authority, supply to the
Administrative Agent the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

(a) the jurisdiction of its Lending Office; and

(b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Lending Office in the same
jurisdiction as its Lending Office.

10. The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

12. Any determination by the Administrative Agent pursuant to this
Schedule 1.1(a) in relation to a formula, the Mandatory Cost, an Additional Cost
Rate or any amount payable to a Lender shall, in the absence of manifest error,
be conclusive and binding on all parties.

13. The Administrative Agent may from time to time, after consultation with the
Borrower and the Lenders, determine and notify to all parties of any amendments
which are required to be made to this Schedule 1.1(a) in order to comply with
any change in law, regulation or any requirements from time to time imposed by
the Bank of England, the Financial Services



--------------------------------------------------------------------------------

Authority or the European Central Bank (or, in any case, any other authority
which replaces all or any of its functions) and any such determination shall, in
the absence of manifest error, be conclusive and binding on all parties.



--------------------------------------------------------------------------------

Schedule 1.1(b)

TRANSFER AUTHORIZER DESIGNATION

(For Disbursement of Loan Proceeds by Funds Transfer)

¨  NEW  ¨  REPLACE PREVIOUS DESIGNATION  ¨  ADD  ¨  CHANGE   ¨  DELETE LINE
NUMBER        ¨  INITIAL LOAN DISBURSEMENT

The following representatives of HYATT HOTELS CORPORATION (“Borrower”) are
authorized to request the disbursement of Loan proceeds and initiate funds
transfers for Loan Number          dated September     , 2011 among the
Borrower, each of the financial institutions initially a signatory thereto
together with their successors and assignees under Section 12.6. (the “Lenders”)
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”). Administrative Agent is authorized to rely on this
Transfer Authorizer Designation until it has received a new Transfer Authorizer
Designation signed by Borrower, even in the event that any or all of the
foregoing information may have changed.

 

    

Name

  

Title

  

Maximum Wire

Amounti

1.          2.          3.          4.          5.         

Initial Loan Disbursement Authorization    ¨    Not
Applicable    ¨    Applicable — Administrative Agent is hereby authorized to
accept wire transfer instructions from                          (ie. specify
title company escrow) to be delivered, via fax, email, letter or other method,
to Administrative Agent for title/escrow #                     and/or loan
#                    . Said instructions shall include the title/escrow
company’s Receiving Party Account Name, city and state, Receiving Party Account
Number, Receiving Lender’s (ABA) Routing Number, Maximum Transfer Amount
required, Borrower’s name, title order/escrow number to which Administrative
Agent shall fund the Initial Loan Disbursement under the loan number referenced
above. The amount of said transfer shall not exceed $            . Borrower
acknowledges and agrees that the acceptance of and wire transfer of funds by
Administrative Agent in accordance with the title/escrow company instructions
shall be governed by this Transfer Authorizer Designation form and any other
Loan Documents dated                      by and between Administrative Agent
and Borrower. Administrative Agent shall not be further required to confirm said
wiring instructions received from title/escrow company with Borrower. This
Initial Loan Disbursement Authorization is in effect until the Termination Date
after which time a new authorization request shall be required. Borrower shall
instruct title/escrow company via a separate letter, to deliver said wiring
instructions in writing, directly to Administrative Agent at its address.
Borrower also hereby authorizes Lender to attach a copy of the title/escrow
company’s written wire instructions to this Transfer Authorizer Designation form
upon receipt of said instructions.



--------------------------------------------------------------------------------

Beneficiary Bank and Account Holder Information

1.

Transfer Funds to (Receiving Party Account Name): Receiving Party Account
Number: Receiving Bank Name, City and State:       Receiving Bank Routing (ABA)
Number Maximum Transfer Amount:      

Further Credit Information/Instructions:

 

2.

Transfer Funds to (Receiving Party Account Name): Receiving Party Account
Number: Receiving Bank Name, City and State:       Receiving Bank Routing (ABA)
Number Maximum Transfer Amount:      

Further Credit Information/Instructions:

 

3.

Transfer Funds to (Receiving Party Account Name): Receiving Party Account
Number: Receiving Bank Name, City and State:       Receiving Bank Routing (ABA)
Number Maximum Transfer Amount:      

Further Credit Information/Instructions:

 

 

1 

Maximum Wire Amount may not exceed the Loan Amount.



--------------------------------------------------------------------------------

[Signature Page to Transfer Authorizer Designation]

 

Date:  

 

“BORROWER”

HYATT HOTELS CORPORATION,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule 1.1(c)

Existing Letters of Credit

 

Applicant    Beneficiary    Amount      Expiry    Reason

Hyatt Regency Cologne GmbH and joint applicant Hyatt Corp

  

Fassbender Beteiligungsgesellschaft mbH & Co.

   € 6,230,827.00       5/1/2012   

Rent payment guarantee from Lessee (HR Cologne) to Lessor (Fassbender).
Obligation can extend to May 1, 2013

H.E. SARP, LP; Global Hyatt Corp (co-applicant)

  

Teachers Insurance and Annuity Association of America

   $ 1,750,000.00       10/5/2011   

Hyatt Regency Hill Country Loan

Hyatt Corporation/Global Hyatt Corporation

  

Liberty Mutual Insurance Company

   $ 19,540,000.00       5/16/2012   

Replaces BoNY Escrow account

Global Hyatt Corporation

  

AIG Insurance Compamy

   $ 24,500,000.00       12/24/2011   

To secure AIG’s commitment to provide workers compensation insurance to Hyatt.

Cerromar Development Partners, L.P., S.E.; Hyatt Corp (Co-Applicant)

  

“Escrow Agt” Banco Santander

   $ 500,000.00       1/1/2012   

Regarding Mortgage Credit Accounts. Replaced BofA LOC #7348643 in the amt of
$2mm, which exp on 12/31/02

Hyatt Hotels Corporation

  

Safety National

   $ 150,000.00       11/6/2011   

Collateral for Work Comp deductible Insurance programs

Hyatt Hotels Corporation FBO HT-Park 57, Inc.

  

Extell West 57th Street

   $ 5,000,000.00       5/28/2012   

Guarantees financing of PH New York construction



--------------------------------------------------------------------------------

SCHEDULE 2.1(a)

Lenders and Commitments

 

Lender

   Revolving
Committed
Amount      Revolving
Commitment
Percentages     LOC
Committed
Amount      LOC
Commitment
Percentage  

Wells Fargo Bank, National Association

   $ 150,000,000         10.000000000 %    $ 30,000,000         10.000000000 % 

Bank of America, N.A.

   $ 150,000,000         10.000000000 %    $ 30,000,000         10.000000000 % 

Deutsche Bank AG New York Branch

   $ 135,000,000         9.000000000 %    $ 27,000,000         9.000000000 % 

JPMorgan Chase Bank, N.A.

   $ 135,000,000         9.000000000 %    $ 27,000,000         9.000000000 % 

SunTrust Bank

   $ 100,000,000         6.666666667 %    $ 20,000,000         6.666666667 % 

Bank of Nova Scotia

   $ 100,000,000         6.666666667 %    $ 20,000,000         6.666666667 % 

Goldman Sachs Lending Partners

   $ 100,000,000         6.666666667 %    $ 20,000,000         6.666666667 % 

UBS Loan Finance LLC

   $ 100,000,000         6.666666667 %    $ 20,000,000         6.666666667 % 

Compass Bank

   $ 75,000,000         5.000000000 %    $ 15,000,000         5.000000000 % 

Citicorp North America, Inc.

   $ 75,000,000         5.000000000 %    $ 15,000,000         5.000000000 % 

Credit Suisse AG, Cayman Islands Branch

   $ 75,000,000         5.000000000 %    $ 15,000,000         5.000000000 % 

HSBC Bank USA, National Association

   $ 75,000,000         5.000000000 %    $ 15,000,000         5.000000000 % 

U.S. Bank National Association

   $ 75,000,000         5.000000000 %    $ 15,000,000         5.000000000 % 

Comerica Bank

   $ 40,000,000         2.666666667 %    $ 8,000,000         2.666666667 % 

PNC Bank, N.A

   $ 40,000,000         2.666666667 %    $ 8,000,000         2.666666667 % 

Sovereign Bank

   $ 30,000,000         2.000000000 %    $ 6,000,000         2.000000000 % 

The Northern Trust Company

   $ 30,000,000         2.000000000 %    $ 6,000,000         2.000000000 % 

Chang Hwa Commercial Bank, Ltd., New York Branch

   $ 15,000,000         1.000000000 %    $ 3,000,000         1.000000000 %    

 

 

    

 

 

   

 

 

    

 

 

 

TOTAL

   $ 1,500,000,000         100.00 %    $ 300,000,000         100.00 %    

 

 

    

 

 

   

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 2.1(b)(i)

[FORM OF]

NOTICE OF BORROWING

[Date]

Wells Fargo Bank, National Association,

as Administrative Agent

Minneapolis Loan Center

733 Marquette Avenue

10th Floor, MAC: N9306-102

Minneapolis, Minnesota 55402

Attn: Joann M. Adams

Ladies and Gentlemen:

Pursuant to Section 2.1(b)(i) of the Amended and Restated Credit Agreement,
dated as of September 9, 2011 (as amended, restated or otherwise modified, the
“Credit Agreement”), by and among HYATT HOTELS CORPORATION, a Delaware
corporation (the “Borrower”), certain Subsidiaries of the Borrower from time to
time party thereto (the “Guarantors”), the lenders from time to time party
thereto (the “Lenders”) and Wells Fargo Bank, National Association, as
Administrative Agent for the Lenders (the “Administrative Agent”), the Borrower
hereby requests that the following:

 

I. Revolving Loans be made on [date] as follows (the “Proposed Borrowing”):

 

(1)

 

Total Amount of Revolving Loans

   $                

(2)

 

Currency requested

                    

(3)

 

Amount of (1) to be allocated to LIBOR Rate Loans

   $                

(4)

 

Amount of (I) to be allocated to Alternate Base Rate Loans

   $                

(5)

 

Interest Periods and amounts to be allocated thereto in respect of LIBOR Rate
Loans (amounts must total (3)):

    

(i)

  

one month

   $                



--------------------------------------------------------------------------------

 

(ii)

  

two months

   $                  

(iii)

  

three months

   $                  

(iv)

  

six months

   $                  

Total LIBOR Rate Loans

   $                

 

  NOTE: BORROWINGS MUST BE IN MINIMUM AMOUNTS OF (A) WITH RESPECT TO LIBOR RATE
LOANS $5,000,000 AND $1,000,000 INCREMENTS IN EXCESS THEREOF AND (B) WITH
RESPECT TO ALTERNATE BASE RATE LOANS, $1,000,000 AND $250,000 INCREMENTS IN
EXCESS THEREOF.

 

II. Swingline Loans be made on [date] as follows (the “Proposed Borrowing”):

Swing line Loans requested:

 

(1)

 

Total Amount of Swingline Loans

   $                

 

  NOTE: SWINGLINE LOAN BORROWINGS MUST BE IN MINIMUM AMOUNTS OF $100,000 AND IN
INTEGRAL AMOUNTS OF $100,000 IN EXCESS THEREOF.

Terms defined in the Credit Agreement shall have the same meanings when used
herein.

The undersigned hereby certifies that the following statements are true net the
date hereof and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in the Credit Agreement and in
the other Credit Documents are and will be true and correct in all material
respects, both before and after giving effect to the Proposed Borrowing and to
the application of the proceeds thereof, with the same effect as though such
representations and warranties had been made on and as of the date of such
Proposed Borrowing (it being understood that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct only on and as of such specified date);

(B) no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof; and

(C) immediately after giving effect to the making of the Proposed Borrowing (and
the application of the proceeds thereof), (i) the sum of outstanding Revolving
Loans plus LOC Obligations plus Swingline Loans shall not exceed the Aggregate
Revolving



--------------------------------------------------------------------------------

Committed Amount, (ii) the LOC Obligations shall not exceed the LOC Committed
Amount and (iii) the outstanding Swingline Loans shall not exceed the Swingline
Committed Amount.

[Signature on Following Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the date first written above.

 

Very truly yours,

HYATT HOTELS CORPORATION,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule 2.1(e)

[FORM OF]

REVOLVING NOTE

September     , 2011

FOR VALUE RECEIVED, the undersigned, HYATT HOTELS CORPORATION, a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of WELLS FARGO
BANK, NATIONAL ASSOCIATION (the “Lender”) at the office of Wells Fargo Bank,
National Association, located at 733 Marquette Avenue, 10th Floor, Minneapolis,
Minnesota 55402, in lawful money of the United States of America and in
immediately available funds,

(i) in the case of Revolving Loans, on or before the Maturity Date, the Lender’s
Revolving Committed Amount or, if less, the aggregate unpaid principal Dollar
Amount of all Revolving Loans made by the Lender to the Borrower; and

(ii) in the case of Competitive Loans, on or before the date specified in the
Competitive Bid, the aggregate unpaid principal Dollar Amount of all Competitive
Loans made by the Lender to the Borrower.

The undersigned further agrees to pay interest in like money at such office on
the unpaid principal Dollar Amount hereof and, to the extent permitted by law,
accrued interest in respect hereof from time to time from the date hereof until
payment in full of the principal Dollar Amount hereof and accrued interest
hereon, at the rates and on the dates set forth in the Credit Agreement.

The holder of this Note is authorized to endorse the date and amount of each
Loan and each payment of principal and interest with respect thereto and its
character as a Revolving Loan or a Competitive Loan and as a LIBOR Rate Loan or
an Alternate Base Rate Loan on Schedule I annexed hereto and made a part hereof,
or on a continuation thereof which shall be attached hereto and made a part
hereof, which endorsement shall constitute prima facie evidence of the accuracy
of the information endorsed subject to manifest error; provided, however, that
the failure to make any such endorsement shall not affect the obligations of the
undersigned under this Note.

This Note is one of the Notes referred to in the Amended and Restated Credit
Agreement, dated as of September [    ], 2011 (as amended, restated or otherwise
modified, the “Credit Agreement”), by and among the Borrower, certain
Subsidiaries of the Borrower from time to time party thereto (the “Guarantors”),
the lenders from time to time party thereto (the “Lenders”) and Wells Fargo
Bank, National Association, as Administrative Agent for the Lenders (the
“Administrative Agent”), and is entitled to the benefits thereof. Terms used but
not otherwise defined herein shall have the meanings provided in the Credit
Agreement.



--------------------------------------------------------------------------------

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, to the extent and as
provided in the Credit Agreement. In the event this Note is not paid when due at
any stated or accelerated maturity, the Borrower agrees to pay, in addition to
principal and interest, all costs of collection, including reasonable attorneys’
fees.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, TILE LAW OF FILE STATE OF ILLINOIS,

 

HYATT HOTELS CORPORATION, a Delaware corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE I

to

Revolving Note

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount
of Loan1

  

Type
of
Loan

  

Interest
Rate

  

Interest
Period

  

Maturity
Date

  

Principal
Paid or
Converted

  

Principal
Balance

  

Notation
Made By

                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                  

 

1 

The type of Loan may be represented by “L” for LIBOR Rate Loans or “ABR” for
Alternate Base Rate Loans.



--------------------------------------------------------------------------------

Schedule 2.2(b)-1

FORM OF COMPETITIVE BID REQUEST

Wells Fargo Bank, National

Association, as Administrative Agent

Minneapolis Loan Center

733 Marquette Avenue

10th Floor, MAC: N9306-102

Minneapolis, Minnesota 55402

Attn: Joann M. Adams

 

  Re: Amended and Restated Credit Agreement dated as of September 9, 2011 (as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”) among HYATT HOTELS CORPORATION, a Delaware corporation, (the
“Borrower”), certain Subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”) the Lenders identified therein and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein but
not otherwise defined herein shall have the meanings provided in the Credit
Agreement.

Ladies and Gentlemen:

The undersigned hereby gives you notice pursuant to Section 2.2(b)-1 of the
Credit Agreement that it requests solicitation of Competitive Bids under the
Credit Agreement, and in connection therewith sets forth below the terns on
which the related Competitive Loan borrowing is requested to he made:

 

(A)    Date of Competitive Loan Borrowing (which is a Business Day)     

 

   (B)    Principal Amount of Competitive Loan Borrowing     

 

   (C)    Interest Period (must be a period of not less than 7 days and not
greater than 180 days)                   days   

In accordance with the requirements of Section 2.2, the Borrower hereby
certifies:

(A) the representations and warranties contained in the Credit Agreement and in
the other Credit Documents are true and correct in all material respects (it
being understood that any representation or warranty which by its terms is made
as of a specified date shall be required to be true and correct only on and as
of such specified date);



--------------------------------------------------------------------------------

(B) no Default or Event of Default has occurred and is continuing; and

(C) (i) the sum of outstanding Revolving Loans plus LOC Obligations plus
Swingline Loans shall not exceed the Aggregate Revolving Committed Amount,
(ii) the LOC Obligations shall not exceed the LOC Committed Amount and (iii) the
outstanding Swingline Loans shall not exceed the Swingline Committed Amount.



--------------------------------------------------------------------------------

HYATT HOTELS CORPORATION, a Delaware corporation By: Name: Title:



--------------------------------------------------------------------------------

Schedule 2.2(b)-2

FORM OF NOTICE OF RECEIPT OF COMPETITIVE BID REQUEST

[Name of Lender]

[Address]

Attention:

 

  Re: Amended and Restated Credit Agreement dated as of September 9, 2011 (as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”) among HYATT HOTELS CORPORATION, a Delaware corporation, (the
“Borrower”), certain Subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”), the Lenders identified therein and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein but
not otherwise defined herein shall have the meanings provided in the Credit
Agreement.

Ladies and Gentlemen:

HYATT HOTELS CORPORATION, a Delaware corporation, being the Borrower under the
above-referenced Credit Agreement, made a Competitive Bid Request on
            , 20    , pursuant to Section 2.2(b) of the Credit Agreement, and in
connection therewith you are invited to submit a Competitive Bid by 10:00 A.M.
(Charlotte, North Carolina time)             , 20     [Date of Proposed
Competitive Loan Borrowing]. Your Competitive Bid must comply with
Section 2.2(c) of the Credit Agreement and the terms set forth below on which
the Competitive Bid Request was made:

 

(A)    Date of Competitive Loan Borrowing     

 

   (B)    Principal Amount of Competitive Loan Borrowing     

 

   (C)    Interest Period                   days   

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule 2.2(c)

FORM OF COMPETITIVE BID

Wells Fargo Bank, National

Association, as Administrative Agent

Minneapolis Loan Center

733 Marquette Avenue

10th Floor, MAC: N9306-102

Minneapolis, Minnesota 55402

Attn: Joann M. Adams

 

  Re: Amended and Restated Credit Agreement dated as of September 9, 2011 (as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”) among HYATT HOTELS CORPORATION, a Delaware corporation, (the
“Borrower”), certain Subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”), the Lenders identified therein and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein but
not otherwise defined herein shall have the meanings provided in the Credit
Agreement.

Ladies and Gentlemen:

The undersigned [Name of Lender], hereby makes a Competitive Bid pursuant to
Section 2.2(c) of the Credit Agreement, in response to the Competitive Bid
Request made by the Borrower on             , 20    , and in that connection
sets forth below the terms on which such Competitive Bid is made:

 

(A)    Principal Amount    minimum:  

 

              maximum:  

 

         NOTE:   THE PRINCIPAL AMOUNT SHALL NOT BE LESS THAN $3,000,000 AND
INTEGRAL MULTIPLES OF $1,000,000 IN EXCESS THEREOF.    (B)    Competitive Bid
Rate   

 

   (C)    Interest Period                 days   

The undersigned hereby confirms that it is prepared, subject to the conditions
set forth in the Credit Agreement, to extend credit to the Borrower upon
acceptance by the Borrower of this bid in accordance with Section 2.2(e) of the
Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule 2.2(e)

FORM OF COMPETITIVE BID ACCEPT/REJECT LETTER

Wells Fargo Bank, National

Association, as Administrative Agent

Minneapolis Loan Center

733 Marquette Avenue

10th Floor, MAC: N9306-102

Minneapolis, Minnesota 55402

Attn: Joann M. Adams

 

  Re: Amended and Restated Credit Agreement dated as of September 9, 2011 (as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”) among HYATT HOTELS CORPORATION, a Delaware corporation, (the
“Borrower”), certain Subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”), the Lenders identified therein and Wells Fargo Bank,
National Association, as Administrative Agent Capitalized terms used herein but
not otherwise defined herein shall have the meanings provided in the Credit
Agreement.

Ladies and Gentlemen:

In connection with our Competitive Bid Request dated             , 20     and in
accordance with Section 2.2(e) of the Credit Agreement, we hereby accept the
following bids for maturity on [date]:

 

Principal Amount

     Competitive Bid Rate     Interest Period    Lender $           [ %]       $
          [ %]      

We hereby reject the following bids:

 

Principal Amount

     Competitive Bid Rate     Interest Period    Lender $           [ %]       $
          [ %]      

 

HYATT HOTELS CORPORATION, a Delaware corporation By: Name: Title:



--------------------------------------------------------------------------------

Schedule 2.3(d)

[FORM OF]

SWINGLINE NOTE

September     , 2011

FOR VALUE RECEIVED, the undersigned, HYATT HOTELS CORPORATION, a Delaware
corporation (the “Borrower”) hereby unconditionally promises to pay on the
Maturity Date (as defined in the Credit Agreement referred to below), to the
order of WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Swingline Lender”) at the
office of Wells Fargo Bank, National Association, located at 733 Marquette
Avenue, 10th Floor, Minneapolis, Minnesota 55402, in lawful money of the United
States of America and in immediately available funds, the aggregate unpaid
principal amount of all Swingline Loans made by the Swingline Lender to the
undersigned pursuant to Section 2.3 of the Credit Agreement referred to below.
The undersigned further agrees to pay interest in like money at such office on
the unpaid principal amount hereof and, to the extent permitted by law, accrued
interest in respect hereof from time to time from the date hereof until payment
in full of the principal amount hereof and accrued interest hereon, at the rates
and on the dates set forth in the Credit Agreement.

The holder of this Note is authorized to endorse the date and amount of each
Swingline Loan pursuant to Section 2.3 of the Credit Agreement and each payment
of principal and interest with respect thereto and its character as an Alternate
Base Rate Loan or otherwise on Schedule I annexed hereto and made a part hereof,
or on a continuation thereof which shall be attached hereto and made a part
hereof, which endorsement shall constitute prima facie evidence of the accuracy
of the information endorsed subject to manifest error; provided, however, that
the failure to make any such endorsement shall not affect the obligations of the
undersigned under this Note.

This Note is the Swingline Note referred to in the Amended and Restated Credit
Agreement, dated as of September 9, 2011 (as amended, restated or otherwise
modified, the “Credit Agreement”) by and among the Borrower, certain
Subsidiaries of the Borrower from time to time party thereto (the “Guarantors”),
the lenders from time to time party thereto (the “Lenders”) and Wachovia Bank,
National Association, as Administrative Agent for the Lenders (the
“Administrative Agent”), and is entitled to the benefits thereof. Terms used but
not otherwise defined herein shall have the meanings provided in the Credit
Agreement.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, to the extent and as
provided in the Credit Agreement. In the event this Note is not paid when due at
any stated or accelerated maturity, the Borrower agrees to pay, in addition to
principal and interest, all costs of collection, including reasonable attorneys’
fees.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind.

[Signature on Following Page]



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF ILLINOIS.

 

HYATT HOTELS CORPORATION,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1

to

Swingline Note

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount

of

Loan

  

Type

of

Loan

  

Interest

Rate

  

Principal

Paid

  

Principal
Balance

  

Notation
Made By

                                                                                
                                                                                
                                                                                
                                                                                
                 



--------------------------------------------------------------------------------

Schedule 2.7

[FORM OF]

NOTICE OF CONVERSION/EXTENSION

[Date]

Wells Fargo Bank, National Association,

as Administrative Agent

Minneapolis Loan Center

733 Marquette Avenue

10th Floor, MAC: N9306-102

Minneapolis, Minnesota 55402

Attn: Joann M. Adams

Ladies and Gentlemen:

Pursuant to Section 2.7 of the Amended and Restated Credit Agreement, dated as
of September 9, 2011 (as amended, restated or otherwise modified, the “Credit
Agreement”), by and among HYATT HOTELS CORPORATION, a Delaware corporation (the
“Borrower”), certain Subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”), the lenders from time to time party thereto (the
“Lenders”) and Wells Fargo Bank, National Association, as Administrative Agent
for the Lenders (the “Administrative Agent”), the Borrower hereby requests
conversion or extension of the following Loans be made on [date] as follows (the
“Proposed Conversion/Extension”)

 

(1)

 

Total Amount of Loans to be converted/extended

   $ _____   

(2)

 

Currency requested

     _____   

(3)

 

Amount of (1) to be allocated to LIBOR Rate Loans

   $ _____   

(4)

 

Amount of (1) to be allocated to Alternate Base Rate Loans

   $ _____   

(5)

 

Interest Periods and amounts to be allocated thereto in respect of LIBOR Rate
Loans (amounts must total (3)):

    

(i)

  

one month

   $ _____     

(ii)

  

two months

   $ _____     

(iii)

  

three months

   $ _____     

(iv)

  

six months

   $ _____     

Total LIBOR Rate Loans

   $ _____   



--------------------------------------------------------------------------------

  NOTE: PARTIAL CONVERSIONS MUST BE IN MINIMUM AMOUNTS OF (A) WITH RESPECT TO
LIBOR RATE LOANS, $5,000,000 AND $1,000,000 INCREMENTS IN EXCESS THEREOF AND
(B) WITH RESPECT TO ALTERNATE BASE RATE LOANS, $1,000,000 AND $250,000
INCREMENTS TN EXCESS THEREOF.

Terms defined in the Credit Agreement shall have the same meanings when used
herein.



--------------------------------------------------------------------------------

The undersigned hereby certifies that no Default or Event of Default has
occurred and is continuing, or would result from such Proposed
Conversion/Extension or from the application of the proceeds thereof.

 

Very truly yours,

HYATT HOTELS CORPORATION,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule 2.18

[FORM OF]

SECTION 2.18 CERTIFICATE

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of September 9, 2011 (as amended, restated or otherwise modified, the “Credit
Agreement), by and among HYATT HOTELS CORPORATION, a Delaware corporation (the
“Borrower”), certain subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”), the lenders from time to time party thereto (the
“Lenders”) and Wells Fargo Bank, National Association, as Administrative Agent
for the Lenders (the “Administrative Agent”). Pursuant to the provisions of
Section 2.18 of the Credit Agreement, the undersigned hereby certifies that it
is not a “bank” as such term is used in Section 881(c)(3)(A) of the Internal
Revenue Code of 1986, as amended.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule 3.1

Indebtedness

Material changes to consolidated Indebtedness since December 31, 2010

 

1. LONG-TERM DEBT

              

Additional Debt

               Description    Borrower    Lender    Classification    Maturity
   Principal Amount  

5.375% Senior Notes due 2021

  

Hyatt Hotels Corporation

  

3rd Party Bondholders

   Long-Term    August 15, 2016    $ 250,000,000.00   

3.875% Senior Notes due 2017

  

Hyatt Hotels Corporation

  

3rd Party Bondholders

   Long-Term    August 15, 2021    $ 250,000,000.00                  

 

 

 

Total

               $ 500,000,000.00                  

 

 

 

Debt Repaid / Retired

              

None

              

2. GUARANTEES

              

No material changes

              

3. LETTERS OF CREDIT

              

LCs Under Revolver at 12/31/10:

               $ 71,284,625.63   

Increase/(Decrease) in LCs Under Revolver Since 12/31/10

              (10,878,116.65 )                

 

 

 

LCs Under Revolver at 8/31/11:

               $ 60,406,508.98   



--------------------------------------------------------------------------------

Schedule 3.12

Subsidiaries

 

Name

  

Jurisdiction of

Incorporation or

Organization

  

Percentage of shares of each class of stock/equity

interest outstanding that is owned by Hyatt Hotels

Corporation or its subsidiaries

  

Material

Subsidiary

1300 NICOLLET, L.L.C.    DELAWARE    50% membership interest held by Loring Park
Associates, Limited Partnership in Starhill Loring Park, L.L.C., the entity’s
sole member    1379919 ALBERTA INC.    ALBERTA, CANADA    Hyatt Hotels of
Canada, Inc. (100%)    319168 ONTARIO LIMITED    ONTARIO, CANADA    Hyatt
Corporation (100%)    3385434 CANADA INC.    CANADA    Hyatt Hotels of Canada,
Inc. (100%)    44 LEXINGTON ASSOCIATES, LLC    NEW YORK    Hyatt Corporation
(100% Class B Member)    AASHIRWAD CONBUILD PRIVATE LIMITED    INDIA    HP India
Holdings Limited (26%)    ADHP LLC    DELAWARE    HP Austin, L.L.C. (50%)    AIC
HOLDING CO.    DELAWARE    Hyatt Hotels Corporation (100%)    AIRPORT PLAZA
ASSOCIATES LIMITED PARTNERSHIP    VIRGINIA    Hyatt Crystal City, L.L.C. (50% GP
interest)    AIRPORT PLAZA HOTEL LLC    DELAWARE    50% GP interest held by
Hyatt Crystal City, L.L.C. in Airport Plaza Associates Limited Partnership,
which is the entity’s sole member    AIRPORT PLAZA OFFICE BUILDING LIMITED
PARTNERSHIP    VIRGINIA    Hyatt CC Office Corp. (50% GP interest)   
AMERISUITES FRANCHISING L.L.C.    DELAWARE    Select Hotels Group, L.L.C. (100%)
   ARANCIA LIMITED    HONG KONG (PRC)    Hyatt International Asia-Pacific,
Limited (93%)    ARCADE, L.L.C.    ILLINOIS    Hyatt Arcade, L.L.C. (50%)   
ARUBA BEACHFRONT RESORTS LIMITED PARTNERSHIP    ILLINOIS    Hyatt Aruba N.V.
(81.274% LP); Hyatt Beach Front N.V. (17.786% LP); Aruba Beachfront Resorts N.V.
(0.940% GP)    X ARUBA BEACHFRONT RESORTS N.V.    ARUBA    Hyatt Aruba N.V.
(95.71%); Hyatt Beach Front N.V. (4.29%)    ASIA HOSPITALITY INVESTORS B.V.   
NETHERLANDS    Asian Hotel N.V. (100%)    ASIA HOSPITALITY, INC.    CAYMAN
ISLANDS    Hotel Investors I, Inc. Luxembourg, Schaffhausen Branch (100%)   
ASIAN HOTEL N.V.    CURACAO    Hotel Investors I, Inc. Luxembourg, Schaffhausen
Branch (100%)    ATRIUM HOTEL, L.L.C.    DELAWARE    Hyatt Equities, L.L.C.
(100%)    BAKU HOTEL COMPANY - AZERI    AZERBAIJAN    Baku Hotel Company, a
Cayman Islands company (100%)    X



--------------------------------------------------------------------------------

Name

  

Jurisdiction of

Incorporation or

Organization

  

Percentage of shares of each class of stock/equity

interest outstanding that is owned by Hyatt Hotels

Corporation or its subsidiaries

  

Material

Subsidiary

BAKU HOTEL COMPANY - CAYMAN    CAYMAN ISLANDS    Settlement Investors, Inc.
(100%)    BAY II INVESTOR, INC.    NEVADA    Hyatt Corporation (100%)    BEACH
HOUSE DEVELOPMENT PARTNERSHIP    FLORIDA    HTS-Beach House, Inc. (50% GP)   
BEAR CREEK DFW ASSOCIATES, LTD.    TEXAS    H.E. DFW, L.P. (45% LP) and HT-DFW
Partnership (5% LP)    BELLEVUE ASSOCIATES    PENNSYLVANIA    Hyatt Equities,
L.L.C. (50% LP)    BOSTON HOTEL COMPANY, L.L.C.    DELAWARE    Hyatt Corporation
(100%)    BOTTLING COURT PARTNERS (GENERAL PARTNERSHIP)    FLORIDA    HT-Hotel
Equities, Inc. (50% GP)    BRE/AMERISUITES PROPERTIES L.L.C.    DELAWARE   
Select Hotels Group, L.L.C. (100%)    X BRE/AMERISUITES TXNC GP L.L.C.   
DELAWARE    Select Hotels Group, L.L.C. (100%)    BRE/AMERISUITES TXNC
PROPERTIES L.P.    DELAWARE    BRE/AmeriSuites TXNC GP, L.L.C. (GP 1%); Select
Hotels Group, L.L.C. (LP 99%)    X BURVAN HOTEL ASSOCIATES    ONTARIO, CANADA   
HT-Vancouver, Inc. (75% GP); 319168 Ontario Limited (25% GP)    CAL-HARBOR SO.
PIER URBAN RENEWAL ASSOCIATES L.P.    NEW JERSEY    HT-Jersey Pier, L.P. (50%
GP)    CAMEL COMPANY PARTNERSHIP    SOUTH CAROLINA    Hyatt Corporation (20% GP)
   CDP GP, INC.    DELAWARE    Hyatt Corporation (100%)    CDP INVESTORS, L.P.
   DELAWARE    CDP GP, Inc. (1% GP); HTS-BC, Inc. (99% LP)    CERROMAR
DEVELOPMENT PARTNERS GP, INC.    DELAWARE    Hyatt Corporation (100%)   
CERROMAR DEVELOPMENT PARTNERS L.P., S.E.    DELAWARE    Cerromar Development
Partners GP, Inc. (1% GP); CDP Investors, L.P. (99% LP)    CHESAPEAKE
COMMUNITIES, LLC    MARYLAND    HT-Chesapeake Communities, Inc. (62.010%)   
CHESAPEAKE RESORT, LLC    MARYLAND    HT-Chesapeake Resort, Inc. (33 1/3%)   
CLEVELAND ARCADE L.L.C.    DELAWARE    Hyatt Arcade, L.L.C. (50%)    COAST
BEACH, L.L.C.    DELAWARE    HT-Huntington Beach, Inc. (100%)    CPM SEATTLE
HOTELS, L.L.C.    WASHINGTON    Hyatt Equities, L.L.C. (100%)    CTR INTEREST
HOLDCO, INC.    DELAWARE    Hyatt Corporation (100%)    CYPRESS TITLEHOLDER, LLC
   DELAWARE    Fan Pier Land Company (100%)    DALLAS REGENCY, LLC    TEXAS   
Hyatt Corporation (100%)    DFW ASSOCIATES AGREEMENT VENTURE    TEXAS    H.E.
DFW, L.P. (45% LP); HT-DFW Partnership (5% LP)   



--------------------------------------------------------------------------------

Name

  

Jurisdiction of

Incorporation or

Organization

  

Percentage of shares of each class of stock/equity

interest outstanding that is owned by Hyatt Hotels

Corporation or its subsidiaries

  

Material

Subsidiary

EAST TOWER HOTEL GP, L.L.C.    DELAWARE    45% LP interest held by H.E. DFW,
L.P. and 5% LP interest held by HT-DFW Partnership in Bear Creek DFW Associates,
Ltd., the sole member of the entity    EAST TOWER HOTEL, L.P.    TEXAS    East
Tower Hotel GP, L.L.C. (.5% GP); Bear Creek DFW Associates, Ltd. (99.5% LP)   
EAST WEST RESORT DEVELOPMENT VI, L.P., L.L.L.P.    DELAWARE    HTS-Main Street
Station, Inc. (43.3293% LP interest)    EAST WEST RESORT DEVELOPMENT XII, L.P.,
L.L.L.P.    DELAWARE    HTS - NS, L.L.C. (23.1547% LP)    EMERYVILLE LLC   
DELAWARE    Fan Pier Land Company (100%)    EQUIBY LIMITED    JERSEY    Hyatt
International Corporation (25%)    FAN PIER LAND COMPANY    DELAWARE    Hyatt
Corporation (100%)    FAR EAST HOTELS, INC.    BAHAMAS    Hotel Investors II,
Inc. (100%)    G.E.H. PROPERTIES LIMITED    UNITED KINGDOM    The Great Eastern
Hotel Company Limited (100%)    GAINEY DRIVE ASSOCIATES (GENERAL PARTNERSHIP)   
ARIZONA    Hyatt Equities, L.L.C. (57%); Hyatt Partnership Interests, L.L.C.
(43%)    X GALAXY AEROSPACE COMPANY, LLC    DELAWARE    Hyatt Corporation (100%)
   GHE HOLDINGS LIMITED    PRC    Hyatt International - Asia Pacific, Limited
(100%)    GILBERT/HP, LLC    DELAWARE    BRE/AmeriSuites Properties L.L.C. (50%)
   GRAND ASPEN HOLDINGS, LLC    DELAWARE    HTS-Aspen, L.L.C. (41.20%)    GRAND
HYATT BERLIN GMBH    GERMANY    Hyatt International Corporation (100%)    GRAND
HYATT DFW BEVERAGE, LLC    TEXAS    Hyatt Corporation (100%)    GRAND HYATT SAN
ANTONIO, L.L.C.    DELAWARE    Hyatt Corporation (100%)    GRAND HYATT SF,
L.L.C.    DELAWARE    HTSF, L.L.C. (100%)    X GRAND RIVERWALK BEVERAGE, LLC   
TEXAS    Hyatt Corporation (100%)    GRAND TORONTO CORP.    DELAWARE    Hyatt
Hotels Corporation (100%)    GRAND TORONTO VENTURE, L.P.    DELAWARE    Grand
Toronto Corp. (10% GP); Hyatt Hotels Corporation (90% LP)    GREENWICH HOTEL
LIMITED PARTNERSHIP    CONNECTICUT    Hyatt Partnership Interests, L.L.C. (50%
GP); Hyatt Equities, L.L.C. (50% GP & LP)    H.E. BERMUDA, L.L.C.    DELAWARE   
Hyatt Equities, L.L.C. (100%)    H.E. CAP CANA, L.L.C.    DELAWARE    Hyatt
Equities, L.L.C. (100%)    H.E. DFW, L.P.    DELAWARE    H.E. Properties, Inc.
(1% GP); Hyatt Equities, L.L.C. (99% LP)   



--------------------------------------------------------------------------------

Name

  

Jurisdiction of

Incorporation or

Organization

  

Percentage of shares of each class of stock/equity

interest outstanding that is owned by Hyatt Hotels

Corporation or its subsidiaries

  

Material

Subsidiary

H.E. GRAND CYPRESS, L.L.C.    DELAWARE    Hyatt Equities, L.L.C. (100%)    H.E.
NEWPORT, L.L.C.    DELAWARE    Hyatt Equities, L.L.C. (100%)    H.E. ORLANDO,
L.L.C.    DELAWARE    Hyatt Equities, L.L.C. (100%)    H.E. PROPERTIES, INC.   
DELAWARE    Hyatt Equities, L.L.C. (100%)    H.E. PROPERTIES, L.L.C.    DELAWARE
   Hyatt Equities, L.L.C. (100%)    H.E. SAN ANTONIO I, L.L.C.    DELAWARE   
Hyatt Equities, L.L.C. (100%)    H.E. SAN ANTONIO, L.L.C.    DELAWARE    Hyatt
Equities, L.L.C. (100%)    X H.E. SARP, L.P.    DELAWARE    H.E. Properties,
Inc. (1% GP); Hyatt Equities, L.L.C. (99% LP)    HARBORSIDE HOTEL LLC   
DELAWARE    HT-Jersey Pier, L.P. (managing member 40%); Hyatt Corporation
(managing member 10%)    HARBORSIDE LAND, LLC    DELAWARE    HT-Jersey Pier,
L.P. (managing member 50%)    HCG CORPORATION    DELAWARE    Hyatt Corporation
(100%)    HCV CINCINNATI HOTEL, INC.    DELAWARE    Hyatt Corporation (100%)   
HDG ASSOCIATES    ILLINOIS    HT-Santa Barbara Motel, Inc. (99% GP) (managing
general partner); HT-Santa Barbara Motel Partnership (0.67% GP)    HEDREEN HOTEL
LLC    WASHINGTON    HE-Seattle, L.L.C. (49.99%)    HEDREEN HOTEL TWO LLC   
WASHINGTON    HE-Seattle Two, L.L.C. (49.99%)    HE-SEATTLE TWO, L.L.C.   
DELAWARE    Hyatt Equities, L.L.C. (100%)    HE-SEATTLE, L.L.C.    DELAWARE   
Hyatt Equities, L.L.C. (100%)    HGP (TRAVEL) LIMITED    HONG KONG (PRC)   
Hyatt International-Asia Pacific Limited (100%)    HI HOLDINGS (SWITZERLAND)
GMBH    SWITZERLAND    HI Holdings Cyprus Limited (100%)    HI HOLDINGS CYPRUS
LIMITED    CYPRUS    HI Holdings Luxembourg SARL (100%)    HI HOLDINGS
CYPRUS-INDIA LIMITED    CYPRUS    HI Holdings Cyprus Limited (100%)    HI
HOLDINGS HP BRAZIL S.A.R.L.    LUXEMBOURG    HI Holdings Cyprus Limited (100%)
   HI HOLDINGS KYOTO CO.    DELAWARE    Hyatt International Holdings Co. (100%)
   HI HOLDINGS LUXEMBOURG S.A.R.L.    LUXEMBOURG    Hyatt International Holdings
Co. (100%)    HI HOLDINGS RIO S.A.R.L.    LUXEMBOURG    HI Holdings Cyprus
Limited (100%)    HI HOLDINGS ZURICH S.A.R.L.    LUXEMBOURG    HI Holdings
(Switzerland) GmbH (100%)    HI HOTEL ADVISORY SERVICES GMBH    SWITZERLAND   
HI Holdings Luxembourg S.a.r.l. (100%)    HI HOTEL INVESTORS CYPRUS LIMITED   
CYPRUS    HI Holdings Cyprus Limited (100%)    HIGHLANDS INN INVESTORS II, L.P.
   DELAWARE    HT-Highlands, Inc. (90% GP)            



--------------------------------------------------------------------------------

Name

  

Jurisdiction of

Incorporation or

Organization

  

Percentage of shares of each class of stock/equity

interest outstanding that is owned by Hyatt Hotels

Corporation or its subsidiaries

  

Material

Subsidiary

HIGHLANDS INN WASTEWATER TREATMENT PLANT ASSOCIATION, INC.    CALIFORNIA    None
- nonprofit mutual benefit corporation    HIHCL AMSTERDAM B.V.    NETHERLANDS   
HI Holdings Luxembourg S.A.R.L. (100%)    HIHCL HP AMSTERDAM AIRPORT B.V.   
NETHERLANDS    HI Holdings Luxembourg S.a.r.l. (100%)    HOTEL EQUITIES
LUXEMBOURG S.A.R.L.    LUXEMBOURG    Hyatt Hotels Corporation (100%)    HOTEL
INVESTMENTS HOLDING CO LLC    DELAWARE    Grand Hyatt San Antonio, L.L.C.
(29.959%);    HOTEL INVESTMENTS, L.P.    DELAWARE    29.959% member interest
held by Grand Hyatt San Antonio , L.L.C. in Hotel Investments Holding Co LLC,
the 99.999% limited partner of the entity    HOTEL INVESTORS I, INC.   
LUXEMBOURG    HI Holdings Cyprus Limited (100%)    HOTEL INVESTORS II, INC.   
CAYMAN ISLANDS    HI Holdings Cyprus Limited (100%)    HOTEL JV SERVICES, LLC   
DELAWARE    Hyatt MSS, L.L.C. (20% Class A Member)    HOTEL PROJECT SYSTEMS PTE
LTD    SINGAPORE    HI Holdings Cyprus Limited (100%)    HP AUSTIN, L.L.C.   
DELAWARE    BRE/AmeriSuites TXNC Properties L.P. (100%)    HP BEVERAGE SUGAR
LAND, LLC    TEXAS    BRE/AmeriSuites TXNC Properties L.P. (100%)    HP DALLAS
CLUB    TEXAS    None - nonprofit corporation    HP INDIA HOLDINGS LIMITED   
MAURITIUS    HI Holdings Cyprus Limited (100%)    HP LAS VEGAS BEVERAGE, L.L.C.
   NEVADA    Select Hotels Group, L.L.C. (100%)    HP PUERTO RICO, INC.   
DELAWARE    Select Hotels Group, L.L.C. (100%)    HP ROUTE 46 TEXAS, LLC   
TEXAS    Route 46 Management Associates Corp. (100%)    HP TEN TEXAS, LLC   
TEXAS    BRE/AmeriSuites Properties L.L.C. (100%)    HQ CHESAPEAKE, LLC   
MARYLAND    HT-Chesapeake Communities, Inc. (70% and managing member)    HRHC,
LLC    TEXAS    Hyatt Corporation (100%)    HT-AUSTIN RESORT, L.L.C.    DELAWARE
   Hyatt Corporation (100%)    HT-AVENDRA, INC.    DELAWARE    Hyatt Corporation
(100%)    HT-AVENDRA, L.L.C.    DELAWARE    HT-Avendra, Inc. (100%)   
HT-BUFFALO, INC.    DELAWARE    Hyatt Corporation (100%)    HT-CHESAPEAKE
COMMUNITIES, INC.    DELAWARE    Hyatt Corporation (100%)    HT-CHESAPEAKE
RESORT, INC.    DELAWARE    Hyatt Corporation (100%)    HTDF, L.L.C.    DELAWARE
   Hyatt Corporation (100%)    HT-DFW PARTNERSHIP    ILLINOIS    HTDF, L.L.C.
(1% GP); Hyatt Executives Partnership - Amfac, L.P. (99% GP)   



--------------------------------------------------------------------------------

Name

  

Jurisdiction of

Incorporation or

Organization

  

Percentage of shares of each class of stock/equity

interest outstanding that is owned by Hyatt Hotels

Corporation or its subsidiaries

  

Material

Subsidiary

HT-FISHERMAN’S WHARF, L.L.C.    DELAWARE    HTFW, L.L.C. (100%)    HT-FRANCHISE
INVESTMENT GROUP, LLC    DELAWARE    Hyatt Corporation (100%)    HTFW, L.L.C.   
DELAWARE    Hyatt Corporation (100%)    HTG, L.L.C.    DELAWARE    Hyatt
Corporation (100%)    HT-GREENVILLE, L.L.C.    DELAWARE    HTG, L.L.C. (100%)   
HT-HIGHLANDS, INC.    DELAWARE    Hyatt Corporation (100%)    HT-HOMESTEAD, INC.
   DELAWARE    Hyatt Corporation (100%)    HT-HOTEL EQUITIES, INC.    DELAWARE
   Hyatt Corporation (100%)    HT-HUNTINGTON BEACH, INC.    DELAWARE    Hyatt
Corporation (100%)    HT-JERSEY PIER, INC.    DELAWARE    Hyatt Corporation
(100%)    HT-JERSEY PIER, L.P.    DELAWARE    HT-Jersey Pier, LLC (10% GP);
HT-Jersey Pier, Inc. (90% LP)    HT-JERSEY PIER, LLC    DELAWARE    Hyatt
Corporation (100%)    HTLB, L.L.C.    DELAWARE    Hyatt Corporation (100%)   
HT-LISLE HOTEL, L.L.C.    DELAWARE    HT-Lisle, Inc. (100%)    HT-LISLE, INC.   
DELAWARE    Hyatt Corporation (100%)    HT-LONG BEACH, L.L.C.    DELAWARE   
HTLB, L.L.C. (100%)    HT-NEW ORLEANS HOTEL, L.L.C.    DELAWARE    Hyatt HOC,
Inc. (100%)    HT-NEW PRINCETON, INC.    DELAWARE    Hyatt Corporation (100%)   
HT-PARK 57, INC.    DELAWARE    Hyatt Corporation (100%)    HTS - NS, L.L.C.   
DELAWARE    HTS-Investment, Inc. (100%)    HTS - NY, L.L.C.    DELAWARE   
HTS-BC, Inc. (100%)    HT-SANTA BARBARA MOTEL PARTNERSHIP    ILLINOIS   
HT-Santa Barbara Motel, Inc. (1% GP) (managing general partner); Hyatt
Executives Partnership No. 1, L.P. (99% GP)    HT-SANTA BARBARA MOTEL, INC.   
DELAWARE    Hyatt Corporation (100%)    HTS-ASPEN, L.L.C.    DELAWARE    Hyatt
Corporation (100%)    HTS-BC, INC.    DELAWARE    Hyatt Corporation (100%)   
HTS-BEACH HOUSE, INC.    DELAWARE    HTS-BC, Inc. (100%)    HTS-CHC (SEDONA),
LLC    DELAWARE    HTS-Sedona, Inc. (50% and managing member)    X HTS-COCONUT
POINT, INC.    DELAWARE    Hyatt Corporation (100%)    HTSF, L.L.C.    DELAWARE
   Hyatt Corporation (100%)    HTS-GROUND LAKE TAHOE, INC.    DELAWARE    Hyatt
Corporation (100%)    HTS-INVESTMENT, INC.    DELAWARE    Hyatt Corporation
(100%)   



--------------------------------------------------------------------------------

Name

  

Jurisdiction of

Incorporation or

Organization

  

Percentage of shares of each class of stock/equity

interest outstanding that is owned by Hyatt Hotels

Corporation or its subsidiaries

  

Material

Subsidiary

HTS-KEY WEST, INC.    DELAWARE    HTS-BC, Inc. (100%)    HTS-KW, INC.   
DELAWARE    Hyatt Corporation (100%)    HTS-LAKE TAHOE, INC.    DELAWARE   
Hyatt Corporation (100%)    HTS-LOAN SERVICING, INC.    DELAWARE    Hyatt
Residential Group, Inc. (100%)    HTS-MAIN STREET STATION, INC.    DELAWARE   
HTS-BC, Inc. (100%)    HTS-SAN ANTONIO, INC.    DELAWARE    Hyatt Corporation
(100%)    HTS-SAN ANTONIO, L.L.C.    DELAWARE    Hyatt Corporation (100%)   
HTS-SAN ANTONIO, L.P.    DELAWARE    HTS-San Antonio, Inc. (1% GP); HTS-San
Antonio, L.L.C. (99% LP)    HTS-SEDONA, INC.    DELAWARE    Hyatt Corporation
(100%)    HTS-WILD OAK RANCH BEVERAGE, LLC    TEXAS    HTS-San Antonio, L.P.
(100%)    HTUP-LISLE HOTEL ASSOCIATES    ILLINOIS    HT-Lisle, Inc, general
partner (50%); HT-Lisle Hotel, L.L.C., limited partner (50%)    HT-VANCOUVER
INC.    ONTARIO, CANADA    Hyatt Corporation (100%)    HTW BEVERAGE, LLC   
TEXAS    BRE/AmeriSuites Properties L.L.C. (100%)    HVC-HIGHLANDS, L.L.C.   
DELAWARE    Highlands Inn Investors II, L.P. (100%)    HYATT (BABADOS)
CORPORATION    BARBADOS    Hyatt Corporation (100%)    HYATT (JAPAN) CO., LTD.
   JAPAN    Hyatt International Holdings Co. (100%)    HYATT (THAILAND) LIMITED
   THAILAND    Hyatt International Holdings Co. (99.4%); Hyatt
International-Asia Pacific, Limited, nominee (0.1%); Hyatt International (Asia)
Limited, nominee (0.1%); Hyatt Hotel Management Limited, nominee (0.1%); Hyatt
of China Limited, nominee (0.1%); Hyatt of Macau Limited. nominee (0.1%); Hyatt
of New Zealand Limited. nominee (0.1%)    HYATT ARCADE, L.L.C.    DELAWARE   
Hyatt Corporation (100%)    HYATT ARUBA N.V.    ARUBA    Hyatt Corporation
(100%)    HYATT ASIA PACIFIC HOLDINGS LIMITED    PRC    Hyatt International -
Asia Pacific, Limited (100%)    HYATT AUSTRALIA HOTEL MANAGEMENT PTY LIMITED   
AUSTRALIA    Hyatt International Corporation (100%)    HYATT AUSTRIA GMBH   
AUSTRIA    HI Holdings Cyprus Limited (100%)    HYATT BEACH FRONT N.V.    ARUBA
   Hyatt Equities, L.L.C. (100%)    HYATT BORNEO MANAGEMENT SERVICES LIMITED   
PRC    Hyatt International - Asia Pacific, Limited (100%)   



--------------------------------------------------------------------------------

Name

  

Jurisdiction of

Incorporation or

Organization

  

Percentage of shares of each class of stock/equity

interest outstanding that is owned by Hyatt Hotels

Corporation or its subsidiaries

  

Material

Subsidiary

HYATT BRITANNIA CORPORATION LTD.    CAYMAN ISLANDS    Hyatt Corporation (100%)
   HYATT CC OFFICE CORP.    DELAWARE    Hyatt Corporation (100%)    HYATT CHAIN
SERVICES LIMITED    PRC    Hyatt International-Asia Pacific, Limited (100%)   
HYATT CORPORATION    DELAWARE    Hyatt Hotels Corporation (100%)    X HYATT
CRYSTAL CITY, L.L.C.    DELAWARE    Hyatt Partnership Interests, L.L.C. (100%)
   HYATT CURACAO, N.V.    CURACAO    Hyatt Corporation (100%)    HYATT DEARBORN,
L.L.C.    DELAWARE    None (a 1031 exchange company)    HYATT DISASTER RELIEF
FUND    ILLINOIS    None - Non Profit Corporation    HYATT EQUITIES (DEN), LLC
   DELAWARE    Hyatt Equities, L.L.C. (99%); H.E. Properties, Inc. (1%)    HYATT
EQUITIES, L.L.C.    DELAWARE    HT-Hotel Equities, Inc. (68.8343%); CTR Interest
Holdco, Inc. (31.1657%)    X HYATT EXECUTIVES PARTNERSHIP - AMFAC, L.P.   
ILLINOIS    HTDF, L.L.C. (1% GP), (15.5% LP); Hyatt Corporation (5% LP); Various
executives (78.5% LPs)    HYATT EXECUTIVES PARTNERSHIP NO. 1, L.P.    ILLINOIS
   Hyatt Corporation (7% LP); HT-Santa Barbara Motel, Inc. (1% GP & 12% LP);
Various executives (80% LPs)    HYATT FOREIGN EMPLOYMENT SERVICES, INC.   
DELAWARE    Hyatt Corporation (100%)    HYATT FRANCHISING CANADA CORP.   
DELAWARE    Hyatt Corporation (100%)    HYATT FRANCHISING, L.L.C.    DELAWARE   
Hyatt Hotels Corporation (100%)    HYATT FULFILLMENT OF MARYLAND, INC.   
MARYLAND    Hyatt Corporation (100%)    HYATT HOC, INC.    DELAWARE    Hyatt
Corporation (100%)    HYATT HOLDINGS (UK) LIMITED    UNITED KINGDOM    HI
Holdings Cyprus Limited (100%)    HYATT HOTEL MANAGEMENT LIMITED   
HONG KONG (PRC)    HI Holdings Cyprus Limited (100%)    HYATT HOTELS CORPORATION
   DELAWARE    Ultimate Parent Company    HYATT HOTELS CORPORATION OF KANSAS   
KANSAS    Hyatt Corporation (100%)    HYATT HOTELS CORPORATION OF MARYLAND   
MARYLAND    Hyatt Corporation (100%)    HYATT HOTELS MANAGEMENT CORPORATION   
DELAWARE    Hyatt Corporation (100%)    HYATT HOTELS OF CANADA, INC.    DELAWARE
   Hyatt Corporation (100%)    HYATT HOTELS OF PUERTO RICO, INC.    DELAWARE   
Hyatt Corporation (100%)    HYATT INDIA CONSULTANCY PRIVATE LIMITED    INDIA   
HI Holdings Cyprus-India Limited (99.99994%); Hyatt Minority Investments, Inc.
(.00006%)    HYATT INTERNATIONAL - JAPAN, LIMITED    HONG KONG (PRC)    Hyatt
International-Asia Pacific, Limited (100%)   



--------------------------------------------------------------------------------

Name

  

Jurisdiction of

Incorporation or

Organization

  

Percentage of shares of each class of stock/equity

interest outstanding that is owned by Hyatt Hotels

Corporation or its subsidiaries

  

Material

Subsidiary

HYATT INTERNATIONAL – SOUTH WEST ASIA, LIMITED    DUBAI    HI Holdings Cyprus
Limited (100%)    HYATT INTERNATIONAL (ASIA) LIMITED    HONG KONG (PRC)    HI
Holdings Cyprus Limited (100%)    X HYATT INTERNATIONAL (EUROPE AFRICA MIDDLE
EAST) LLC    SWITZERLAND    HI Holdings (Switzerland) GmbH (100%)    X HYATT
INTERNATIONAL (FUKUOKA) CORPORATION    DELAWARE    Hyatt International
Corporation (100%)    HYATT INTERNATIONAL (MILAN) CO.    DELAWARE    Hyatt
International Corporation (100%)    HYATT INTERNATIONAL (OSAKA) CORPORATION   
DELAWARE    Hyatt International Corporation (100%)    HYATT INTERNATIONAL
CORPORATION    DELAWARE    AIC Holding Co. (100%)    X HYATT INTERNATIONAL
HOLDINGS CO.    DELAWARE    Hyatt International Corporation (100%)    HYATT
INTERNATIONAL HOTEL MANAGEMENT (BEIJING) CO. LTD.    PEOPLE’S REPUBLIC OF CHINA
   Hyatt of China Limited (100%)    HYATT INTERNATIONAL PROPERTY MANAGEMENT
(BEIJING) CO. LTD.    PEOPLE’S REPUBLIC OF CHINA    Hyatt of China Limited
(100%)    HYATT INTERNATIONAL SALES LIMITED    DELAWARE    Hyatt International
Corporation (100%)    HYATT INTERNATIONAL TECHNICAL SERVICES, INC.    DELAWARE
   Hyatt International Corporation (100%)    HYATT INTERNATIONAL-ASIA PACIFIC,
LIMITED    HONG KONG (PRC)    HI Holdings Cyprus Limited (100%)    HYATT
INTERNATIONAL-LATIN AMERICA, LTD.    CAYMAN ISLANDS    HI Holdings (Switzerland)
GmbH (100%)    HYATT INTERNATIONAL-SEA, (PTE) LIMITED    SINGAPORE    HI
Holdings Cyprus Limited (100%)    HYATT LACSA SERVICES, INC.    DELAWARE   
Hyatt International Corporation (100%)    HYATT LOUISIANA, L.L.C.    DELAWARE   
Hyatt HOC, Inc. (100%)    HYATT MAINZ GMBH    GERMANY    Hyatt International
Corporation (100%)    HYATT MINNEAPOLIS, LLC    DELAWARE    Hyatt Corporation
(100%)    HYATT MINORITY INVESTMENTS, INC.    DELAWARE    Hyatt International
Corporation (100%)    HYATT MSS, L.L.C.    DELAWARE    Hyatt Corporation (100%)
   HYATT NORTH AMERICA MANAGEMENT SERVICES, INC.    DELAWARE    Hyatt
Corporation (100%)    HYATT OF AUSTRALIA LIMITED    HONG KONG (PRC)    Hyatt
Australia Hotel Management Pty. Limited (100%)    HYATT OF BAJA S. DE R.L. DE
C.V.    MEXICO    Hyatt International - Latin America, Ltd. (99.9667%); Hyatt
LACSA Services, Inc. (.0333%)    HYATT OF CHINA LIMITED    HONG KONG (PRC)    HI
Holdings Cyprus Limited (100%)    X



--------------------------------------------------------------------------------

Name

  

Jurisdiction of

Incorporation or

Organization

  

Percentage of shares of each class of stock/equity

interest outstanding that is owned by Hyatt Hotels

Corporation or its subsidiaries

  

Material

Subsidiary

HYATT OF FRANCE S.A.R.L.    FRANCE    HI Holdings Luxembourg S.A.R.L. (100%)   
HYATT OF GUAM LIMITED    HONG KONG (PRC)    HI Holdings Cyprus Limited (100%)   
HYATT OF ITALY S.R.L.    ITALY    HI Hotel Advisory Services GmbH (100%)   
HYATT OF LATIN AMERICA, S.A. DE C.V.    MEXICO    Hyatt International - Latin
America Ltd. (99.9999%); Hyatt LACSA Services, Inc. (0.0001%)    HYATT OF MACAU
LIMITED    HONG KONG (PRC)    HI Holdings Cyprus Limited (100%)    HYATT OF
MEXICO, S.A. DE C.V.    MEXICO    Hyatt LACSA Services, Inc. (49%); Hyatt
International - Latin America, Ltd. (51%)    HYATT OF NEW ZEALAND LIMITED   
HONG KONG (PRC)    HI Holdings Cyprus Limited (100%)    HYATT OF SINGAPORE
(PTE.) LIMITED    SINGAPORE    HI Holdings Cyprus Limited (100%)    HYATT
PARTNERSHIP INTERESTS, L.L.C.    DELAWARE    Hyatt Equities, L.L.C. (99%); CTR
Interest Holdco, Inc. (1%)    X HYATT PLACE ANNE ARUNDEL BEVERAGE, INC.   
MARYLAND    Select Hotels Group, L.L.C. (97%); Richard Morgan (1%); Michael
Donohue (1%); Michael Koffler (1%) (individuals are Hyatt employees in
accordance wih Maryland liquor license requirements)    HYATT PLACE CANADA
CORPORATION    DELAWARE    Select Hotels Group, L.L.C. (100%)    HYATT PLACE
FRANCHISING, L.L.C.    DELAWARE    Select Hotels Group, L.L.C. (100%)    HYATT
PLACE OF MARYLAND, INC.    MARYLAND    Select Hotels Group, L.L.C. (96%);
BRE/AmeriSuites Properties, L.L.C. (1%); Terri Sterling (1%); Stacey McWilliams
(1%) (individuals are hotel employees in accordance with Maryland liquor license
requirements)    HYATT REGENCY COLOGNE GMBH    GERMANY    Hyatt International
Corporation (100%)    HYATT REGENCY CORPORATION PTY. LIMITED    AUSTRALIA   
Hyatt International Corporation (100%)    HYATT RESIDENTIAL GROUP, INC.   
DELAWARE    HTS-BC, Inc. (100%)    HYATT RESIDENTIAL MANAGEMENT CORPORATION   
DELAWARE    Hyatt Corporation (100%)    HYATT RESIDENTIAL MARKETING CORPORATION
   FLORIDA    Hyatt Residential Group, Inc. (100%)    HYATT RESIDENTIAL SUITES
LTD.    JAPAN    Hyatt International (Fukuoka) Corporation (20%)    HYATT
SERVICES AUSTRALIA PTY LIMITED    AUSTRALIA    Hyatt Australia Hotel Management
Pty Limited (100%)    HYATT SERVICES CARIBBEAN, L.L.C.    DELAWARE    Hyatt
Corporation (100%)    HYATT SERVICES GMBH    GERMANY    HI Holdings Cyprus
Limited (100%)    HYATT SERVICES INDIA PRIVATE LIMITED    INDIA    Hyatt
International Holdings Co. (99%); Hyatt Minority Investments, Inc. (1%)   



--------------------------------------------------------------------------------

Name

  

Jurisdiction of

Incorporation or

Organization

  

Percentage of shares of each class of stock/equity

interest outstanding that is owned by Hyatt Hotels

Corporation or its subsidiaries

  

Material

Subsidiary

HYATT SHARED SERVICE CENTER, L.L.C.    DELAWARE    Hyatt Corporation (100%)   
HYATT SUMMERFIELD SUITES CANADA, INC.    DELAWARE    Select Hotels Group, L.L.C.
(100%)    HYATT TECHNICAL SERVICES COMPANY LIMITED    PRC    HI Holdings Cyprus
Limited (100%)    HYATT TRINIDAD LIMITED    TRINIDAD AND TOBAGO    Hyatt
Corporation (100%)    HYATT VENTURES, INC.    DELAWARE    Hyatt Corporation
(100%)    HYCANADA INC.    ALBERTA, CANADA,    Hyatt Hotels of Canada, Inc.
(100%)    HYCARD, INC.    DELAWARE    Hyatt Corporation (100%)    HYEX 57 HOTEL
LLC    DELAWARE    HT-Park 57, Inc. (66.7%)    HYP CORPORATION    DELAWARE   
Hyatt Corporation (100%)    HYSTAR, L.L.C.    DELAWARE    Select Hotels Group,
L.L.C. (100%)    INFORMATION SERVICES LIMITED    HONG KONG (PRC)    Hyatt
International - Asia Pacific, Limited (100%)    INTERNATIONAL RESERVATIONS
LIMITED    HONG KONG (PRC)    Hyatt International - Asia Pacific, Limited (100%)
   JOINT VENTURE ITALKYR CLOSED JOINT STOCK COMPANY    KYRGYZ REPUBLIC    Hyatt
International Corporation (88.5%)    JUNIPER HOTELS PRIVATE LIMITED    INDIA   
Two Seas Holdings Limited (50%)    K.K. HIGASHIYAMA HOLDING    JAPAN    Hyatt
International Holdings Co. (20%)    KEY WESTER LIMITED    FLORIDA    HTS-KW,
Inc. (50% GP)    KSA MANAGEMENT, INC.    KANSAS    Select Hotels Group, L.L.C.
(100%)    KYOTO HOLDING CO.    CAYMAN ISLANDS    HI Holdings Kyoto Co. (100%)   
KYOTO HOTEL HOLDING SARL    SWITZERLAND    Hyatt International (Europe Africa
Middle East) LLC (100%)    LHR-PARTNERS, LTD.    KENTUCKY    Hyatt Partnership
Interests, L.L.C. (46.304% GP); Hyatt Equities, L.L.C. (53.696% LP)    LHW
MONTELAGO INVESTORS, L.L.C .    DELAWARE    Hyatt Corporation (20%)    LORING
PARK ASSOCIATES, LIMITED PARTNERSHIP    MINNESOTA    Hyatt Minneapolis, LLC
(73.7% GP and 26.2% LP); Hyatt Corporation (0.1% LP)    LOST PINES BEVERAGE, LLC
   TEXAS    Hyatt Corporation (100%)    MAHIMA HOLDINGS PRIVATE LIMITED    INDIA
   50% interest held by Two Seas Holdings Limited in Juniper Hotels Private
Limited, the sole shareholder of the entity    MARION RESERVATION CENTER, L.L.C
   DELAWARE    Select Hotels Group L.L.C. (100%)    MAUI BOAT CO.    DELAWARE   
Hyatt Corporation (100%)    MENDOZA INVESTMENT COMPANY LIMITED    CAYMAN ISLANDS
   Hyatt International Corporation (100%)   



--------------------------------------------------------------------------------

Name

  

Jurisdiction of

Incorporation or

Organization

  

Percentage of shares of each class of stock/equity

interest outstanding that is owned by Hyatt Hotels

Corporation or its subsidiaries

  

Material

Subsidiary

MILAN HOTEL INVESTMENTS B.V.    NETHERLANDS    Hyatt International (Milan) Co.
(100%)    MORUMBY HOTEIS LTDA.    BRAZIL       NEPA S.R.L.    ITALY    Milan
Hotel Investments B.V. (30%)    NEW HILP GP, LLC    DELAWARE    29.959% held by
Grand Hyatt San Antonio, L.L.C. in Hotel Investments Holding Co LLC, the 100%
member of the entity    NHJV HOLDING COMPANY, LLC    DELAWARE    23.1547% LP
interest held by HTS - NS, L.L.C. in East West Resort Development XII, L.P.,
L.L.L.P., the 100% member of the entity    NHJV-TAHOE-PHASE I, G.P. (GENERAL
PARTNERSHIP)    DELAWARE    HTS - NS, L.L.C. (1% GP interest); 23.1547% LP
interest held by HTS - NS, L.L.C. in East West Resort Development XII, L.P.,
L.L.L.P., the 100% member of NHJV Holding Company, LLC, the holder of 99% GP
interest in the partnership    NINGBO MUNICIPAL QIANHU INTERNATIONAL CONFERENCE
CENTER DEVELOPMENT CO., LTD.    PRC    Hyatt International Corporation (10%)   
NUEVO PLAZA HOTEL LIMITED S.A.    ARGENTINA    50% interest held by Mendoza
Investment Company Limited in Nuevo Plaza Hotel Mendoza Limited, the 100%
shareholder of the entity    NUEVO PLAZA HOTEL MENDOZA LIMITED    PANAMA   
Mendoza Investment Company Limited (50%)    OHIO CENTER HOTEL COMPANY, LTD.   
OHIO    Hyatt Partnership Interests, L.L.C. (23.569% LP)    OX PROP LLC   
DELAWARE    Hyatt Corporation (100%)    P.T. WYNNCOR BALI    INDONESIA    Hyatt
International Corporation (10%)    PARIS HOTEL COMPANY B.V.    NETHERLANDS   
PVD Investment Company N.V. (100%)    PARK HYATT HAMBURG GMBH    GERMANY   
Hyatt International Corporation (50%)    PARK HYATT HOTEL GMBH    SWITZERLAND   
Hyatt International (Europe Africa Middle East) LLC (100%)    X PARK HYATT WATER
TOWER ASSOCIATES, L.L.C.    ILLINOIS    Hyatt Equities, L.L.C. (managing member)
and HT-Hotel Equities, Inc. (Preferred Membership Interest)    PCH BEACH RESORT,
LLC    CALIFORNIA    Coast Beach, L.L.C. (39.9996%)    PELICAN LANDING GOLF
RESORT VENTURES LIMITED PARTNERSHIP    DELAWARE    Hyatt Equities, L.L.C. (49%
LP)    PELICAN LANDING TIMESHARE VENTURES LIMITED PARTNERSHIP    DELAWARE   
HTS-Coconut Point, Inc. (49% GP)    POLK SMITH REGENCY, LLC    TEXAS    Hyatt
Corporation (100%)   



--------------------------------------------------------------------------------

Name

  

Jurisdiction of

Incorporation or

Organization

  

Percentage of shares of each class of stock/equity

interest outstanding that is owned by Hyatt Hotels

Corporation or its subsidiaries

  

Material

Subsidiary

POYDRAS PROPERTIES HOTEL HOLDINGS CO. LLC    DELAWARE    HT-New Orleans Hotel,
L.L.C. (100% Class B Member) (15% Residual Interest*)    PT HYATT INDONESIA   
INDONESIA    Hyatt International Corporation (99%); Hyatt International
Technical Services, Inc., nominee for HIC (1%)    PVD INVESTMENT COMPANY N.V.   
CURACAO    Hotel Investors I, Inc. Luxembourg, Schaffhausen Branch (100%)    RCG
PROPERTIES, LLC    GEORGIA    Hyatt Equities, L.L.C. (100%)    REGENCY BEVERAGE
COMPANY, LLC    TEXAS    Hyatt Corporation (100%)    REGENCY RIVERWALK BEVERAGE,
LLC    TEXAS    Hyatt Corporation (100%)    RESERVATIONS CENTER, L.L.C.   
DELAWARE    Hyatt Corporation (100%)    RIO JV PARTNERS PARTICIPACOES LTDA.   
BRAZIL    HI Holdings Rio S.a.r.l. (99.9999%); Myles McGourty (a Hyatt employee
0.0001%)    ROSEMONT PROJECT MANAGEMENT, L.L.C.    DELAWARE    Hyatt Corporation
(100%)    ROUTE 46 MANAGEMENT ASSOCIATES CORP.    DELAWARE    Select Hotels
Group, L.L.C. (100%)    ROUTE 46 RESTAURANT CORPORATION    DELAWARE    Route 46
Management Associates Corp. (100%)    ROYAL PALM RESORT, L.L.C.    DELAWARE   
Hyatt Equities, L.L.C. (100%)    RUNWAY HOLDING, L.L.C.    DELAWARE    Hyatt
Corporation (100%)    RUNWAY, L.L.C.    TEXAS    Runway Holding, L.L.C. (100%)
   SAO PAULO INVESTMENT COMPANY INC.    PANAMA    Sao Paulo Investors Limited
(50%)    SAO PAULO INVESTORS LIMITED    BAHAMAS    Hotel Investors II, Inc.
(100%)    SASIH    FRANCE    Paris Hotel Company B.V. (100%)    X SDI EQUITIES
INVESTOR, INC.    NEVADA    SDI, Inc. (100%)    SDI EQUITIES INVESTOR, L.P.   
NEVADA    SDI Equities Investor, Inc. (0.1% GP); SDI, Inc. (99.9% LP)    SDI
SECURITIES 11, LLC    NEVADA    SDI Equities Investor, L.P. (100%)    SDI
SECURITIES 6, LLC    NEVADA    SDI, Inc. (100%)    SDI, INC.    NEVADA    Hyatt
Corporation (100%)    SELECT HOTELS GROUP, L.L.C.    DELAWARE    Hyatt
Corporation (100%)    X SELECT JV HOLDINGS, L.L.C.    DELAWARE    Select Hotels
Group, L.L.C. (100%)    SEOUL MIRAMAR CORPORATION    KOREA    SMC Hotels B.V.
(50%); Asia Hospitality Investors B.V. (50%)    X SETTLEMENT INVESTORS INC.   
BAHAMAS    Hotel Investors I, Inc. Luxembourg, Schaffhausen Branch (100%)   
SFMB, INC.    DELAWARE    Summerfield Hotel Company, L.L.C. (100%)   



--------------------------------------------------------------------------------

Name

  

Jurisdiction of

Incorporation or

Organization

  

Percentage of shares of each class of stock/equity

interest outstanding that is owned by Hyatt Hotels

Corporation or its subsidiaries

  

Material

Subsidiary

SHCP HOTEL, LLC    DELAWARE    BRE/AmeriSuites Properties L.L.C. (50%)    SHCP
OPERATING ENTITY, LLC    DELAWARE    BRE/AmeriSuites Properties L.L.C. (50%)   
SKS CORP N.V.    CURACAO    Hotel Investors II, Inc. (100%)    SMC HOTELS B.V.
   NETHERLANDS    SKS Corp N.V. (100%)    SOUTH AMERICAN HOSPITALITY FUNDING
LIMITED    BAHAMAS    Sao Paulo Investors Limited (50%)    SRP INVESTORS, L.P.
   DELAWARE    SDI Securities 11, LLC    STANHOPE, L.L.C.    DELAWARE    Hyatt
Equities, L.L.C. (100%)    STARHILL LORING PARK, L.L.C.    DELAWARE    Loring
Park Associates, Limited Partnership (50%*)    SUGAR LAND/HP, LLC    DELAWARE   
BRE/AmeriSuites TXNC Properties L.P. (50%)    SUMMERFIELD HOTEL COMPANY, L.L.C.
   KANSAS    Summerfield Hotel Holding Company, L.L.C. (100%)    SUMMERFIELD
HOTEL HOLDING COMPANY, L.L.C.    DELAWARE    Select Hotels Group, L.L.C. (100%)
   SUNSET HARBOR DEVELOPMENT PARTNERSHIP (GENERAL PARTNERSHIP)    FLORIDA   
HTS-Key West, Inc. (50% GP)    THE GREAT EASTERN HOTEL COMPANY LIMITED   
ENGLAND AND WALES    The Great Eastern Hotel Holding Company Limited (100%)    X
THE GREAT EASTERN HOTEL HOLDING COMPANY LIMITED    ENGLAND AND WALES    Zurich
Hotel Investments B.V. (100%)    TOP OF MILL INVESTORS, LLC    DELAWARE   
HTS-Aspen, LLC (26%)    TWO SEAS HOLDINGS LIMITED    MAURITIUS    HI Holdings
Cyprus Limited (100%)    VACATION OWNERSHIP LENDING GP, INC.    DELAWARE   
Hyatt Corporation (100%)    VACATION OWNERSHIP LENDING, L.P.    DELAWARE   
Vacation Ownership Lending GP, Inc. (1% GP); VOL Investors, L.P. (99% LP)    VOL
GP, INC.    DELAWARE    Hyatt Corporation (100%)    VOL INVESTORS, L.P.   
DELAWARE    VOL GP, Inc. (1% GP); HTS-Loan Servicing, Inc. (99% LP)    W2007 WKH
HOLDINGS, LLC    DELAWARE    Hyatt Corporation (9.99%)    W2007 WKH HOTEL TRS,
LLC    DELAWARE    Hyatt Corporation (500 preferred interests) (Preferred
Member)    WAILEA HOTEL & BEACH RESORT, L.L.C.    DELAWARE    3.85% interest
held by Hyatt Corporation in Wailea Hotel Holdings, L.L.C., the sole member of
the entity    WAILEA HOTEL HOLDINGS, L.L.C.    DELAWARE    Hyatt Corporation
(3.85% Membership Percentage*) (50% Residual Percentage)   



--------------------------------------------------------------------------------

Name

  

Jurisdiction of

Incorporation or

Organization

  

Percentage of shares of each class of stock/equity

interest outstanding that is owned by Hyatt Hotels

Corporation or its subsidiaries

  

Material

Subsidiary

WATER HOUSE ON MAIN STREET, LLC    DELAWARE    HTS-Main Street Station, Inc.
(1%)    WEST END RESIDENCES, L.L.C.    DELAWARE    Hyatt Equities, L.L.C. (100%)
   WINDWARD POINTE II, L.L.C.    DELAWARE    50% GP interest held by HTS-KW,
Inc.in Key Wester Limited, the sole member of the entity    WOODFIELD FINANCIAL
CONSORTIUM, L.L.C.    DELAWARE    Hyatt Corporation (100%)    ZURICH ESCHERWIESE
HOTEL GMBH    SWITZERLAND    HI Holdings Zurich S.a.r.l. (100%)    X ZURICH
HOTEL INVESTMENTS B.V.    NETHERLANDS    Hyatt International Holdings Co. (100%)
  



--------------------------------------------------------------------------------

Schedule 3.19

Insurance

LOGO [g230006hyatt_logo.jpg]

Global Insurance Programs 2010-2011

Effective Dates: November 1, 2010 – October 31, 2011. Insurance coverage is
subject to participation in various Hyatt Programs and policy terms and
conditions and this summary does not modify the same.

Liability Insurance – Primary and Excess Liability Insurance with global
coverage for any judgment, settlement or defense costs arising from claims,
including terrorism, resulting from operations, goods and services, premises and
automobiles.

 

Insurer:    Primary USA and Canada:    National Union and AIG of Canada   
Primary International:    Insurance Company of the State of Pennsylvania (auto
is DIC only-auto coverage must be placed local)    Excess-Umbrella:    Illinois
National, Allied World Swiss Re, Ace, Lexington, Catlin, Argo, XL Bermuda and
Arch

Deductible:    $500,000 per occurrence Policy Limit:    Primary:    US$2 million
   Excess-Umbrella:    US$425 million

Property Insurance – All Risk Property Insurance with global coverage for any
loss resulting from a covered risk including fire, terrorism, flood, earthquake,
windstorm and other natural disasters. Covered property includes buildings,
equipment, inventory, fixtures, personal property, boiler and machinery and
business interruption resulting from a covered peril. Additions to the program
and new Hotels must confirm with Risk Management deductibles, limits, sublimits
and coverages including but not limited to flood, earthquake, windstorm and
terrorism.

 

Insurer:    Lead:    Factory Mutual (FM); Lexington Insurance Company
(International)    Excess:    FM, Lexington/Chartis, Lloyd’s London, Lancashire,
Swiss Re, Torus, Partner Re, Ace, Scor Re, Axis, Liberty Mutual, Arch, Hyundai
Marine, Fuji Japan, Maiden Re, Max Bermuda, XL and Hannover Re Deductible:   
Flood:    US$500,000 building and contents, and, US$250,000 BI, Zone A and V;
and, US$250,000 all other    Earthquake:    5% TIV Argentina, CA, Marion IL,
Memphis TN; 3% TIV Vancouver and Seattle; 1% TIV Aruba, Azerbaijan, Puerto Rico;
and, all subject to US$250,000 minimum; US$25,000 all other



--------------------------------------------------------------------------------

   Windstorm:    5% TIV Aruba, Savannah, Puerto Rico, FL (3% TIV Orlando and
Lakeland); 2% TIV Korea; and, all subject to US$250,000 minimum; US$250,000 CT,
Chesapeake, MA, NJ, NY; US$25,000 all other    Terrorism:    US$250,000 USA;
US$100,000 and 7 days International    All Other:    US$250,000 subject to $1
million aggregate deductible limit and then $25,000 maintenance deductible for
each claim thereafter

Policy Limit:    Full Replacement cost subject to US$1 billion limit per
occurrence Sublimit:    Flood:    US$250 million per occurrence and in the
aggregate    Earthquake:    US$150 million CA; US$250 million all other per
occurrence and in the aggregate    Terrorism    US$1 billion USA; US$250 million
International; and, subject to declared values and Pool Re (U.K.), GAREAT
(France) and TRIA (USA)

LOGO [g230006hyatt_logo2.jpg]

Global Insurance Programs 2010-2011

Effective Dates: November 1, 2010 – October 31, 2011. Insurance coverage is
subject to participation in various Hyatt Programs and policy terms and
conditions and this summary does not modify the same.

Crime Insurance – Crime Insurance covering global loss of money and securities
due to crime, theft or conversion from the hotel premises by employees or others
and loss of monies while in transit.

 

Insurer:    Primary:    Zurich American Insurance Company    Excess:    Great
American Insurance Company Deductible:    US$250,000 per occurrence
Policy Limit:    US$25 million

Employment Practices Liability Insurance – Liability Insurance for claims
arising out of alleged harassment, discrimination and wrongful discharge.

 

Insurer:    Lexington Insurance Company Deductible:    $500,000 self-insured
retention Policy Limit:    US$25 million



--------------------------------------------------------------------------------

Schedule 3.22

Labor Matters

No material update beyond what was in the general risk factors disclosure in our
most recent 10Q.



--------------------------------------------------------------------------------

Schedule 4.1(d)

[FORM OF]

SECRETARY’S CERTIFICATE

[CREDIT PARTY]

Pursuant to Section 4.1(d) of the Amended and Restated Credit Agreement, dated
as of September 9, 2011 (as amended, restated or otherwise modified, the “Credit
Agreement”; capitalized terms used herein and not defined shall have the
meanings provided in the Credit Agreement), by and among HYATT HOTELS
CORPORATION, a Delaware corporation (the “Borrower”), certain Subsidiaries of
the Borrower from time to time party thereto, as Guarantors, the Lenders from
time to time party thereto and Wells Fargo Bank, National Association, as
Administrative Agent, the undersigned [Secretary] of [CREDIT PARTY], in
[his]/[her] capacity as the [Secretary] of [CREDIT PARTY], and not in any
individual capacity, hereby certifies as follows:

1. Attached hereto as Exhibit A is a true and complete copy of the [articles of
incorporation] [certificate of formation] [certificate of limited partnership]
of [CREDIT PARTY] and all amendments thereto as in effect on the date hereof.

2. Attached hereto as Exhibit B is a true and complete copy of the [bylaws]
[operating agreement] [partnership agreement] of [CREDIT PARTY] and all
amendments thereto as in effect on the date hereof.

3. Attached hereto as Exhibit C is a true and complete copy of resolutions duly
adopted by the board of directors of [CREDIT PARTY] on the date indicated
therein. Such resolutions have riot in any way been rescinded or modified and
have been in full force and effect since their adoption to and including the
date hereof and are now in full force and effect, and such resolutions are the
only corporate proceedings of [CREDIT PARTY] now in force relating to or
affecting the matters referred to therein.

4. The following persons are now the duly elected and qualified officers of
[CREDIT PARTY], holding the offices indicated next to the names below on the
date hereof, and the signatures appearing opposite the names below arc their
true and genuine signatures, and each of such officer’s is duly authorized to
execute and deliver on behalf of [CREDIT PARTY] the Credit Agreement, the Notes
and the other Credit Documents to be issued pursuant thereto:

 

Name

 

Office

 

Signature



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I hereunder subscribe my name as of the             day of
            , 2011.

 

 

Name:  

 

Title:  

 

I,                      the                      of [CREDIT PARTY], hereby
certify that                      is the duly elected and qualified
                 of [CREDIT PARTY] and that his/her true signature is set forth
above.

 

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule 5.2(a)

[FORM OF]

OFFICER’S COMPLIANCE CERTIFICATE

For the fiscal period ended             , 20    .

I,                     ,                      of HYATT HOTELS CORPORATION, a
Delaware corporation (the “Borrower”), hereby certify on behalf of the Credit
Parties and not in any individual capacity that, with respect to that certain
Amended and Restated Credit Agreement, dated as of September 9, 2011 (as
amended, restated or otherwise modified, the “Credit Agreement”; capitalized
terms used herein and not defined shall have the meanings provided in the Credit
Agreement), by and among the Borrower, certain Subsidiaries of the Borrower from
time to time party thereto (the “Guarantors”), the lenders from time to lime
party thereto (the “Lenders”) and Wells Fargo Bank, National Association, as
Administrative Agent for the Lenders (the “Administrative Agent”):

(a) to the best of my knowledge and belief, the financial statements provided by
the Borrower to the Administrative Agent and the Lenders fairly present in all
material respects the financial condition of the parties covered by such
financial statements;

(b) I have obtained no knowledge of any Default or Event of Default under the
Credit Agreement;* and

(c) attached hereto on Annex A are calculations in reasonable detail
demonstrating compliance by the Credit Parties with the financial covenants
contained in Section 5.9 of the Credit Agreement as of the last day of the
fiscal period referred to above.

IN WITNESS WHEREOF, the undersigned has executed this officer’s compliance
certificate this day of                     , 20    .

 

HYATT HOTELS CORPORATION,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

 

* 

If a Default or Event of Default shall have occurred, an explanation of such
Default or Event of Default shall be provided on a separate page attached hereto
together with an explanation of the action taken or proposed to be taken by the
Borrower with respect thereto.



--------------------------------------------------------------------------------

Annex A

to Officer’s Compliance Certificate

Financial Covenant Calculations

[to be completed by the Borrower]



--------------------------------------------------------------------------------

Schedule 5.8

[FORM OF]

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (the “Agreement”), dated as of ,                     ,
20    , is by and between                     , a                      (the
“Subsidiary Guarantor”), the Borrower (as defined below) and WELLS FARGO BANK,
NATIONAL ASSOCIATION, in its capacity as Administrative Agent under that certain
Amended and Restated Credit Agreement, dated as of September 9, 2011 (as
amended, restated or otherwise modified, the “Credit Agreement”), by and among
HYATT HOTELS CORPORATION, a Delaware corporation (the “Borrower”), certain
Subsidiaries of the Borrower from time to time party thereto (the “Guarantors”),
the lenders from time to time party thereto (the “Lenders”) and Wells Fargo
Bank, National Association, as Administrative Agent for the Lenders (the
“Administrative Agent”). Capitalized terms used herein but not otherwise defined
shall have the meanings provided in the Credit Agreement.

The Credit Parties are required by Section 5.8 of the Credit Agreement to cause
the Subsidiary Guarantor to become a “Guarantor” thereunder.

Accordingly, the Subsidiary Guarantor hereby agrees as follows with the
Administrative Agent, for the benefit of the Lenders:

1. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to the Credit Agreement and a “Guarantor” for all purposes of the Credit
Agreement and the other Credit Documents, and shall have all of the obligations
of a Guarantor thereunder as if it had executed the Credit Agreement and the
other Credit Documents. The Subsidiary Guarantor hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Credit Documents, including without limitation (a) all of the
representations and warranties of the Credit Parties set forth in Section 5 of
the Credit Agreement and (b) all of the affirmative and negative covenants set
forth in Sections 6 and 7 of the Credit Agreement. Without limiting the
generality of the foregoing terms of this paragraph 1, the Subsidiary Guarantor
hereby jointly and severally together with the other Guarantors, guarantees to
each Lender, the Administrative Agent, the Swingline Lender and the Issuing
Lender as provided in the Credit Agreement the prompt payment and performance of
the Credit Party Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof and agrees that if any of such Credit Party Obligations are
not paid or performed in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise), the Subsidiary Guarantor
will, jointly and severally together with the other Guarantors, promptly pay and
perform the same, without any demand or notice whatsoever, and that in the case
of any extension of time of payment or renewal of any of the Credit Party
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.



--------------------------------------------------------------------------------

2. The Subsidiary Guarantor acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto. The
information on the schedules to the Credit Agreement is hereby amended to
provide the information shown on the attached Schedule A.

3. The Borrower confirms that all of its obligations under the Credit Agreement
are, and upon the Subsidiary Guarantor becoming a Guarantor, shall continue to
be, in full force and effect. The parties hereto confirm and agree that
immediately upon the Subsidiary Guarantor becoming a Guarantor, the term “Credit
Party Obligations,” as used in the Credit Agreement, shall include all
obligations of such Subsidiary Guarantor under the Credit Agreement and under
each other Credit Document.

4. The Subsidiary Guarantor hereby agrees that upon becoming a Guarantor it will
assume all Credit Party Obligations of a Guarantor as set forth in the Credit
Agreement.

5. Each of the Borrower and the Subsidiary Guarantor agrees that at any time and
from time to time, upon the written request of the Administrative Agent, it will
execute and deliver such further documents and do such further acts and things
as the Administrative Agent may reasonably request in order to effect the
purposes of this Agreement.

6. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

7. This Agreement shall be governed by and construed and interpreted m
accordance with the laws of the State of Illinois.

[Signature on Following Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Borrower and the Subsidiary Guarantor has caused
this Joinder Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.

 

SUBSIDIARY GUARANTOR:   [SUBSIDIARY GUARANTOR]   By:  

 

  Name:  

 

  Title:  

 

BORROWER:  

HYATT HOTELS CORPORATION,

a Delaware corporation

  By:  

 

  Name:  

 

  Title:  

 

 

Acknowledged and accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE A

to

Joinder Agreement

SCHEDULES TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Schedule 6.1

Liens

Schedule 6.2 LIENS

As of 8/31/2011

 

Description of Lien

  

Lien Holder(s)

SELECT HOTELS GROUP, L.L.C. (Hyatt Place Atlanta / Buckhead Property)
Capital lease on land and improvements

   J.H. Holdings, LTD.

JOINT VENTURE ITALKYR CLOSED JOINT STOCK COMPANY (Hyatt Regency Bishkek)
First mortgage lien on hotel property - first mortgage

   The Ministry of State Property of the Kyrgyz Republic; Mr. Blotbek Argynov

H.E. SAN ANTONIO, L.L.C. (Hyatt Regency San Antonio)
First mortgage lien on hotel property - first mortgage

   Asset Securitization Corporation Commercial Mortgage Pass-Through
Certificates Series 1996-D3

H.E. SAN ANTONIO, L.L.C. (Hyatt Regency San Antonio)
Refrigerator lease

   California First Leasing Corporation

H.E. GRAND CYPRESS, L.L.C. (Hyatt Regency Grand Cypress)
Capital lease on land and improvements

   Grand Cypress Hotel, LP

H.E. NEWPORT, L.L.C. and HTS - NS, L.L.C. (Andaz Fifth Avenue)
Mechanics lien claim, with a foreclosure lawsuit filed, for approximately $1mm

   Primiano Electric Company

 

 



--------------------------------------------------------------------------------

Schedule 10.2

Administrative Agent’s Addresses:

Wells Fargo Bank, National Association, as Administrative Agent

1750 H. Street, NW, Suite 550

Washington, D.C. 20006

Attn: Mark Monohan

Telephone: 202-303-3017

Telecopy: 202-429-2984

With a copy to:

Wells Fargo Bank, National Association

2030 Main Street, Suite 500

Irvine, California 92614

Attn: Liz Donchey

Telephone: 949-251-4337

Telecopy: 949-251-4983

And in the case of notices under Section 2:

Wells Fargo Bank, National Association, as Administrative Agent

Minneapolis Loan Center

733 Marquette Avenue

10th Floor, MAC: N9306-102

Minneapolis, Minnesota 55402

Attn: Joann M. Adams

Telephone: 612-667-4509

Telecopy: 866-595-7864

With respect to Foreign Currency Loans:

Wells Fargo Bank, National Association

Minneapolis Loan Center

733 Marquette Avenue

10th Floor, MAC: N9306-102

Minneapolis, Minnesota 55402

Attn: Joann M. Adams

Telephone: 612-667-4509

Telecopy: 866-595-7864



--------------------------------------------------------------------------------

Schedule 10.6

[FORM OF]

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]* Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]† Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]‡ hereunder are several and not joint.]§
Capitalized terms used but not defined herein shall have the meanings given to
them in the Amended and Restated Credit Agreement identified below (as amended,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
[the][each] Assignee. The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each

 

* For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

†  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

‡  Select as appropriate.

§  Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

such sale and assignment is without recourse to [the][any] Assignor and, except
as expressly provided in this Assignment and Assumption, without representation
or warranty by [the][any] Assignor.

 

1.    Assignor[s]:   

 

        

 

   2.    Assignee[s]:   

 

        

 

         [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender] 3.    Borrower(s):    HYATT HOTELS CORPORATION 4.   
Administrative Agent:    Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement 5.    Credit Agreement:    The
$1,500,000,000.00 Credit Agreement dated as of September     , 2011 among Hyatt
Hotels Corporation, the Lenders parties thereto, Wells Fargo Bank, National
Association, as Administrative Agent, and the other parties thereto. 6.   
Assigned Interest[s]:      

 

Assignor[s]**

   Assignee[s]††    Facility
Assigned‡‡    Aggregate
Amount of
Commitment/
Loans for all
Lenders§§      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans***      CUSIP
Number          $         $           %                $         $           %
     

 

[7.    Trade Date:   

 

  ]†††

[Signature Pages Follow]

 

** 

List each Assignor, as appropriate.

†† 

List each Assignee, as appropriate.

‡‡ 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Commitment”,
“Revolving Loan”, etc.)

§§ 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

*** 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

††† 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date:                          , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]‡‡‡ [NAME OF ASSIGNOR] By:  

 

  Name:  

 

  Title:  

 

[NAME OF ASSIGNOR] By:  

 

  Name:  

 

  Title:  

 

ASSIGNEE[S]§§§ [NAME OF ASSIGNEE] By:  

 

  Name:  

 

  Title:  

 

[NAME OF ASSIGNEE] By:  

 

  Name:  

 

  Title:  

 

[Page Break]

 

‡‡‡ 

Add additional signature blocks as needed.

§§§ 

Add additional signature blocks as needed.



--------------------------------------------------------------------------------

[Consented to and]**** Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

By:  

 

  Name:  

 

  Title:  

 

[Consented to:]†††† HYATT HOTELS CORPORATION By:  

 

  Name:  

 

  Title:  

 

 

**** 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

†††† 

Include signature of the Borrower only if required under Section 10.6. of the
Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

[                     ]‡‡‡‡

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 6.1.(k) thereof
or of the most recent financial statements delivered pursuant to Section 8.1 or
8.2. thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, and (vii) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by

 

 

‡‡‡‡

Describe Credit Agreement at option of Administrative Agent.



--------------------------------------------------------------------------------

[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 